Exhibit 10.1

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETED
ASTERISKS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF
1934, AS AMENDED.

EXECUTION VERSION

 

 

Initial Regional Manufacturing Agreement

 

 

 

Entered into by The Coca-Cola Company, a Delaware corporation, and

Coca-Cola Bottling Co. Consolidated, a Delaware corporation, with Effective Date
of January 29, 2016.

 

 

 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

1.

RECITALS

1

2.

DEFINITIONS

1

3.

AUTHORIZATION FOR BOTTLER TO PURCHASE CONCENTRATES AND TO MANUFACTURE AUTHORIZED
COVERED BEVERAGES

4

4.

AUTHORIZATION FOR BOTTLER TO SELL AND SUPPLY AUTHORIZED COVERED BEVERAGES

4

5.

COMPANY AND BOTTLER RIGHTS AND OBLIGATIONS REGARDING THE TRADEMARKS

5

6.

REFORMULATION AND DISCONTINUATION OF THE CONCENTRATES

6

7.

TERRITORIAL LIMITATIONS AND TRANSSHIPPING

6

8.

[RESERVED.]

7

9.

EFFECT OF NEW OR AMENDED MANUFACTURING AGREEMENTS WITH OTHER REGIONAL PRODUCING
BOTTLERS

7

10.

OBLIGATIONS OF BOTTLER AS TO MANUFACTURE OF OTHER BEVERAGE PRODUCTS

8

11.

WARRANTIES OF COMPANY RELATING TO MANUFACTURE AND QUALITY OF THE CONCENTRATE

9

12.

OBLIGATIONS AND WARRANTIES OF BOTTLER RELATING TO MANUFACTURE AND QUALITY OF THE
AUTHORIZED COVERED BEVERAGES

9

13.

OBLIGATIONS OF COMPANY AND BOTTLER RELATING TO RECALL OF AUTHORIZED COVERED
BEVERAGES

12

14.

OBLIGATIONS OF BOTTLER RELATING TO MANUFACTURE OF AUTHORIZED COVERED BEVERAGES,
SYSTEM GOVERNANCE, INVESTMENT, MANAGEMENT, REPORTING AND PLANNING ACTIVITIES

13

15.

PRICING AND OTHER CONDITIONS OF PURCHASE AND SALE OF CONCENTRATES

14

16.

OWNERSHIP AND CONTROL OF BOTTLER

15

17.

TERM OF AGREEMENT

16

18.

COMMERCIAL IMPRACTICABILITY AND FORCE MAJEURE

16

19.

TERMINATION FOR DEFINED EVENTS

17

20.

DEFICIENCY TERMINATION

18

21.

BOTTLER RIGHT TO CURE

19

22.

[RESERVED.]

21

 

--------------------------------------------------------------------------------

 

23.

EFFECT OF BOTTLER’S CBA ON THIS AGREEMENT IN CERTAIN EVENTS

21

24.

POST-EXPIRATION AND POST-TERMINATION OBLIGATIONS

21

25.

COMPANY’S RIGHT OF ASSIGNMENT

21

26.

LITIGATION

22

27.

INDEMNIFICATION

22

28.

BOTTLER’S INSURANCE

23

29.

[RESERVED.]

23

30.

INCIDENT MANAGEMENT

23

31.

SEVERABILITY

24

32.

REPLACEMENT OF CERTAIN PRIOR CONTRACTS, MERGER, AND REQUIREMENTS FOR
MODIFICATION

24

33.

NO WAIVER

24

34.

NATURE OF AGREEMENT AND RELATIONSHIP OF THE PARTIES

24

35.

HEADINGS AND OTHER MATTERS

25

36.

EXECUTION IN MULTIPLE COUNTERPARTS

25

37.

NOTICE AND ACKNOWLEDGEMENT

25

38.

CHOICE OF LAW AND VENUE

28

39.

CONFIDENTIALITY

28

40.

ACTIVE AND COMPLETE ARMS LENGTH NEGOTIATIONS

29

41.

RESERVATION OF RIGHTS

29

42.

BOTTLER AFFILIATES

29

 

 

--------------------------------------------------------------------------------

 

TABLE OF EXHIBITS

Exhibit

Title

Exhibit References by Section

A

Regional Manufacturing Facilities

2.1.2

 

B

Authorized Covered Beverages

2.3

9.3

 

C

Interim Finished Goods Supply Agreement

2.8.1

 

 

 

 

 

--------------------------------------------------------------------------------

 

TABLE OF SCHEDULES

Schedule

Title

Schedule References by Section

2.16

Related Agreements

2.16

2.17

[***]

2.17

9.4

Regional Manufacturing Agreement

2.14

9.4

10.1.5

Third Party Beverages

10.1.5
10.1.6

12.2

Technical Requirements

12.2

28

Insurance Requirements

28

32.1.2

Agreements Not Affected by this Agreement

32.1.2

32.1.4

 

 

 

 

[***] – THIS CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT.

--------------------------------------------------------------------------------

 

Initial Regional Manufacturing Agreement

 

THIS AGREEMENT IS ENTERED INTO BY THE COCA-COLA COMPANY, A DELAWARE CORPORATION
(“COMPANY”), AND COCA-COLA BOTTLING CO. CONSOLIDATED, A DELAWARE CORPORATION
(“BOTTLER”).

1.

RECITALS

1.1.

Company and Bottler (or one or more Affiliates of Bottler) have entered into one
or more Comprehensive Beverage Agreement(s) (as may be amended, restated or
modified from time to time, “Bottler’s CBA”) authorizing Bottler to market,
promote, distribute and sell Covered Beverages and Related Products within
specific geographic Territories, subject to the terms and conditions contained
in Bottler’s CBA.  Capitalized terms used in this Agreement will have the
meanings ascribed to them in Bottler’s CBA, unless a different meaning is
ascribed under this Agreement;

1.2.

Company manufactures and sells, or authorizes others to manufacture and sell,
the Concentrates used to manufacture certain of the Covered Beverages, the
formulas for all of which constitute trade secrets owned by Company and which
are identified by the Trademarks;

1.3.

Company and Bottler acknowledge that the manufacture of such Covered Beverages
is subject to strict production standards and applicable regulatory
requirements;

1.4.

Bottler and Company wish to enter into this Agreement in order to permit Bottler
to manufacture, produce and package (collectively, “manufacture”), at the
Regional Manufacturing Facilities, the Authorized Covered Beverages in
Authorized Containers both for (i) distribution and sale by Bottler and its
Affiliates for their own account; and (ii) sale by Bottler and its Affiliates to
Company and to certain other U. S. Coca-Cola Bottlers in accordance with this
Agreement;

1.5.

Bottler has requested an authorization from Company to use the Trademarks in
connection with such manufacture of the Authorized Covered Beverages; and

1.6.

Company is willing to grant the requested authorization to Bottler under the
terms and conditions set forth in this Agreement.

COMPANY AND BOTTLER AGREE AS FOLLOWS:

2.

DEFINITIONS

2.1.

“Agreement” means this Initial Regional Manufacturing Agreement between Bottler
and Company, as amended from time to time.

2.2.

“Authorized Containers” means containers of certain types, sizes, shapes and
other distinguishing characteristics that Company from time to time approves in
its sole discretion, subject to Section 12.9, for use by all Regional Producing
Bottlers in manufacturing Authorized Covered Beverages at the Regional
Manufacturing Facilities. A list of Authorized Containers for each Authorized
Covered Beverage will be provided by Company to Bottler, which list may be
amended by additions, deletions or modifications by Company from time to time in
its sole discretion.

 

--------------------------------------------------------------------------------

 

2.3.

“Authorized Covered Beverages” means the Covered Beverages identified on Exhibit
B that all Regional Producing Bottlers are authorized to manufacture in
Authorized Containers at their respective regional manufacturing facilities,
which Exhibit will be deemed automatically amended to add any Covered Beverage
that Company hereafter authorizes for concentrate-based, cold-fill manufacturing
by any U.S. Coca-Cola Bottler, and may otherwise be updated from time to time as
mutually agreed by Company and the NPSG. For purposes hereof, cold-fill
manufacturing means the process of manufacturing beverages in which the product
is chilled, or equal to or less than ambient temperature, at time of filling and
packaging.  

2.4.

“Company Owned Manufacturer” means any Affiliate or operating unit of Company
located in the United States that manufactures any of the Authorized Covered
Beverages for distribution or sale within the United States.

2.5.

“Concentrates” means the concentrates and/or beverage bases used to manufacture
the Authorized Covered Beverages at the Regional Manufacturing Facilities, the
formulas for all of which constitute trade secrets owned by Company and which
are identified by the applicable Trademarks.

2.6.

“Effective Date” means January 29, 2016.

2.7.

“Expanding Participating Bottler” has the meaning ascribed to that term under
the Comprehensive Beverage Agreement.

2.8.

“Finished Goods Supply Agreements”:

 

2.8.1.

“Interim Finished Goods Supply Agreement” means the Interim Finished Goods
Supply Agreement in the form attached as Exhibit C.

 

2.8.2.

“NPSG Finished Goods Supply Agreement” means the form of finished goods supply
agreement to be mutually agreed by Company and Bottler, that will provide, among
other things, that Bottler’s pricing to other Regional Producing Bottlers will
be calculated by Bottler in accordance with the  pricing formula set forth in
Section 4.1.2 hereof, which has been determined unilaterally by Company in a
manner that supports and enables [***], and to strengthen the competitiveness of
the Coca-Cola finished goods production system.

 

2.8.3.

“Regional Finished Goods Supply Agreement” means the form of finished goods
supply agreement to be mutually agreed by Company and Bottler, that will
provide, among other things, that Bottler’s pricing to Expanding Participating
Bottlers and Participating Bottlers will, at Company’s election, be either:

 

2.8.3.1.

a price calculated by Bottler in accordance with the pricing formula set forth
in Section 4.1.3.1 hereof, which has been determined unilaterally by Company in
a manner that supports and enables [***], and to strengthen the competitiveness
of the Coca-Cola finished goods production system;

- 2 –

[***] – THIS CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT.

--------------------------------------------------------------------------------

 

2.8.3.2.

[***], and to strengthen the competitiveness of the Coca-Cola finished goods
production system.

2.9.

“National Product Supply Group” or “NPSG” means The Coca-Cola System National
Product Supply Group, as described more fully in the National Product Supply
System Governance Agreement.

2.10.

“National Product Supply Group Board” or “NPSG Board” means The Coca-Cola System
National Product Supply Group Governance Board, the governing body for the
Coca-Cola National Product Supply Group consisting of representatives of Company
and all Regional Producing Bottlers, as described more fully in the National
Product Supply System Governance Agreement between Bottler, certain other
Regional Producing Bottlers and Company dated as of October 30, 2015.  

2.11.

“Participating Bottler” means any U.S. Coca-Cola Bottler that is not a Regional
Producing Bottler or an Expanding Participating Bottler that is party to a
Comprehensive Beverage Agreement with Company.

2.12.

“Recipient Bottler” means the U.S Coca-Cola Bottlers which Bottler is authorized
pursuant to this Agreement to supply with Authorized Covered Beverages
manufactured by Bottler at the Regional Manufacturing Facilities.

2.13.

“Regional Manufacturing Facilities” means the manufacturing facilities owned and
operated by Bottler and listed on Exhibit A, which Exhibit will be deemed
automatically amended to add any manufacturing facility acquired or built by
Bottler after the Effective Date with the approval of the NPSG, and, subject to
the requirements of National Product Supply System Governance Agreement, may be
otherwise updated from time to time as mutually agreed by Company and Bottler.  

2.14.

“Regional Producing Bottler” means (i) Bottler; (ii) any other Expanding
Participating Bottler that is or becomes a member of the NPSG that Company has
authorized, or hereafter authorizes, to manufacture Authorized Covered Beverages
under an agreement in substantially the same form as either this Agreement or
the Regional Manufacturing Agreement attached as Schedule 9.4 hereto; and (iii)
a Company Owned Manufacturer that is or becomes a member of the National Product
Supply Group.

2.15.

[Reserved.]

2.16.

“Related Agreement” means any agreement identified on Schedule 2.16 between
Company and any of Company’s Affiliates and Bottler and any of Bottler’s
Affiliates relating to the manufacturing of Authorized Covered Beverages.

2.17.

[***]

2.18.

[***]

- 3 –

[***] – THIS CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT.

--------------------------------------------------------------------------------

3.

AUTHORIZATION FOR BOTTLER TO purchase Concentrates AND TO MANUFACTURE AUTHORIZED
COVERED BEVERAGES

3.1.

Company appoints Bottler as an authorized purchaser of the Concentrates for the
purpose of manufacture of the Authorized Covered Beverages in Authorized
Containers at the Regional Manufacturing Facilities.  Except as otherwise
mutually agreed in writing by Company and Bottler, Company shall not appoint,
and shall not consent to any appointment by Coca-Cola Refreshments USA, Inc. or
any of its other Affiliates of, any other Person as an authorized purchaser of
the Concentrates for the purposes of manufacture, packaging and distribution of
such Authorized Covered Beverages in Authorized Containers for sale in Bottler’s
Territory.

3.2.

Bottler will purchase its entire requirements of Concentrates for such
Authorized Covered Beverages exclusively from Company and will not use any other
syrup, beverage base, concentrate or other ingredient not specified by Company
in the manufacture of Authorized Covered Beverages.

4.

AUTHORIZATION FOR BOTTLER TO SELL AND SUPPLY AUTHORIZED COVERED BEVERAGES

4.1.

With the objective of ensuring that U.S. Coca-Cola Bottlers are able to acquire
finished goods from Regional Producing Bottlers at a price that enables the
Coca-Cola Bottler System to be highly competitive in the marketplace, Company
authorizes Bottler to sell and supply Authorized Covered Beverages manufactured
by Bottler at the Regional Manufacturing Facilities:

 

4.1.1.

During the period from the Effective Date through and including December 31,
2016:

 

4.1.1.1.

To Regional Producing Bottlers in accordance with the terms and conditions of
the Interim Finished Goods Supply Agreement; and

 

4.1.1.2.

To other U.S. Coca-Cola Bottlers that CCR supplied from the Manufacturing
Facilities immediately prior to the Effective Date, on the terms and conditions
applicable to each such supply arrangement.

 

4.1.2.

Beginning January 1, 2017, to other Regional Producing Bottlers at the price
specified in this Section 4.1.2 in accordance with the terms and conditions of
the NPSG Finished Goods Supply Agreement:

 

4.1.2.1.

For calendar year 2017, the price shall be [***].

 

4.1.2.2.

For calendar year 2018 and thereafter, the price shall be [***].

 

4.1.3.

Beginning January 1, 2017, to Expanding Participating Bottlers and Participating
Bottlers at the price specified in this Section 4.1.3 and in accordance with the
terms and conditions of the Regional Finished Goods Supply Agreement.

 

4.1.3.1.

Unless [***], the price shall be:

- 4 –

[***] – THIS CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT.

--------------------------------------------------------------------------------

 

4.1.3.1.1.

For calendar year 2017, [***].

 

4.1.3.1.2.

For calendar year 2018 and thereafter, [***].

 

4.1.3.2.

[***], and to strengthen the competitiveness of the Coca-Cola finished goods
production system.

4.2.

Company authorizes Bottler to sell and supply Authorized Covered Beverages
manufactured by Bottler to Company, and Bottler agrees to sell to Company
Authorized Covered Beverages, at a price equivalent to [***], in quantities
sufficient to enable Company to satisfy demand of U.S. Coca-Cola Bottlers that
are not Regional Producing Bottlers, Expanding Participating Bottlers or
Participating Bottlers in accordance with sourcing plans developed by the NPSG
from time to time.

4.3.

Upon Company’s request, Bottler agrees to advise Company, in accordance with
written instructions issued by Company from time to time, of the amount of the
Authorized Covered Beverages in Authorized Containers that are manufactured at
the Regional Manufacturing Facilities and sold by Bottler to Company, and, as
applicable, to each Regional Producing Bottler, Expanding Participating Bottler
and Participating Bottler; provided, however, that Bottler will not be required
to provide Company with duplicate copies of any such information provided to the
NPSG that expressly directs the NPSG to provide such information to Company.

5.

COMPANY AND BOTTLER RIGHTS AND OBLIGATIONS REGARDING THE TRADEMARKS

5.1.

Bottler acknowledges and agrees that Company is the sole and exclusive owner of
all rights, title and interest in and to the Trademarks.  Company has the
unrestricted right, in its sole discretion, to use the Trademarks on the
Authorized Covered Beverages and on all other products and merchandise, to
determine which Trademarks will be used on which Authorized Covered Beverages,
and to determine how the Trademarks will be displayed and used on and in
connection with the Authorized Covered Beverages. Bottler agrees not to dispute
the validity of the Trademarks or their exclusive ownership by Company either
during the Term or thereafter, notwithstanding any applicable doctrines of
licensee estoppel.  

5.2.

Company grants to Bottler only a nonexclusive, royalty-free license to use the
Trademarks in connection with the manufacture of the Authorized Covered
Beverages in Authorized Containers at the Regional Manufacturing Facilities and
in connection with the sale of such Authorized Covered Beverages to Recipient
Bottlers and Company as provided in this Agreement, and in accordance with
standards adopted and issued by Company from time to time, and made available to
Bottler through written, electronic, on-line or other form or media, subject to
the rights reserved to Company under this Agreement.

5.3.

Nothing in this Agreement, nor any act or failure to act by Bottler or Company,
will give Bottler any proprietary or ownership interest of any kind in the
Trademarks or in the goodwill associated therewith.

5.4.

Bottler acknowledges and agrees that, as between Company and Bottler, all use by
Bottler of the Trademarks will inure to the benefit of Company.

 

 

- 5 –

[***] – THIS CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT.

--------------------------------------------------------------------------------

 

5.5.

Except as provided in Bottler’s CBA or as otherwise authorized by Company in
writing, Bottler must not adopt or use any name, corporate name, trading name,
title of establishment or other commercial designation or logo that includes the
words “Coca-Cola”, “Coca”, “Cola”, “Coke”, or any of them, or any word, name or
designation that is confusingly similar to any of them, or any graphic or visual
representation of the Trademarks or any other Trademark or intellectual property
owned by Company, without the prior written consent of Company, which consent
will not be unreasonably withheld and will be contingent on Bottler’s compliance
with Bottler’s CBA and this Agreement. 

5.6.

Bottler recognizes that the uniform external appearance of the Trademarks on
primary and secondary packaging and on equipment and materials used under this
Agreement is important to the Trademarks, the successful marketing of the
Covered Beverages, and the Coca-Cola system.

 

5.6.1.

Bottler agrees, to the extent such Trademarks are utilized by Bottler in
connection with the manufacture of Authorized Covered Beverages at the Regional
Manufacturing Facilities, to accept and, within a reasonable time, apply, any
new or modified standards adopted and issued from time to time by Company that
are generally applicable, and made available to Bottler for the design and
decoration of trucks and other delivery vehicles, packaging materials, cases,
cartons, and other materials and equipment that bear such Trademarks.

 

5.6.2.

If Company changes such standards, the new standards will apply to all such
assets acquired by Bottler for use at the Regional Manufacturing Facilities or
in connection with the manufacture of Authorized Covered Beverages at the
Regional Manufacturing Facilities following receipt of Notice of the change in
standards to the extent Bottler uses the Trademarks on such assets, and will be
applied to such existing assets in the normal course of Bottler’s business
(e.g., trucks would be repainted consistent with normal maintenance cycles).

6.

REFORMULATION AND DISCONTINUATION OF THE CONCENTRATES

6.1.

Company has the sole and exclusive right and discretion to reformulate any of
the Concentrates.

6.2.

Company has the right to discontinue any Concentrates for any Authorized Covered
Beverage that is discontinued or Transferred in accordance with the terms of
Bottler’s CBA and any other agreements between Bottler and Company or their
respective Affiliates.  

7.

TERRITORIAL LIMITATIONS AND TRANSSHIPPING

7.1.

Company and Bottler hereby agree that, notwithstanding the provisions of
Paragraph 9 of Bottler’s CBA (or applicable provisions of any other agreements
between Bottler and Company or their respective Affiliates), Bottler may supply
Authorized Covered Beverages in Authorized Containers manufactured at the
Regional Manufacturing Facilities to Recipient Bottlers in accordance with
Section 4 for distribution by such Recipient Bottlers in their respective
territories in accordance with their respective Comprehensive Beverage
Agreement(s) or other agreements with Company.

 

- 6 –

--------------------------------------------------------------------------------

 

7.2.

Bottler agrees not to sell, distribute or otherwise transfer any Authorized
Covered Beverage manufactured at the Regional Manufacturing Facilities except,
(i) distribution and sale in Bottler’s (or any one or more of its Affiliates’)
Territories in accordance with Bottler’s CBA and in other geographic territories
in which Bottler and its Affiliates are authorized to distribute and sell
Authorized Covered Beverages by Company or its Affiliates, and (ii) sales of
Authorized Covered Beverages in Authorized Containers to Recipient Bottlers or
Company in accordance with Section 4.  

8.

[RESERVED.]

9.

EFFECT OF NEW OR AMENDED MANUFACTURING AGREEMENTS WITH OTHER REGIONAL PRODUCING
BOTTLERS

9.1.

If Company or a Company Affiliate on or after January 29, 2016 (a) enters into a
new authorization agreement to manufacture all or substantially all Authorized
Covered Beverages at manufacturing facilities acquired from Company or a Company
Affiliate on or after October 30, 2015 in territories in the United States of
America with another Regional Producing Bottler (other than a Company Owned
Distributor) that is more favorable to such other Regional Producing Bottler
than the terms and conditions of this Agreement in any material respect, or (b)
agrees to an amendment of the terms of a regional manufacturing agreement or
other similar agreement authorizing manufacture of all or substantially all
Authorized Covered Beverages at manufacturing facilities acquired from Company
or a Company Affiliate on or after October 30, 2015 in territories in the United
States with another Regional Producing Bottler (other than a Company Owned
Distributor) that is more favorable to such other Regional Producing Bottler
than the terms and conditions of this Agreement in any material respect, then
Company will offer such other new agreement or amended agreement, as the case
may be (a “New Agreement”), in its entirety, to Bottler.  If the New Agreement
relates to less than all of the Authorized Covered Beverages, then the New
Agreement offered to Bottler under this Section 9.1 will cover only those
Authorized Covered Beverages covered by the New Agreement.

9.2.

The foregoing obligation will not apply to any consent, waiver or approval
provided under this Agreement or under any agreement held by another Regional
Producing Bottler; provided, however, that Company will not waive or otherwise
enter into any agreement with any other Regional Producing Bottler that limits
the requirement set forth in Section 14.1 or any equivalent requirement under
any Regional Manufacturing Agreement held by another Regional Producing Bottler.
  

9.3.

Nothing in Section 9.2 will affect (a) Company’s obligation under Section 15.2
or (b) Company’s agreement that the list of Covered Beverages identified on
Exhibit B will be the same for all Regional Producing Bottlers.

9.4.

If, after the Effective Date, (a) the CBA Conversion (as defined in the
Territory Conversion Agreement between the parties dated September 23, 2015)
(the “Territory Conversion Agreement”) occurs in accordance with the Territory
Conversion Agreement or (b) Bottler otherwise enters into the Comprehensive
Beverage Agreement described in Section 1.1 of the Territory Conversion
Agreement with respect to all Territories granted to Bottler under Bottler’s CBA
(as defined in this Agreement) and all of Bottler’s Legacy Territory (as defined
in

- 7 –

--------------------------------------------------------------------------------

 

the Territory Conversion Agreement), this Agreement shall be amended and
restated in the form of the Regional Manufacturing Agreement attached hereto as
Schedule 9.4 on and as of the date on which the CBA Conversion or the entry into
such Comprehensive Beverage Agreement occurs. 

9.5.

The parties agree to cooperate in taking such other actions as may reasonably be
required to further document any amendments and modifications resulting from the
provisions of this Section 9.

10.

OBLIGATIONS OF BOTTLER AS TO MANUFACTURE OF OTHER BEVERAGE PRODUCTS

10.1.

Bottler covenants and agrees (subject to any requirements imposed upon Bottler
under applicable law) not to manufacture at the Regional Manufacturing
Facilities any Beverage, Beverage Component, or other beverage product except
for:

 

10.1.1.

Authorized Covered Beverages, subject to the terms and conditions of this
Agreement and any Related Agreement;

 

10.1.2.

Beverages (including Incubation Beverages), Beverage Components and other
beverage products, if and to the extent (a) authorized under any separate
written agreement with Company or any of Company’s Affiliates, or (b) otherwise
requested by Company or any of its Affiliates;

 

10.1.3.

Permitted Beverage Products distributed by Bottler or its Affiliates for their
own account, subject to the terms and conditions of Bottler’s or Bottler
Affiliate’s CBA;

 

10.1.4.

Beverages, Beverage Components and other beverage products manufactured by
Bottler under license from a third party brand owner and supplied by Bottler to
a Recipient Bottler, subject to the terms and conditions of the Recipient
Bottler’s CBA or other bottling and distribution agreements between Company and
Recipient Bottler; provided that Bottler will not supply any such Beverage,
Beverage Component or other beverage product manufactured at the Regional
Manufacturing Facilities to any Recipient Bottler if Company provides Bottler
with Notice that such Beverage, Beverage Component or other beverage product is
not a Permitted Beverage Product under such Recipient Bottler’s CBA (or that is
prohibited by other bottling and distribution agreements between Company and
Recipient Bottler); provided, further, that Bottler’s supply of any Beverage,
Beverage Component or other beverage product to a Recipient Bottler that is not
a Permitted Beverage Product under such Recipient Bottler’s CBA (or that is
prohibited by other bottling and distribution agreements between Company and
Recipient Bottler) will not be a breach of this Section 10.1.4 unless Company
provides Bottler with such Notice and Bottler continues to supply such Beverage
to such Recipient Bottler thereafter in violation of such Notice;

 

10.1.5.

Beverages, Beverage Components and other beverage products manufactured by
Bottler at the Regional Manufacturing Facilities under license from a third
party brand owner and supplied by Bottler to another U.S. Coca-Cola Bottler as
of the Effective Date, as specified on Schedule 10.1.5; and

- 8 –

--------------------------------------------------------------------------------

 

 

10.1.6.

Beverages, Beverage Components and other beverage products, not otherwise
permitted under Sections 10.1.3, 10.1.4, or 10.1.5, manufactured by Bottler at
the Regional Manufacturing Facilities under license from a third party brand
owner with Company’s  prior written consent, which consent will not be
unreasonably withheld and will be specified on Schedule 10.1.5. 

10.2.

Notwithstanding anything in Section 10.1 to the contrary, if the NPSG reasonably
determines during product supply system sourcing plan development routines that
Bottler should supply any Beverage manufactured by Bottler at the Regional
Manufacturing Facilities under license from a third party brand owner to certain
Recipient Bottlers and/or certain other Regional Producing Bottlers in order to
optimize the location for production of such Beverages, then Bottler may do so
on a temporary basis as reasonably determined by the NPSG (but in any event not
to exceed one hundred eighty (180) days).

11.

WARRANTIES OF COMPANY RELATING TO MANUFACTURE AND QUALITY OF THE CONCENTRATE

Company agrees and warrants that the Concentrates supplied to Bottler, as well
as Company’s package designs and design specifications of packages and labels
authorized by Company for use on Authorized Covered Beverages, shall comply with
all food, labeling, health, packaging and all other applicable laws, including
the Federal Food, Drug and Cosmetic Act, as amended (the “Act”), and
regulations, and when supplied to Bottler will not be adulterated, contaminated,
or misbranded within the meaning of the Act or any other federal, state or local
law, rule or regulation applicable thereto.

12.

Obligations AND WARRANTIES of Bottler Relating to Manufacture AND QUALITY of the
AUTHORIZED Covered beverages  

 

12.1.

Bottler agrees and warrants that Bottler’s handling and storage of the
Concentrates and Bottler’s manufacture, handling, storage, transportation and
delivery of the Authorized Covered Beverages, including any Authorized Covered
Beverages supplied to Company or any Recipient Bottler, will at all times and in
all events:

 

12.1.1.

be accomplished in accordance with the product, package and equipment quality;
food safety; workplace safety; and environmental sustainability standards,
requirements and instructions  reasonably established and routinely communicated
in writing, including through electronic systems and media, by Company to
Bottler from time to time (collectively “Technical Requirements”); and

 

12.1.2.

comply with all food, labeling, health, packaging, environmental, safety,
sanitation and all other applicable laws, rules, orders, regulations and
requirements of any federal, state, city, county or other local government,
including any law, statute, ordinance, rule regulation, order, determination,
restrictive covenant or deed restriction that regulates the use, generation,
disposal, release, storage or presence at the Regional Manufacturing Facilities
of substances based upon corrosiveness, toxicity, carcinogenic properties,
radioactivity, environmentally hazardous or similar characteristics.

 

12.2.

The Technical Requirements as of the Effective Date are identified on Schedule
12.2, which schedule will be updated by Company from time to time following
discussion with

- 9 –

--------------------------------------------------------------------------------

 

 

the NPSG and Notice to each Regional Producing Bottler (including any Company
Owned Manufacturers).  

 

12.2.1.

Company agrees that all Regional Producing Bottlers will be required to comply
with same Technical Requirements; provided, however, that (i) Company may make
limited exceptions in application or enforcement where necessary to prevent
undue hardship for a Regional Producing Bottler, which exceptions shall not in
any way be deemed to modify the Technical Requirements and (ii) this Section
12.2.1 shall not in any way effect, limit, or modify any of Bottler’s or
Company’s respective rights and obligations under this Agreement, including
Bottler’s obligations under Section 12.1.

 

12.3.

Bottler  represents, warrants and covenants that Bottler possesses, or will
possess, prior to the manufacture of the Authorized Covered Beverages, and will
maintain during the Term, such plant or plants, machinery and equipment,
qualified technical personnel and trained staff as are capable of manufacturing
the Authorized Covered Beverages in Authorized Containers in accordance with
this Agreement and in sufficient quantities to meet fully the demand for the
Authorized Covered Beverages in Authorized Containers by Bottler in the
Territory in accordance with sourcing plans developed by the NPSG from time to
time.  

 

12.4.

Bottler agrees to use commercially reasonable efforts to meet fully the demand
for the Authorized Covered Beverages in Authorized Containers from Recipient
Bottlers in accordance with sourcing plans developed by the NPSG from time to
time.

 

12.5.

Bottler recognizes that increases in the demand for the Authorized Covered
Beverages, as well as changes in the list of Authorized Containers, may, from
time to time, require adaptation of its existing manufacturing or packaging
equipment or the purchase of additional manufacturing or packaging
equipment.  Bottler agrees to use commercially reasonable efforts to make such
modifications and adaptations as necessary and to purchase and install such
equipment, in time to permit the introduction and manufacture of sufficient
quantities of the Authorized Covered Beverages in Authorized Containers, to
satisfy fully the demand for the Authorized Covered Beverages in Authorized
Containers in the Territory and to fulfill Bottler’s supply obligations, if any,
to Recipient Bottlers, in each case in accordance with sourcing plans developed
by the NPSG from time to time.

 

12.6.

As of the date the Authorized Covered Beverages in Authorized Containers are
shipped by Bottler, the Authorized Covered Beverages manufactured by Bottler
will meet the Technical Requirements and will comply with all applicable laws;
provided, however, that Bottler will not be responsible for any failure to
comply with the Technical Requirements or applicable laws to the extent such
failure results from the content or design of labels authorized by Company for
use on Authorized Covered Beverages.  

 

12.7.

Bottler, in accordance with such instructions as may be given from time to time
by Company, will submit to Company, at Bottler’s expense, samples of the
Authorized Covered Beverages and the raw materials used in the manufacture of
the Authorized Covered Beverages.  Bottler will permit representatives of
Company to have access to the premises of Bottler during ordinary business hours
to inspect the plant, equipment,

- 10 –

--------------------------------------------------------------------------------

 

 

and methods used by Bottler in order to ascertain whether Bottler is complying
with the terms of this Section 12, including whether Bottler is complying
strictly with the Technical Requirements with respect to the manufacturing,
handling and storage of the Authorized Covered Beverages.  Bottler will also
provide Company with all the information regarding Bottler’s compliance with the
terms of this Section 12, as Company may reasonably request from time to time.  

 

12.8.

Bottler is authorized to use only Authorized Containers in the manufacture of
the Authorized Covered Beverages, and will use only such Authorized Containers,
closures, cases, cartons and other packages and labels as will be authorized
from time to time by Company for Bottler and will purchase such items only from
manufacturers approved by Company, which approval will not be unreasonably
withheld.  

 

12.8.1.

Company will approve three (3) or more manufacturers of such items, if in the
reasonable opinion of Company, there are three (3) or more manufacturers who are
capable of producing such items to be fully suitable for the purpose intended
and in accordance with the high quality standards and image of excellence of the
Trademarks and the Authorized Covered Beverages.

 

12.8.2.

Such approval by Company does not relieve Bottler of Bottler’s independent
responsibility to assure that the Authorized Containers, closures, cases,
cartons and other packages and labels purchased by Bottler are suitable for the
purpose intended, and in accordance with the good reputation and image of
excellence of the Trademarks and Covered Beverages (it being understood and
agreed, however, that Bottler will not be responsible for the review or
inspection of the content or design of labels authorized by Company for use on
Authorized Covered Beverages).

 

12.9.

Company reserves the right to withdraw from time to time its approval of any of
the Authorized Containers upon six (6) months’ prior Notice to Bottler, and, in
such event, the repurchase provisions of Section 24.1.2 will apply to such
containers so disapproved that are owned by Bottler. Company will exercise its
right to approve, and to withdraw its approval of, specific Authorized
Containers in good faith and after consultation with Bottler so as to permit
Bottler to continue to satisfy the demand in Bottler’s Territory as a whole for
Authorized Covered Beverages.

 

12.10.

Bottler will use commercially reasonable efforts to maintain at all times a
stock of, or have entered into other alternate supply arrangements to obtain,
Authorized Containers, closures, labels, cases, cartons, and other essential
related materials bearing the Trademarks, sufficient to satisfy fully the demand
for Authorized Covered Beverages in Authorized Containers in Bottler’s Territory
and to fulfill Bottler’s supply obligations, if any, to Recipient Bottlers, in
each case in accordance with sourcing plans developed by the NPSG from time to
time, and Bottler will not use or authorize any other Person to use Authorized
Containers, or such closures, labels, cases, cartons and other materials, if
they bear the Trademarks or contain any Beverages, for any purpose other than
the packaging of the Authorized Covered Beverages.

 

12.11.

Bottler agrees not to refill or otherwise reuse nonreturnable containers.

- 11 –

--------------------------------------------------------------------------------

 

 

12.12.

The parties acknowledge and agree (a) that Bottler makes the representations,
warranties and agreements set forth in this Section 12 in reliance on Company’s
warranty in Section 11 and (b) that the representations, warranties, covenants
and agreements contained in this Section 12 relate solely to Bottler’s
activities under this Agreement and the manufacture of Authorized Covered
Beverages at the Regional Manufacturing Facilities.  

13.

Obligations of company and Bottler Relating to RECALL of AUTHORIZED Covered
beverages

 

13.1.

If Company determines or becomes aware of the existence of any quality or
technical problems relating to any Authorized Covered Beverages manufactured at
the Regional Manufacturing Facilities, or any package used for such Authorized
Covered Beverage, in Bottler’s Territory, Company will immediately notify
Bottler by telephone, facsimile, e-mail or any other form of immediate
communication.  This notification will include, to the extent available to
Company, (a) the identity and quantities of Authorized Covered Beverages
involved, including the specific packages, (b) coding data, and (c) all other
relevant data that will assist in tracing such Authorized Covered Beverages.

 

13.1.1.

Company may require Bottler to take all necessary action to recall all of such
Authorized Covered Beverages, or any package used for such Authorized Covered,
or withdraw immediately such Authorized Covered Beverages from the market or the
trade, as the case may be.  

 

13.1.2.

Company will notify Bottler by telephone, facsimile, e-mail or any other form of
immediate communication of the decision by Company to require Bottler to recall
such Authorized Covered Beverages or withdraw such Authorized Covered Beverages
from the market or trade.

 

13.2.

If Bottler determines or becomes aware of the existence of quality or technical
problems relating to Authorized Covered Beverages manufactured at the Regional
Manufacturing Facilities, then Bottler must immediately notify Company by
telephone, e-mail or any other form of immediate communication. This
notification must include: (a) the identity and quantities of Authorized Covered
Beverages involved, including the specific packages, (b) coding data, and (c)
all other relevant data that will assist in tracing such Authorized Covered
Beverages.  

 

13.3.

In the event of a withdrawal or recall of any Authorized Covered Beverage
manufactured at the Regional Manufacturing Facilities or any package used for
such Authorized Covered Beverage, that was produced by Bottler and sold to a
Recipient Bottler, Bottler will use its commercially reasonable efforts to
respond promptly and fairly if a claim is made by a Recipient Bottler as a
result of any such withdrawal or recall.  

 

13.4.

If any withdrawal or recall of any Authorized Covered Beverage manufactured at
the Regional Manufacturing Facilities or any of the packages used therefor is
caused by (i) quality or technical defects in the Concentrates, or other
materials prepared by Company from which the product involved was prepared by
Bottler, or (ii) quality or technical defects in Company’s designs and design
specifications of packages and labels

- 12 –

--------------------------------------------------------------------------------

 

 

authorized by Company for use on Authorized Covered Beverages (and specifically
excluding designs and specifications of other parties and the failure of other
parties to manufacture packages in strict conformity with the designs and
specifications of Company), Company will reimburse Bottler for Bottler’s total
reasonable expenses incident to such withdrawal or recall, including any payment
made by Bottler to a Recipient Bottler in connection with the specific
withdrawal or recall.   

 

13.5.

Conversely, if any withdrawal or recall of Authorized Covered Beverages
manufactured at the Regional Manufacturing Facilities is caused by Bottler’s
failure to comply with the Technical Requirements or any applicable laws, rules
and regulations (it being understood and agreed that Bottler will not be
responsible for any failure to comply with the Technical Requirements or
applicable laws to the extent such failure results from the content or design of
labels authorized by Company for use on Authorized Covered Beverages), Bottler
will bear its total expenses of such withdrawal or recall and reimburse Company
for Company’s total reasonable expenses incident to such withdrawal or recall.

14.

Obligations of Bottler Relating to MANUFACTURE OF AUTHORIZED COVERED BEVERAGES,
SYSTEM GOVERNANCE, INVESTMENT, MANAGEMENT, REPORTING AND PLANNING ACTIVITIES

 

14.1.

Bottler will participate fully in, and comply fully with, the requirements and
programs established from time to time by the NPSG Board; provided, however,
that Bottler will not be required to engage in conduct that would result in
breach of this Agreement, Bottler’s CBA, or any other agreements between Company
and Bottler.

 

14.2.

[Reserved.]

 

14.3.

[Reserved.]

 

14.4.

Bottler will maintain the consolidated financial capacity reasonably necessary
to assure that Bottler and all Bottler Affiliates will be financially able to
perform their respective duties and obligations under this Agreement.

 

14.5.

Upon Company’s request, Bottler will provide to Company each year and review
with Company an annual and long range operating plan and budget for Bottler’s
business of manufacturing Authorized Covered Beverages at the Regional
Manufacturing Facilities, including financials and capital investment budgets to
the extent related to the Regional Manufacturing Facilities, and, if requested
by Company, discuss changes in general management and senior management of
Bottler’s manufacturing business, except to the extent otherwise prohibited by
applicable law.

 

14.6.

Bottler will:

 

14.6.1.

Maintain accurate books, accounts and records relating to the purchasing of
Concentrate and the manufacture of Authorized Covered Beverages under this
Agreement; and

- 13 –

--------------------------------------------------------------------------------

 

 

14.6.2.

Upon Company’s request, provide to Company such operational, financial,
accounting, forecasting, planning and other information, including audited and
unaudited detail of cost of goods sold and sales volume for Authorized Covered
Beverages to the extent, in the form and manner, as permitted by applicable law
and at such times as reasonably required (a) by Company to determine whether
Bottler is performing its  obligations under this Agreement; (b) by Company to
calculate finished goods pricing under the Interim Finished Goods Supply
Agreement, NPSG Finished Goods Supply Agreement or Regional Finished Goods
Supply Agreement and (c) by the NPSG Board for the purpose of implementing,
administering, and operating the NPSG, subject to appropriate regulatory
firewalls ((a), (b), and (c) collectively, the “Financial Information”);
provided, however, that Bottler will not be required to provide Company with
duplicate copies of any compilation of Financial Information provided to the
NPSG that expressly directs the NPSG to provide such compilation to Company. 

 

14.7.

The parties recognize that the Financial Information is critical to the ability
of Company and the NPSG to maintain, promote, and safeguard the overall
performance, efficiency, integrity, and competitiveness of the product supply
system for Authorized Covered Beverages.

 

14.8.

Company will hold the Financial Information provided by Bottler in accordance
with the confidentiality provisions of Section 39 and will not use such
information for any purpose other than determining compliance with this
Agreement, to calculate finished goods pricing under the Interim Finished Goods
Supply Agreement, NPSG Finished Goods Supply Agreement or Regional Finished
Goods Supply Agreement, or as necessary to provide to the NPSG, subject to
appropriate regulatory firewalls, for the purpose of facilitating the NPSG’s
execution of operational responsibilities such as infrastructure optimization,
national sourcing and strategic initiative decisions.

15.

PRICING AND OTHER CONDITIONS OF PURCHASE AND SALE OF CONCENTRATES  

 

15.1.

Subject to Section 15.2, Company reserves the right to establish and to revise
at any time, in its sole discretion, the price of any of the Concentrates sold
to Bottler for use in manufacturing Authorized Covered Beverages at the Regional
Manufacturing Facilities, the related terms of payment, and the other terms and
conditions of supply, any such revision to be effective immediately upon Notice
to Bottler.  Bottler acknowledges that information related to pricing of
Company’s Concentrates is confidential and will be maintained as such in
accordance with Section 39.

 

15.2.

If Company exercises its discretion under Section 15.1, the “price” charged by
Company or its Affiliate for any of the Concentrates will be the same as the
“price” charged by Company or its Affiliate for such Concentrate, the terms of
payment and other terms and conditions of supply will be the same as those
applied by Company for such Concentrates, to each other Regional Producing
Bottler (other than a Company Owned Manufacturer) in the United States.

 

15.3.

For purposes of manufacturing Authorized Covered Beverages at the Regional
Manufacturing Facilities, Bottler will purchase from Company only such
quantities of the Concentrates as will be necessary and sufficient to carry out
Bottler’s obligations under

- 14 –

--------------------------------------------------------------------------------

 

 

this Agreement.  Bottler will use the Concentrates exclusively for its
manufacture of the Authorized Covered Beverages.  Bottler will not sell or
otherwise transfer any Concentrates or permit the same to get into the hands of
third parties.  

16.

OWNERSHIP AND CONTROL OF BOTTLER

 

16.1.

Bottler hereby acknowledges the personal nature of Bottler’s obligations under
this Agreement, including with respect to the performance standards applicable
to Bottler, the dependence of the Trademarks on proper quality control, and the
confidentiality required for protection of Company’s trade secrets and
confidential information.

 

16.2.

Bottler represents and warrants to Company that, prior to execution of this
Agreement, Bottler has made available to Company a complete and accurate list of
Persons that own more than five percent (5%) of the outstanding securities of
Bottler, and/or of any third parties having a right to, or effective power of,
control or management of Bottler (whether through contract or otherwise).

 

16.3.

[Reserved.]

 

16.4.

Bottler acknowledges that Company has a vested and legitimate interest in
maintaining, promoting and safeguarding the overall performance, efficiency and
integrity of Company's bottling, distribution and sales system. Bottler
therefore covenants and agrees:

 

16.4.1.

Except as otherwise permitted by Bottler’s CBA, not to assign, transfer or
pledge this Agreement or any interest herein, in whole or in part, whether
voluntarily, involuntarily, or by operation of law (including by merger or
liquidation), or sublicense its rights under this Agreement, in whole or in
part, to any third party or parties, without the prior written consent of
Company; and

 

16.4.2.

Not to delegate any material element of Bottler’s performance under this
Agreement, in whole or in part, to any third party or parties without the prior
written consent of Company.

 

16.5.

Notwithstanding Section 16.4, the following shall be expressly permitted
hereunder:

 

16.5.1.

Bottler may, after Notice to Company, assign, transfer or pledge this Agreement
or any interest herein, in whole or in part, or delegate any material element of
Bottler's performance of this Agreement, in whole or in part, to any
wholly-owned Affiliate of Bottler; provided that (a) any such Affiliate must
agree in writing to be bound by and comply with the terms and conditions of this
Agreement, and (b) any such assignment, transfer, pledge or delegation will not
relieve Bottler of any of its obligations under this Agreement; and

 

16.5.2.

Bottler may engage third party contractors and service providers for the purpose
of receiving services relating to non-core functions (e.g., back-office
administrative services, human resources, payroll, information technology
services and similar services); provided that (a) Bottler will retain full
responsibility to Company for all of Bottler’s obligations under this Agreement;
and (b) Bottler may not subcontract core

- 15 –

--------------------------------------------------------------------------------

 

 

functions (i.e., manufacturing, market and customer-facing functions) without
the prior written consent of Company. 

 

16.6.

Any attempt to take any actions prohibited by Sections 16.4 and 16.5 without
Company’s prior written consent shall be void and shall be deemed to be a
material breach of this Agreement, unless such actions are otherwise permitted
under Bottler’s CBA.

17.

TERM OF AGREEMENT

This Agreement will commence on the Effective Date and continue so long as
Bottler’s CBA is in effect (the “Term”).

18.

COMMERCIAL IMPRACTICABILITY AND FORCE MAJEURE

 

18.1.

With respect to any one or more Concentrates (the “Affected Products”), as
applicable:

 

18.1.1.

The obligation of Company (including any of its Affiliates) to supply Affected
Products to Bottler, and Bottler’s obligation to purchase Affected ‎Products
from Company and to manufacture any Authorized Covered Beverages manufactured
from such Affected Products, shall be ‎suspended during any period when there
occurs a change in applicable laws, regulations or administrative measures
(including any government ‎permission or authorization regarding customs, health
or manufacturing, and further including the withdrawal of any government
authorization required by any of the parties to ‎carry out the terms of this
Agreement), or issuance of any judicial decree or order binding on any of the
parties hereto, in each case in such a manner as to render unlawful or
‎commercially impracticable:

 

18.1.1.1.

The importation or exportation of any essential ingredients of the Affected
Products that cannot be produced in ‎quantities sufficient to satisfy the demand
therefor by existing Company (including any of its Affiliates) facilities in the
United States;

 

18.1.1.2.

The manufacture and distribution of Affected Products to Bottler; or

 

18.1.1.3.

Bottler’s manufacture of Authorized Covered Beverages using such Affected
Products.

 

18.2.

“Force Majeure Event” means any strike, blacklisting, boycott or sanctions
imposed by a sovereign nation or supra-national organization of sovereign
nations, however incurred, or any act of God, act of foreign enemies, embargo,
quarantine, riot, insurrection, a declared or undeclared war, state of war or
belligerency or hazard or danger incident thereto.

 

18.3.

Neither Company (including any of its Affiliates) nor Bottler shall be liable
for or be subject to any claim for breach or termination as the result of a
failure to perform their respective obligations to purchase or supply
Concentrate under this Agreement or to manufacture Authorized Covered Beverages
made from such Concentrate in quantities

- 16 –

--------------------------------------------------------------------------------

 

 

to satisfy demand of Company and Recipient Bottlers, as applicable, if and to
the extent that such failure is caused by or results from a Force Majeure Event;
provided, however: 

 

18.3.1.

The party claiming the excuse afforded by this Section 18.3 must use
commercially reasonable efforts to comply with any excused obligations under
this Agreement that are impaired by such Force Majeure Event; and

 

18.3.2.

If Bottler is the party claiming the excuse afforded by this Section 18.3:

 

18.3.2.1.

To the extent that Bottler is unable to remediate the effect on its ability to
perform caused by such Force Majeure Event within three (3) months from the date
of the occurrence of the Force Majeure Event, then,

 

18.3.2.1.1.

Company shall have the right (but not the obligation) upon not less than one (1)
month prior Notice to suspend this Agreement and Related Agreements during the
period of time that such Force Majeure Event results in Bottler being unable to
perform its obligations under this Agreement.

 

18.3.2.2.

To the extent that Bottler is unable to remediate the effect on its ability to
perform caused by such Force Majeure Event within two (2) years from the date of
occurrence of the Force Majeure Event, Company shall have the right to terminate
this Agreement.

19.

TERMINATION FOR DEFINED EVENTS

 

19.1.

Company may, at Company’s option, terminate this Agreement, subject to the
requirements of Section 23, if any of the following events occur:

 

19.1.1.

An order for relief is entered with respect to Bottler under any Chapter of
Title 11 of the United States Code, as amended;

 

19.1.2.

Bottler voluntarily commences any bankruptcy, insolvency, receivership, or
assignment for the benefit of creditors proceeding, case, or suit or consents to
such a proceeding, case or suit under the laws of any state, commonwealth or
territory of the United States or any country, kingdom or commonwealth or
sub-division thereof not governed by the United States;

 

19.1.3.

A petition, proceeding, case, complaint or suit for bankruptcy, insolvency,
receivership, or assignment for the benefit of creditors, under the laws of any
state, territory or commonwealth of the United States or any country,
commonwealth or sub-division thereof or kingdom not governed by the United
States, is filed against Bottler, and such a petition, proceeding, suit,
complaint or case is not dismissed within sixty (60) days after the commencement
or filing of such a petition, proceeding, complaint, case or suit or the order
of dismissal is appealed and stayed;

 

19.1.4.

Bottler makes an assignment for the benefit of creditors, deed of trust for the
benefit of creditors or makes an arrangement or composition with creditors; a
receiver or trustee

- 17 –

--------------------------------------------------------------------------------

 

 

for Bottler or for any interest in Bottler's business is appointed and such
order or decree appointing the receiver or trustee is not vacated, dismissed or
discharged within sixty (60) days after such appointment or such order or decree
is appealed and stayed;  

 

19.1.5.

Any of the Regional Manufacturing Facilities is subject to attachment, levy or
other final process for more than twenty (20) days or any of its equipment or
facilities is noticed for judicial or non-judicial foreclosure sale and such
attachment, levy, process or sale would materially and adversely affect
Bottler's ability to fulfill its obligations under this Agreement; or

 

19.1.6.

Bottler becomes insolvent or ceases to conduct its operations relating to the
Regional Manufacturing Facilities in the normal course of business.

 

19.1.7.

Any Bottler’s Contract, Bottler’s Bottle Contract, or Master Bottle Contract (as
the case may be) for Coca-Cola, listed on Schedule 32(d) of Bottler’s CBA,
between Company and Bottler or their respective Affiliates is terminated by
Company under provisions that permit termination without damages due to
Bottler’s breach or default, unless Company agrees in writing that this Section
19.1.7 will not be applied by Company to such termination.

20.

DEFICIENCY TERMINATION

 

20.1.

Company may also, at Company’s option, terminate this Agreement, subject to the
requirements of Section 21 and Section 23, if any of the following events of
default occur:

 

20.1.1.

Bottler fails to make timely payment for Concentrate, or of any other material
debt owing to Company;

 

20.1.2.

The condition of the facilities or equipment used by Bottler in manufacturing
the Authorized Covered Beverages at the Regional Manufacturing Facilities, as
reflected in any data collected by Company or generated by Bottler, or in any
audit or inspection conducted by or on behalf of Company, fails to meet the
Technical Requirements reasonably established by Company, and Bottler fails to
complete corrective measures approved by Company within the timeframe therefor
reasonably established by Company and specified in the applicable Technical
Corrective Action Plan;

 

20.1.3.

Bottler fails to handle the Concentrates or manufacture or handle the Authorized
Covered Beverages at the Regional Manufacturing Facilities in strict conformity
with the Technical Requirements and applicable laws, rules and regulations and
Bottler fails to complete corrective measures approved by Company within the
timeframe therefor reasonably established by Company;

 

20.1.4.

Bottler or any Affiliate of Bottler engages in any of the activities prohibited
under Section 10;

 

20.1.5.

[Reserved];

 

20.1.6.

[Reserved];

- 18 –

--------------------------------------------------------------------------------

 

 

20.1.7.

Bottler breaches in any material respect any of Bottler’s other material
obligations under this Agreement; 

 

20.1.8.

Bottler breaches in any material respect any of Bottler’s material obligations
under the NPSG Governance Agreement and such breach is not timely cured; or

 

20.1.9.

Any event of default occurs under Section XII of Bottler’s CBA that is not
timely cured in the manner provided in Bottler’s CBA.

 

20.2.

In any such event of default, Company may either exercise its right to terminate
under this Section 20 (subject to Section 21 and Section 23), or pursue any
rights and remedies (other than termination) against Bottler with respect to any
such event of default; provided, that Company will not take any action pursuant
to this Section 20.2 or Section 21.4 that would limit Bottler’s right to cure
under Section 21 of this Agreement or Paragraph 34 of Bottler’s CBA.

21.

BOTTLER RIGHT TO CURE

 

21.1.

Upon the occurrence of any of the events of default enumerated in Section 20,
Company will give Bottler Notice of default.

 

21.2.

In the case of an event of default due to a material breach by Bottler of its
obligations under Section 12 (other than Sections 12.2 or 12.4) or Section 13:

 

21.2.1.

Bottler shall have a period of sixty (60) days from receipt of the Notice of
default within which to cure such default, by:

 

21.2.1.1.

at the instruction of Company and at Bottler’s expense, promptly withdrawing
from the market and destroying any Authorized Covered Beverage that fails to
meet the Technical Requirements;

 

21.2.1.2.

compliance with the “Corrective Action” provision of the Technical Requirements;
and

 

21.2.1.3.

implementing a corrective action plan (the “Technical Corrective Action Plan”),
to be negotiated in good faith and agreed to by Company and Bottler, that
reasonably meets the applicable requirements of the “Corrective Action”
provision of the Technical Requirements (which Technical Corrective Action Plan
may, by mutual agreement of the parties, provide for actions to be taken after
expiration of the cure periods specified herein).

 

21.2.2.

If such default has not been cured within such initial sixty (60) day period (or
such extended period, if any, provided for under a Technical Corrective Action
Plan), then Bottler must cure such default within a second period of sixty (60)
days (or such extended period, if any, provided for under a Technical Corrective
Action Plan) during which period Company may, by giving Bottler further Notice
to such effect, suspend sales to Bottler of Concentrates and require Bottler to
cease manufacture of Authorized Covered Beverages at the Regional Manufacturing
Facilities and the supply and sale of Authorized Covered Beverages from the
Regional Manufacturing Facilities by Bottler to

- 19 –

--------------------------------------------------------------------------------

 

 

Recipient Bottlers; provided, however, that if Bottler has throughout the first
and second cure periods strictly complied with Section 13 (Recall) and Section
30 (Incident Management), then such suspension of Concentrate sales and
cessation of manufacture and supply shall be limited to the Regional
Manufacturing Facilities in which the default occurred. 

 

21.2.3.

If such default has not been cured during such second period of sixty (60) days
(or such extended period, if any, provided for under a Technical Corrective
Action Plan), then Company may terminate this Agreement, by giving Bottler
Notice to such effect, effective immediately; provided, however, that if Bottler
has throughout the first and second cure periods strictly complied with Section
13 (Recall) and Section 30 (Incident Management), then Bottler will have a third
period of sixty (60) days (or such extended period, if any, provided for under a
Technical Corrective Action Plan) within which to cure the default.

 

21.2.4.

If such default has not been cured during any such third period of sixty (60)
days (or such extended period, if any, provided for under a Technical Corrective
Action Plan), then Company may terminate this Agreement, by giving Bottler
notice to such effect, effective immediately.

 

21.3.

In the case of an event of default other than those specified in Section 21.2:

 

21.3.1.

Within sixty (60) days of receipt of such Notice, Bottler will provide Company
with a corrective action plan (the “Non-Technical Corrective Action Plan”). The
Non-Technical Corrective Action Plan must provide for correction of all issues
identified in the Notice of default within one (1) year or less from the date on
which the Non-Technical Corrective Action Plan is provided to Company.

 

21.3.2.

Company will negotiate in good faith with Bottler the terms of the Non-Technical
Corrective Action Plan.

 

21.3.3.

If Company and Bottler fail to agree on a Non-Technical Corrective Action Plan
within sixty (60) days of Bottler’s tender of such plan, Bottler must cure the
default described in the Notice of default within one (1) year of Bottler’s
receipt of the Notice of default. If Bottler fails to cure the default described
in the Notice of default within one (1) year of Bottler’s receipt of the Notice,
the default will be deemed not to have been cured.

 

21.3.4.

If Company and Bottler timely agree on a Non-Technical Corrective Action Plan,
but Bottler fails to implement the agreed Non-Technical Corrective Action Plan
to Company’s reasonable satisfaction within the time period specified by the
Non-Technical Corrective Action Plan, the default will be deemed not to have
been cured.

 

21.3.5.

In the event of an uncured default under this Section 21.3, Company may, by
giving Bottler further Notice of termination, terminate this Agreement and
require Bottler to cease manufacturing Authorized Covered Beverages at the
Regional Manufacturing Facilities.  

 

21.4.

The provisions of this Section 21 (including any cure) will not limit Company’s
right to pursue remedies under this Agreement on account of Bottler’s default,
other than (a)

- 20 –

--------------------------------------------------------------------------------

 

 

termination of this Agreement under Section 20, (b) cessation of Company’s
performance of its obligations under this Agreement, or (c) rescission.   

 

21.5.

In the case of a breach by Bottler or one of its Affiliates of its obligations
under this Agreement (other than an event of default specified by Section 21.2),
such breach will be deemed to be cured for purposes of this Section 21 if
Bottler (or its Affiliate) has terminated the acts or omissions described in
such Notice of breach, and has taken reasonable steps under the circumstances to
prevent the recurrence of such breach.

22.

[RESERVED.]

23.

EFFECT OF BOTTLER’S CBA ON THIS AGREEMENT IN CERTAIN EVENTS

 

23.1.

Upon any termination of Bottler’s CBA by Company, Company will concurrently
terminate this Agreement unless otherwise agreed in writing by the parties.

24.

POST-EXPIRATION AND POST-TERMINATION OBLIGATIONS

 

24.1.

Upon the termination of this Agreement, except to the extent provided in any
other agreement between Bottler and Company (or one of Company’s Affiliates):  

 

24.1.1.

Bottler shall not thereafter continue to manufacture any of the Authorized
Covered Beverages in Authorized Containers at the Regional Manufacturing
Facilities or to make any use of the Trademarks or Authorized Containers, or any
closures, cases or labels bearing the Trademarks in connection with the
manufacture of Authorized Covered Beverages at the Regional Manufacturing
Facilities; and

 

24.1.2.

Bottler shall forthwith deliver all materials used by Bottler exclusively for
the manufacturing of the Authorized Covered Beverages in Authorized Containers
at the Regional Manufacturing Facilities, including Concentrates, usable
returnable or any nonreturnable containers, cases, closures, and labels bearing
the Trademarks, still in Bottler’s possession or under Bottler’s control, to
Company or Company’s nominee, as instructed, and, upon receipt, Company shall
pay to Bottler a sum equal to the reasonable market value of such supplies or
materials. Company will accept and pay for only such articles as are, in the
opinion of Company, in first-class and usable condition, and all other such
articles shall be destroyed at Bottler’s expense.  Containers, closures and all
other items bearing the name of Bottler, in addition to the Trademarks, that
have not been purchased by Company shall be destroyed without cost to Company,
or otherwise disposed of in accordance with instructions given by Company,
unless Bottler can remove or obliterate the Trademarks therefrom to the
satisfaction of Company.  The provisions for repurchase contained this Section
24.1.2 shall apply with regard to any Authorized Container approval of which has
been withdrawn by Company under Section 12.10, except under circumstances under
which this Agreement is terminated by Company in accordance with Section 20.

25.

COMPANY’S RIGHT OF ASSIGNMENT

Company may assign any of its rights and delegate all or any of its duties or
obligations under this Agreement to one or more of its Affiliates; provided,
however, that any such assignment or

- 21 –

--------------------------------------------------------------------------------

 

delegation will not relieve Company from any of its contractual obligations
under this Agreement.  

26.

LITIGATION

 

26.1.

Company reserves and has the sole and exclusive right and responsibility to
institute any civil, administrative or criminal proceedings or actions, and
generally to take or seek any available legal remedy it deems desirable, for the
protection of its reputation, the Trademarks, and other intellectual property
rights, as well as for the Concentrates, and to defend any action affecting
these matters.  

 

26.2.

At the request of Company, Bottler will render reasonable assistance in any such
action, including, if requested to do so in the sole discretion of Company,
allowing Bottler to be named as a party to such action. However, no financial
burden will be imposed on Bottler for rendering such assistance.

 

26.3.

Bottler shall not have any claim against Company or its Affiliates as a result
of such proceedings or action or for any failure to institute or defend such
proceedings or action.

 

26.4.

Bottler must promptly notify Company of any litigation or proceedings instituted
or threatened against Bottler affecting these matters.

 

26.5.

Bottler must not institute any legal or administrative proceedings against any
third party that may affect the interests of Company in the Trademarks without
the prior written consent of Company, which consent Company may grant or
withhold in its sole discretion.

 

26.6.

Bottler will consult with Company on all product liability claims, proceedings
or actions brought against Bottler in connection with the Authorized Covered
Beverages and will take such action with respect to the defense of any such
claim or lawsuit as Company may reasonably request in order to protect the
interests of Company in the Authorized Covered Beverages or the goodwill
associated with the Trademarks.

27.

INDEMNIFICATION

 

27.1.

Company will indemnify, protect, defend and hold harmless each of Bottler and
its Affiliates, and their respective directors, officers, employees,
shareholders, owners and agents, from and against all claims, liabilities,
losses, damages, injuries, demands, actions, causes of action, suits,
proceedings, judgments and expenses, including reasonable attorneys' fees, court
costs and other legal expenses (collectively, “Losses”), to the extent arising
from, connected with or attributable to: (a) Company’s manufacture of the
Concentrates (except to the extent arising from matters for which Bottler is
responsible under Section 13.5 or Section 27.2); (b) the breach by Company of
any provision this Agreement; (c) Bottler’s use, in accordance with this
Agreement and Company guidelines respecting use of Company intellectual
property, of the Trademarks or of package labels; or (d) the inaccuracy of any
warranty or representation made by Company herein or in connection herewith.
None of the above indemnities shall require Company to indemnify, protect,
defend or hold harmless any indemnitee with respect

- 22 –

--------------------------------------------------------------------------------

 

 

to any claim to the extent such claim arises from, is connected with or is
attributable to the negligence or willful misconduct of such indemnitee. 

 

27.2.

Bottler will indemnify, protect, defend and hold harmless each of Company and
its Affiliates, and their respective directors, officers, employees,
shareholders, owners and agents, from and against all Losses to the extent
arising from, connected with or attributable to: (a) Bottler’s manufacture of
the Authorized Covered Beverages at the Regional Manufacturing Facilities
(except to the extent arising from matters for which Company is responsible
under Section 13.4 or Section 27.1); (b) the breach by Bottler of any provision
of this Agreement; or (c) the inaccuracy of any warranty or representation made
by Bottler herein or in connection herewith. None of the above indemnities shall
require Bottler to indemnify, protect, defend or hold harmless any indemnitee
with respect to any claim to the extent such claim arises from, is connected
with or is attributable to the negligence or willful misconduct of such
indemnitee.  

 

27.3.

Neither party will be obligated under this Section 27 to indemnify the other
party for Losses consisting of lost profits or revenues, loss of use, or similar
economic loss, or for any indirect, special, incidental, consequential or
similar damages (“Consequential Damages”) arising out of or in connection with
the performance or non-performance of this Agreement (except to the extent that
an indemnified third party claim asserted against a party includes Consequential
Damages).

28.

BOTTLER’S INSURANCE

Bottler will obtain and maintain a policy of insurance with insurance carriers
in such amounts and against such risks as would be maintained by a similarly
situated company of a similar size and giving full and comprehensive coverage
both as to amount and risks covered in respect of matters referred to in Section
27 (including Bottler’s indemnity of Company contained therein) and will on
request produce evidence satisfactory to Company of the existence of such
insurance.  Compliance with this Section 28 will not limit or relieve Bottler
from its obligations under Section 27.  In addition, Bottler will satisfy the
insurance requirements specified on Schedule 28.

29.

[RESERVED.]

30.

INCIDENT MANAGEMENT

 

30.1.

Company and Bottler recognize that incidents may arise that can threaten the
reputation and business of Bottler and/or negatively affect the good name,
reputation and image of Company and the Trademarks.  

 

30.2.

In order to address such incidents, including any questions of quality of the
Authorized Covered Beverages that may occur, Bottler will designate and organize
an incident management team and inform Company of the members of such team.  

 

30.3.

Bottler further agrees to cooperate fully with Company and such third parties as
Company may designate and coordinate all efforts to address and resolve any such
incident consistent with procedures for crisis management that may be issued to
Bottler by Company from time to time.  

- 23 –

--------------------------------------------------------------------------------

 

31.

SEVERABILITY 

If any provision of this Agreement is or becomes legally ineffective or invalid,
the validity or effect of the remaining provisions of this Agreement shall not
be affected; provided that the invalidity or ineffectiveness of such provision
shall not prevent or unduly hamper performance hereunder or prejudice the
ownership or validity of the Trademarks.

32.

REPLACEMENT OF CERTAIN PRIOR CONTRACTS, MERGER, AND REQUIREMENTS FOR
MODIFICATION

 

32.1.

As to all matters and things herein mentioned, the parties agree:

 

32.1.1.

[Reserved];

 

32.1.2.

This Agreement, together with the National Product Supply System Governance
Agreement and the documents implementing and governing the NPSG and the NPSG
Board set forth the entire agreement between Company and Bottler with respect to
the subject matter hereof, and all prior understandings, commitments or
agreements relating to such matters between the parties or their
predecessors-in-interest are of no force or effect and are cancelled hereby;
provided, however, that any written representations made by either party upon
which the other party relied in entering into this Agreement will remain binding
to the extent identified on Schedule 32.1.2;

 

32.1.3.

Any waiver, amendment or modification of this Agreement or any of its
provisions, and any consents given under this Agreement will not be binding upon
Bottler or Company unless made in writing, signed by an officer or other duly
qualified and authorized representative of Company or by a duly qualified and
authorized representative of Bottler; and

 

32.1.4.

Except as expressly provided in this Agreement, this Section 32.1 is not
intended to affect in any way the rights and obligations of Bottler (or any of
its Affiliates) or Company (or any of its Affiliates) under Bottler’s CBA or the
agreements listed in Schedule 32.1.2.

33.

NO WAIVER

Failure of Company or Bottler (including any of their respective Affiliates) to
exercise promptly any right herein granted, or to require strict performance of
any obligation undertaken herein by the other party, will not be deemed to be a
waiver of such right or of the right to demand subsequent performance of any and
all obligations herein undertaken by Bottler or by Company.

34.

NATURE OF AGREEMENT AND RELATIONSHIP OF THE PARTIES

 

34.1.

Bottler is an independent contractor and is not an agent of, or a partner or
joint venturer with, Company.  

 

34.2.

Each of Company and Bottler agree that it will neither represent, nor allow
itself to be held out as an agent of, or partner or joint venturer with the
other (including any of its Affiliates).

- 24 –

--------------------------------------------------------------------------------

 

 

34.3.

Bottler and Company do not intend to create, and this Agreement will not be
construed to create, a partnership, joint venture, agency, or any form of
fiduciary relationship.  Each party covenants and agrees never to assert that a
partnership, joint venture or fiduciary relationship exists or has been created
under or in connection with this Agreement and the Related Agreements.  There is
no partnership, joint venture, agency, or any form of fiduciary relationship
existing between Bottler and Company, but if it there is determined or found to
be a partnership, joint venture, or agency, then Bottler and  Company expressly
disclaim all fiduciary duties that might otherwise exist under applicable law. 

 

34.4.

Nothing in this Agreement, express or implied, is intended or will be construed
to give any Person, other than the parties to this Agreement and their
successors and permitted assigns, any legal or equitable right, remedy or claim
under or in respect of any agreement or any provision contained in this
Agreement. This Agreement does not, and is not intended to, confer any rights or
remedies upon any Person other than Bottler and Company.

35.

HEADINGS AND OTHER MATTERS

 

35.1.

The headings herein are solely for the convenience of the parties and will not
affect the interpretation of this Agreement.  

 

35.2.

As used in this Agreement, the phrase “including” means “including, without
limitation” in each instance.

 

35.3.

References in this Agreement to Sections are to the respective Sections of this
Agreement, and references to Exhibits and Schedules are to the respective
Exhibits and Schedules of this Agreement as they may be amended from time to
time.

36.

EXECUTION IN MULTIPLE COUNTERPARTS

The parties may execute this Agreement in counterparts, each of which is deemed
an original and all of which only constitute one original.

37.

NOTICE AND ACKNOWLEDGEMENT

 

37.1.

Notices.

 

37.1.1.

Requirement of a Writing and Permitted Methods of Delivery.  Each party giving
or making any notice, request, demand or other communication (each, a “Notice”)
pursuant to this Agreement must give the Notice in writing and use one of the
following methods of delivery, each of which for purposes of this Agreement is a
writing:

 

37.1.1.1.

personal delivery;

 

37.1.1.2.

Registered or Certified Mail, in each case, return receipt requested and postage
prepaid;

 

37.1.1.3.

nationally recognized overnight courier, with all fees prepaid;

- 25 –

--------------------------------------------------------------------------------

 

 

37.1.1.4.

facsimile; or 

 

37.1.1.5.

e-mail (followed by delivery of an original by another delivery method provided
for in this Section).

 

37.1.2.

Addressees and Addresses.  Each party giving a Notice must address the Notice to
the appropriate person at the receiving party (the “Addressee”) at the address
listed below or to another Addressee or at another address designated by a party
in a Notice pursuant to this Section.

Company:

 

The Coca‑Cola Company

One Coca‑Cola Plaza

Atlanta, Georgia 30313

Attention:  

EVP & President CCNA [or such other title as may be applicable to Company’s most
senior officer for North America operations]

Email:  jdouglas@coca-cola.com

With a copy to:

 

The Coca‑Cola Company

One Coca‑Cola Plaza

Atlanta, Georgia 30313

Attention:  General Counsel

Email:  bgoepelt@coca-cola.com

and

King & Spalding LLP

1180 Peachtree Street NE

Atlanta, Georgia  30309

Attention:

William G. Roche

 

Anne M. Cox

Email:

broche@kslaw.com

 

acox@kslaw.com

Bottler:

 

Coca-Cola Bottling Co. Consolidated

4100 Coca Cola Plaza

Charlotte, North Carolina 28211

Attention:

Lawrence K. Workman, Jr., Vice President

Email:

kent.workman@ccbcc.com

- 26 –

--------------------------------------------------------------------------------

 

With a copy to:

Moore & Van Allen PLLC

100 North Tryon Street

Suite 4700

Charlotte, North Carolina 28202

Attention:

John V. McIntosh

 

E. Beauregarde Fisher III

Email:

johnmcintosh@mvalaw.com

 

beaufisher@mvalaw.com

 

37.1.3.

Effectiveness of a Notice.  Except as specifically provided elsewhere in this
Agreement, a Notice is effective only if the party giving or making the Notice
has complied with Sections 37.1.1 and 37.1.2 and if the Addressee has received
the Notice.  A Notice is deemed to have been received as follows:

 

37.1.3.1.

If a Notice is delivered in person, when delivered to the Addressee.

 

37.1.3.2.

If delivered by Registered or Certified Mail, upon receipt by Addressee, as
indicated by the date on the signed receipt.

 

37.1.3.3.

If delivered by nationally recognized overnight courier service, one Business
Day after deposit with such courier service.

 

37.1.3.4.

If sent by e-mail, when sent (if followed promptly by delivery of an original by
another delivery method provided for in this Section).

 

37.1.3.5.

If the Addressee rejects or otherwise refuses to accept the Notice, or if the
Notice cannot be delivered because of a change in address for which no Notice
was given, then upon the rejection, refusal or inability to deliver.

 

37.1.3.6.

Despite the other clauses of this Section 37.1.3, if any Notice is received
after 5:00 p.m. on a Business Day where the Addressee is located, or on a day
that is not a Business Day where the Addressee is located, then the Notice is
deemed received at 9:00 a.m. on the next Business Day where the Addressee is
located.

 

37.2.

If Bottler’s signature or acknowledgment is required or requested with respect
to any document in connection with this Agreement and any employee or
representative authorized by Bottler “clicks” in the appropriate space on the
website designated by Company or takes such other action as may be indicated by
Company, Bottler shall be deemed to have signed or acknowledged the document to
the same extent and with the same effect as if Bottler had signed the document
manually; provided, however, that no such signature or acknowledgment shall
amend or vary the terms and conditions of this Agreement.  

 

37.3.

Bottler acknowledges and agrees that Bottler has the ability and knowledge to
print information delivered to Bottler electronically, or otherwise knows how to
store that information in a way that ensures that it remains accessible to
Bottler in an unchanged form.

- 27 –

--------------------------------------------------------------------------------

 

38.

CHOICE OF LAW AND VENUE  

 

38.1.

This Agreement shall be interpreted, construed and governed by and in accordance
with the laws of the State of Georgia, United States of America, without giving
effect to any applicable principles of choice or conflict of laws, as to
contract formation, construction and interpretation issues, and the federal
trademark laws of the United States of America as to trademark matters.

 

38.2.

The parties agree that any lawsuit commenced in connection with, or in relation
to, this Agreement must be brought in a United States District Court, if there
is any basis for federal court jurisdiction.  If the party bringing such action
reasonably concludes that federal court jurisdiction does not exist, then the
party may commence such action in any court of competent jurisdiction.

39.

CONFIDENTIALITY

 

39.1.

In the performance of this Agreement, each party may disclose to the other party
certain Proprietary Information.  The Proprietary Information of the Disclosing
Party will remain the sole and exclusive property of the Disclosing Party or a
third party providing such information to the Disclosing Party.  The disclosure
of the Proprietary Information to the Receiving Party does not confer upon the
Receiving Party any license, interest, or right of any kind in or to the
Proprietary Information, except as expressly provided under this Agreement.  

 

39.2.

At all times and notwithstanding any termination or expiration of this Agreement
or any amendment hereto, the Receiving Party agrees that it will hold in strict
confidence and not disclose to any third party the Proprietary Information of
the Disclosing Party, except as approved in writing by the Disclosing
Party.  The Receiving Party will only permit access to the Proprietary
Information of the Disclosing Party to those of its or its Affiliates’ employees
or authorized representatives having a need to know and who have signed
confidentiality agreements or are otherwise bound by confidentiality obligations
at least as restrictive as those contained in this Agreement (including external
auditors, attorneys and consultants).  

 

39.3.

The Receiving Party will be responsible to the Disclosing Party for any third
party’s use and disclosure of the Proprietary Information that the Receiving
Party provides to such third party in accordance with this Agreement.  The
Receiving Party will use at least the same degree of care it would use to
protect its own Proprietary Information of like importance, but in any case with
no less than a reasonable degree of care, including maintaining information
security standards specific to such information as set forth in this
Agreement.  

 

39.4.

If the Receiving Party is required by a Governmental Authority or applicable law
to disclose any of the Proprietary Information of the Disclosing Party, the
Receiving Party will (a) first give Notice of such required disclosure to the
Disclosing Party (to the extent permitted by applicable law), (b) if requested
by the Disclosing Party, use reasonable efforts to obtain a protective order
requiring that the Proprietary Information to be disclosed be used only for the
purposes for which disclosure is required, (c) if requested by the Disclosing
Party, take reasonable steps to allow the Disclosing Party to seek to

- 28 –

--------------------------------------------------------------------------------

 

 

protect the confidentiality of the Proprietary Information required to be
disclosed, and (d) disclose only that part of the Proprietary Information that,
after consultation with its legal counsel, it determines that it is required to
disclose. 

 

39.5.

Each party will immediately notify the other party in writing upon discovery of
any loss or unauthorized use or disclosure of the Proprietary Information of the
other party.

 

39.6.

The Receiving Party will not reproduce the Disclosing Party’s Proprietary
Information in any form except as required to accomplish the intent of this
Agreement.  Any reproduction of any Proprietary Information by the Receiving
Party will remain the property of the Disclosing Party and must contain any and
all confidential or proprietary Notices or legends that appear on the original,
unless otherwise authorized in writing by the Disclosing Party.

 

39.7.

Neither party will communicate any information to the other party in violation
of the proprietary rights of any third party.

 

39.8.

Upon the earlier of termination of this Agreement, written request of the
Disclosing Party, or when no longer needed by the Receiving Party for
fulfillment of its obligations under this Agreement, the Receiving Party will,
if requested by the Disclosing Party,  either: (a) promptly return to the
Disclosing Party all documents and other tangible materials representing the
Disclosing Party’s Proprietary Information, and all copies thereof in its
possession or control, if any; or (b) destroy all tangible copies of the
Disclosing Party’s Proprietary Information in its possession or control, if any,
in each case, except to the extent that such action would violate applicable
regulatory or legal requirements.  Each party’s counsel may retain one copy of
documents and communications between the Parties as necessary for archival
purposes or regulatory purposes.

40.

ACTIVE AND COMPLETE ARMS LENGTH NEGOTIATIONS

The parties acknowledge and agree that the terms and conditions of this
Agreement have been the subject of active and complete negotiations, and that
such terms and conditions must not be construed in favor of or against any party
by reason of the extent to which a party or its professional advisors may have
participated in the preparation of this Agreement.

41.

RESERVATION OF RIGHTS

As relates to the Territories and the Regional Manufacturing Facilities, Company
reserves all rights not expressly granted to Bottler under this Agreement or
Bottler’s CBA.

42.

BOTTLER AFFILIATES

Bottler hereby absolutely, unconditionally and irrevocably guarantees that any
actions taken by any of Bottler’s Affiliates pursuant to this Agreement will be
taken in accordance with all applicable requirements set forth herein to the
same extent as if such actions had been taken by Bottler.  Bottler acknowledges
and agrees that any breach of this Agreement by any Affiliate of Bottler shall
be considered a breach by Bottler for all purposes hereof.

 

[Signature page(s) follow]

 

 

- 29 –

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, COMPANY AT ATLANTA, GEORGIA, AND BOTTLER AT CHARLOTTE, NORTH
CAROLINA, HAVE CAUSED THESE PRESENTS TO BE EXECUTED IN TRIPLICATE BY THE DULY
AUTHORIZED PERSON OR PERSONS ON THEIR BEHALF ON THE EFFECTIVE DATE.

THE COCA-COLA COMPANY

 

By:    /s/ J. Alexander M. Douglas, Jr.

 

Authorized Representative

 

 

COCA-COLA BOTTLING CO. CONSOLIDATED

 

By:

     /s/ Umesh M. Kasbekar

 

Authorized Representative

 

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT A

Regional Manufacturing Facilities

Sandston, VA

 




 

--------------------------------------------------------------------------------

EXHIBIT B

Authorized Covered Beverages

The following Beverages and all SKUs, packages, flavor, calorie and other
variations (e.g., Sprite Cranberry, Sprite Zero Cranberry) of each such Beverage
offered by Company that are identified by the primary Trademark that also
identifies such Beverage or any modification of such primary Trademark, such as,
e.g., the primary Trademark used in conjunction with a prefix, a suffix or other
modifier:

 

Coca-Cola

Caffeine Free Coca-Cola

Diet Coke

Diet Coke with Lime

Diet Coke with Splenda®

Caffeine free Diet Coke

Coca-Cola Life

Coca-Cola Zero

caffeine free Coca-Cola Zero

Cherry Coke

Diet Cherry Coke

Cherry Coke Zero

Vanilla Coke

Diet Vanilla Coke

Vanilla Coke Zero

 

Barq’s

Diet Barq’s

DASANI

DASANI Plus

DASANI Sparkling

Fanta

Fanta Zero

Fresca

Mello Yello

Mello Yello Zero

PiBB Xtra

PiBB Zero

Seagram’s ginger ale

Seagram’s mixers

Seagram’s seltzer water

Sprite

Sprite Zero

TaB

VAULT

VAULT Zero

Delaware Punch

 

 

--------------------------------------------------------------------------------

FUZE

FUZE Tea

FUZE Juices

FUZE Refreshments

FUZE slenderize

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT C

Interim Finished Goods Supply Agreement

See attached.

 

 

--------------------------------------------------------------------------------

EXHIBIT C

FINISHED GOODS SUPPLY AGREEMENT

[“BOTTLER” AS PRODUCER FOR CCR DISTRIBUTION CENTERS]

This Finished Goods Supply Agreement (“Agreement”) is made and executed this ___
day of _______, 20__ by and between Coca-Cola Refreshments USA, Inc. (“CCR”)1
and [Bottler] (“Bottler”).

Background

A.

The Coca-Cola Company (“Company”) and its Affiliates make and sell beverage
products and related materials and ingredients.

B.

Company has granted to Bottler, under the Manufacturing Agreement, the right to
manufacture, produce and package (collectively, “manufacture”), at the
Manufacturing Facilities, Authorized Covered Beverages in Authorized Containers
for distribution and sale by Bottler and its Affiliates for their account in
accordance with Bottler’s CBA and for supply to certain other U.S. Coca-Cola
Bottlers.

 

C.

The Parties desire to enter into this Agreement, under which Bottler will, among
other things, manufacture and supply, and CCR will purchase, such quantities of
Authorized Covered Beverages as CCR may from time to time request, as provided
in this Agreement.

In exchange for the mutual promises set forth in this Agreement, and for other
good and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the Parties agree as follows:

1.

Term

The term of this Agreement (the “Term”) will begin as of __________ and will
continue until terminated in accordance with Section 23 hereof.

 

 

 

 

 

 

1 Note:  Bottlers other than CCR may be the purchaser using this form of
Agreement in which case appropriate conforming changes to this form will be
made.

 

 

--------------------------------------------------------------------------------

 

2.

Definitions 

Capitalized terms not specifically defined in this Agreement have the meaning
specified in the [Expanding Participating Bottler/Initial Regional/Regional]
Manufacturing Agreement between CCR and Bottler dated ______________, 20__ (the
“Manufacturing Agreement”). In addition, the following terms have the meanings
specified below:

a.

“Distribution Center” means a facility operated by CCR at which it receives
Products made at a Manufacturing Facility, and from which CCR distributes
Products to customers and consumers. The Distribution Centers as of the
Effective Date are specified in Exhibit C.CCR may, upon 90 days prior written
notice to, and consultation with, Bottler, change, add or eliminate Distribution
Centers during the Term, as long as CCR continues to purchase from Bottler the
Products for the geographic territories serviced by the Distribution Centers
from the Manufacturing Facilities prior to such change, addition or elimination
in accordance with the same sourcing priority matrix as attached as Exhibit C
hereto.

b.

“Effective Date” means _______________ [the date of execution and delivery of
this Agreement].

c.

“Innovation SKU” means a new SKU that has been introduced by Company that CCR
distributes or intends to distribute and that is or that Bottler agrees will be
manufactured by Bottler at the Manufacturing Facilities in accordance with the
Manufacturing Agreement.  Innovation SKU does not include any SKU that has been
distributed for greater than ninety (90) days.

d.

“Party” means either Bottler or CCR, or their permitted successors or assigns
hereunder.

e.

“Primary Packaging” means the container for a Product SKU in any form or
material (together with the graphics), including, by way of example and not
limitation, 8 oz. glass bottles with graphics imprinted, 12 oz. aluminum cans
with graphics imprinted or plastic 2 two liter containers with labels.

f.

“Manufacturing Facilities” mean facilities operated by Bottler that Bottler
acquired from CCR during 2016 that produce Products, and from which CCR receives
Products to its Distribution Centers.  The Manufacturing Facilities covered by
this Agreement as of the Effective Date are specified in Exhibit C.

g.

“Rolling Replenishment Forecast” means a weekly-generated written estimate, by
individual SKU, by week, by Distribution Center and in the aggregate for all of
CCR’s Distribution Centers sourced from the Manufacturing Facilities, of the
volume of Products that CCR expects to purchase for the next thirteen (13)
calendar weeks.  The form of Rolling Replenishment Forecast is attached as
Exhibit D, or will be as generated electronically and transmitted by CCR to
Bottler.

 

2

--------------------------------------------------------------------------------

 

h.

“Service Level Agreement” means the Service Level Agreement attached to this
Agreement as Exhibit F, as hereafter amended by the Parties. 

i.

“Secondary Packaging” means packaging that contains Primary Packaging.

j.

“Tertiary Packaging” means packaging that contains Secondary Packaging.

k.

“Value Added Facility” or “VAF” means a facility, whether owned by Bottler or
CCR, and designated by Company as a VAF, that consolidates certain low velocity
Product SKUs identified by CCR’s VAF segmentation process (“VAF Products”), for
shipment to Bottler’s Distribution Centers.

l.

“Version” means the Primary Packaging, Secondary Packaging, and Tertiary
Packaging, and the pallet configuration, in which a Product SKU is to be
provided, as set forth on Exhibit C.

3.

Products

This Agreement covers the supply by Bottler to CCR of Authorized Covered
Beverages produced by or on behalf of Bottler at a Manufacturing Facility in
Authorized Containers (“Products”).  The Products as of the Effective Date are
listed in Exhibit A.  The parties may mutually agree to add SKUs of Products in
Authorized Containers to Exhibit A at any time during the Term.  CCR may delete
SKUs from Exhibit A with the agreement of Bottler.  The 2016 SKU pricing will be
fixed for all of 2016 except as permitted in Exhibit B

[Note To Draft: At Closing, Exhibit A will list all Product SKUs, in each case
with the applicable Transfer Price, to be produced by Bottler and purchased by
CCR.]

4.

Parties’ Purchase and Supply Commitments and Sourcing

Except as provided in Subsections 4(a), 4(b), or 5(d) hereof, CCR will purchase
from Bottler or a designated Bottler Affiliate, and Bottler will supply or will
cause Bottler’s designated Affiliate to supply, such quantities of Products as
CCR may from time to time request in accordance with the terms hereof and in
accordance with the same sourcing priority matrix as specified in Exhibit C
hereto.  Bottler’s use of an Affiliate for the supply of any Products shall not
relieve Bottler of any of its obligations set forth herein. Bottler will use
commercially reasonable efforts to promptly advise CCR of any actual or
anticipated delay in delivery of Products.

a.

In the case of Covered Beverages and Related Products, CCR may purchase one or
more SKUs from alternate production facilities operated by any Company
Authorized Supplier (including, if applicable, any such authorized production
facilities operated by Bottler), if and to the extent that (i) Bottler has
notified CCR that Bottler will not provide such SKU (such notice to be provided
by telephone call and email); (ii) CCR has reasonably determined that delivery
by Bottler of any such SKU (including any SKU requested by CCR’s customers) to
the applicable Distribution Center will either

 

3

--------------------------------------------------------------------------------

 

(A) be 48 hours or more overdue, or (B) be late and result in a Distribution
Center  out-of-stock situation; or (iii) Bottler’s delivery of any Products is
delayed or impaired as a result of a Force Majeure Event. 

b.

CCR will have the right to source from alternate production facilities operated
by any Company Authorized Supplier (including, if applicable, any such
authorized production facilities operated by CCR) (i) slow moving products (less
than full pallet quantities), (ii) customer special requests, and (iii) Hot Shot
Orders (i.e., time-sensitive orders that require faster delivery times than are
required in the normal order process) that Bottler cannot fulfill or elects not
to fulfill, in each case, so long as CCR has first provided Bottler with the
opportunity to supply the requested Products and Bottler has declined to provide
them. Bottler will respond in a reasonably prompt manner to any such requests
from CCR.

c.

Bottler will continue to operate VAFs for the supply of VAF Products to CCR’s
Distribution Centers as required. CCR may continue to operate VAFs and may
supply VAF Products from CCNA-designated VAFs to CCR’s Distribution Centers.

5.

Manufacturing Facilities and Package Versions

a.

Bottler will supply Products in the Versions specified in Exhibit C.  Exhibit C
may be amended from time to time to change the Versions being supplied to CCR
only with the consent of both Parties.

b.

Bottler shall supply all primary-sourced Product SKUs from the Manufacturing
Facilities to CCR Distribution Centers as specified in Exhibit C.  If the
Manufacturing Facility specified in Exhibit C cannot source any of the
primary-sourced SKUs, then Bottler shall coordinate supply from a secondary
source and upon confirmation of product availability, notify CCR of the change
in sourcing.

c.

If CCR wishes to change the sourcing of any Product SKU from a Bottler
Manufacturing Facility (including Bottler VAFs) to a CCR production center
(including CCR VAFs), or vice versa, such change would require the consent of
Bottler.

d.

CCR may elect to change a CCR production center listed on Exhibit C (if any) so
long as it continues to supply the same SKU to the same Distribution Center as
specified in Exhibit C.

e.

Bottler and CCR will meet at least every six (6) months as part of the normal
management process and the management routines will be documented in the Service
Level Agreement, Exhibit F.

[Note to Draft:Exhibit C will be prepared in a mutually agreed form.  Bottler
will provide Exhibit C prior to Closing.  Exhibit C will include a list of the
then- existing primary and secondary sources for the Product SKUs to the
Distribution Centers (including both CCR sources and Bottler sources) and the
then-current Versions used for the Product SKUs by such sources.]

 

4

--------------------------------------------------------------------------------

 

6.

Forecasts, CCR’s Purchase Obligation, and Allocation of Constrained SKUs 

a.

CCR will provide to Bottler a Rolling Replenishment Forecast.  The Rolling
Replenishment Forecast will be provided by CCR for the Territory in the form
comparable to Exhibit D to this Agreement or electronically by jointly agreed
means on or before Thursday of each calendar week, by 4 PM Eastern.  If the
Rolling Replenishment Forecast is not received by Bottler by such time, then the
last forecast provided by CCR will apply, CCR will not have the right to adjust
or validate such forecast, and such forecast will be deemed the Rolling
Replenishment Forecast under this Section 6 and will be the forecast on which
CCR Forecast Accuracy is calculated under Section 11.  The Rolling Replenishment
Forecast will be a firm purchase obligation on behalf of CCR for the forecasted
volume for all SKUs unique to CCR (i.e. produced by Bottler solely for supply to
CCR) from the applicable Manufacturing Facility for the next three weeks of the
Rolling Replenishment Forecast.  Forecasts for all other Products must be made
in good faith but will not result in a firm purchase obligation on behalf of
CCR.

b.

Bottler will use commercially reasonable efforts to avoid shortages and will
provide timely updates on constrained SKUs.  In the event of capacity
constraints or short supply, Bottler will allocate available supply based on the
following:

 

i.

For an existing Product SKU:  In the event of a shortage of an existing Product
SKU (with capacity determined on a national basis), there will be a fair and
equitable process based on the annual historical total case volume percentage of
all bottlers for the constrained SKU for the previous calendar year applied to
the available supply of the constrained SKU, considering only the bottlers
requiring the SKU that is in short supply.

 

ii.

For an Innovation SKU new to the system:  In the event of a shortage of an
Innovation SKU new to the system (with capacity determined on a national basis),
the available supply would be allocated on a pro rata basis among the bottlers
ordering such Innovation SKU (based upon the forecasts of each bottler for such
Innovation SKU).

 

iii.

For an Innovation SKU not new to the system, where the SKU is replacing an
existing SKU (a “Replacement Innovation SKU”):  In the event of shortage of a
Replacement Innovation SKU (with capacity determined on a national basis), the
available supply would be allocated on a pro rata basis among the bottlers
ordering the Replacement Innovation SKU (based on (x) Bottler’s prior year sales
of the SKU being replaced, (y) the prior year sales of the SKU being replaced
for any other bottlers that are ordering the Replacement SKU for the first time,
and (z) the prior year sales of the Replacement Innovation SKU for the bottlers
that are not ordering the Replacement Innovation SKU for the first time).

 

iv.

For an Innovation SKU not new to the system, where the SKU is not replacing an
existing SKU (a “Non-Replacement Innovation SKU”):  In the

 

5

--------------------------------------------------------------------------------

 

 

event of shortage of a Non-Replacement Innovation SKU (with capacity determined
on a national basis), the available supply would be allocated on a pro rata
basis among the bottlers ordering the Non-Replacement Innovation SKU (based on
(x) CCR’s forecast for the Non-Replacement SKU, (y) the forecast for the
Non-Replacement Innovation SKU for any other bottlers that are ordering the
Non-Replacement SKU for the first time, and (z) the prior year sales of the
Non-Replacement Innovation SKU for the bottlers that are not ordering the
Non-Replacement Innovation SKU for the first time). 

c.

CCR may, in its sole discretion, direct such constrained Products in
disproportionate amounts to any of its Distribution Centers.

d.

CCR will use commercially reasonable efforts to provide Bottler with written
notice (by email to a Bottler-defined representative) of the proposed launch of
an Innovation SKU as soon as practicable prior to the proposed launch
date.  Such notice shall include the commercial plan, operating deck and
Transfer Pricing for the Innovation SKU.

 

i.

CCR may also provide to Bottler a written replenishment forecast in a form
substantially similar to that set forth in Exhibit E of the volume requirements
for such Innovation SKU for each Distribution Center, by week, for the first
thirteen (13) weeks (unless a different period of time is mutually agreed by the
Parties) after launch of such Innovation SKU (“Innovation SKU Forecast”).  CCR
may revise any Innovation SKU Forecast at any time prior to sixty (60) days
before the launch date. Additionally, CCR may revise any part of the last nine
(9) weeks of the Innovation SKU Forecast (but not the first four (4) weeks of
the Innovation SKU Forecast) between sixty (60) days’ and thirty (30) days’
prior to the launch date.  The Innovation SKU Forecast (as modified by any
permitted revisions, as permitted by this paragraph) will be a firm purchase
obligation on behalf of CCR and CCR must purchase all Product in the Innovation
SKU Forecast. Bottler will use commercially reasonable efforts to provide CCR
with additional Innovation SKU volume during the first thirteen (13) weeks if
product sales are greater than the forecast. Bottler will manufacture to the
Innovation SKU Forecast for the period forecasted.

 

ii.

After the Innovation SKU has been distributed for thirteen (13) weeks, CCR will
comply with the requirements of Section 6(a) above for Rolling Replenishment
Forecasts for purposes of providing subsequent Rolling Replenishment Forecasts
that include the Innovation SKU.

7.

Price

CCR will purchase, and Bottler will sell, the Products at the Transfer Price set
forth in Exhibit B. The 2016 SKU pricing will be fixed for all of 2016 except as
allowed in Exhibit B.

 

6

--------------------------------------------------------------------------------

 

8.

Payment Terms and Invoicing 

a.

Payment for Products is due in full within twenty-one (21) days from date of
invoice.

b.

Bottler shall submit invoices for Products in accordance with the pricing
methodology in Exhibit B hereto, and such invoices shall be submitted by Bottler
to CCR within forty-five (45) days of shipment.

c.

Invoices will identify any applicable sales, use, or excise taxes.

d.

CCR will reimburse Bottler for all sales, use or excise taxes (if any), but CCR
will not be responsible for remittance of such taxes to applicable tax
authorities. To the extent applicable, Bottler shall reasonably cooperate with
CCR in its efforts to obtain or maintain any reseller tax exemption
certificates.

9.

Service Level Agreement

CCR and Bottler agree to comply with the terms of the Service Level Agreement
attached as Exhibit F.  [Note To Draft:  To be completed prior to Closing]

10.

Bottler Performance Metrics

a.

“Case Fill On Time” means the percentage calculated by dividing the number of
cases of Products shipped by Bottler to the applicable CCR Distribution Center
on the promised shipment date by the number of ordered cases of Products for
shipment to such Distribution Center by shipment date.  Bottler will use
commercially reasonable efforts to begin measuring, tracking and reporting “Case
Fill On Time” based upon delivery date (rather than shipment date) as soon as
practicable.

 

i.

The following will not be included in the calculation of Case Fill On Time: (a)
requests not filled due to changes made to the original order by CCR, and (b)
Hot Shot Orders (as defined in Section 12(g)).

 

ii.

Bottler will use commercially reasonable efforts to (a) meet the “Case Fill On
Time Performance Target” set forth in the Service Level Agreement, and (b)
measure, track and report to CCR “Case Fill On Time” by day, week, and month for
each CCR Distribution Center.

11.

CCR Performance Metrics

“Forecast Accuracy” means the accuracy of the “Lag 2 Week” included in CCR’s
Rolling Replenishment Forecast for each Distribution Center, which is the
forecasted volume to be purchased from Bottler for the second week of each such
Rolling Replenishment Forecast, and is measured as 1 minus the Mean Absolute
Percent Error (MAPE) over the 1 week period measured.  “MAPE” is defined as the
sum across all SKUs of the absolute value of the difference between the
SKU-level Lag-2 Week of the Rolling Replenishment Forecast provided to Bottler
and the actual SKU-level shipments of

 

7

--------------------------------------------------------------------------------

 

Product shipped to CCR for such Lag-2 Week, divided by the actual SKU-level
shipments of Product shipped to CCR for such Lag-2 Week.  CCR will not be
responsible for forecast errors to the extent attributable to Product not
delivered by Bottler (i.e., the calculation will be adjusted to take into
account Product not delivered by Bottler to a particular Distribution Center for
the Lag-2 Week period in question). CCR will use commercially reasonable efforts
to (a) meet the “Forecast Accuracy Performance Target” set forth in the Service
Level Agreement, and (b) track, measure, and report to Bottler Forecast Accuracy
weekly by Lag 2 Week.

12.

Product Quality

a.

Products must be delivered to CCR in saleable condition, meeting all product and
package quality standards established by TCCC.

b.

Bottler will deliver all Products to CCR’s Distribution Center with at least 45
days of shelf life remaining, except that, in the case of SKUs requiring more
than 45 days of shelf life remaining because of customer requirements (e.g.,
Club Stores, ARTM, etc.), Bottler will deliver such SKUs to CCR’s Distribution
Center with at least 12 days more than the customer-specific requirements.

c.

CCR may accept or reject any Product with less than 45 days of available shelf
life remaining, in CCR’s sole discretion, after discussion with Bottler.

d.

Products must have no material defects in material or workmanship when delivered
to CCR’s Distribution Center.

e.

Bottler will not deliver to CCR’s Distribution Center(s) any Products that
Bottler knows to be subject to recall.

f.

Product SKUs must be standing and undamaged when delivered by Bottler to CCR’s
Distribution Center.

g.

Product loads must be braced and dunnaged or wrapped when delivered to CCR’s
Distribution Center.

h.

Delivery trailers containing Products must be sealed, with Product
documentation, and must not have off odors, leaks, or contaminants.

13.

Product Orders and Risk of Loss

a.

Ordering will be as set forth in the Service Level Agreement, Exhibit F.

b.

CCR agrees to cooperate with the Manufacturing Facility designated by Bottler
and the Bottler Product Order Manager to develop and comply with an efficient,
level ordering plan for the purchase of Products by CCR in accordance with the
Rolling Replenishment Forecast (“Ordering Plan”).

 

8

--------------------------------------------------------------------------------

 

c.

Except as provided in Subsection 13(f), (i) all orders for Product from CCR must
be in full truck load quantities only and (ii) the minimum order quantity per
SKU will be a full pallet. 

d.

Bottler will ship Product orders from the Manufacturing Facility designated by
Bottler to the Distribution Centers specified by CCR, except as provided in
Subsection 13(e).  Title and risk of loss will pass to CCR upon initial receipt
of the Products at the CCR Distribution Center.

e.

At Bottler’s discretion, CCR may be permitted to pick up Product orders at the
Manufacturing Facility designated by Bottler.  Title and risk of loss will pass
to CCR upon completion of the loading of such Products on CCR’s vehicles or
common carriers at the Manufacturing Facility.

f.

The Parties may agree to Product orders for less than full pallet quantities.

g.

Additional provisions regarding placement and execution of orders are set forth
in the Service Level Agreement.

h.

Neither Bottler nor CCR will make any changes in the Product order fulfillment
process that could have an operational or financial impact on the other Party
without the prior review and approval of the other Party (such approval not to
be unreasonably withheld, conditioned or delayed).

14.

Warranties

a.

Each Party represents and warrants the following: (i) the Party’s execution,
delivery and performance of this Agreement: (A) have been authorized by all
necessary corporate action, (B) do not violate the terms of any law, regulation,
or court order to which such Party is subject or the terms of any material
agreement to which the Party or any of its assets may be subject and (C) are not
subject to the consent or approval of any third party; (ii) this Agreement is
the valid and binding obligation of the representing Party, enforceable against
such Party in accordance with its terms; and (iii) such Party is not subject to
any pending or threatened litigation or governmental action which could
interfere with such Party’s performance of its obligations under this Agreement.

b.

In rendering its obligations under this Agreement, without limiting other
applicable performance warranties, Bottler represents and warrants to CCR as
follows: (i) Bottler is in good standing in the state of its incorporation and
is qualified to do business as a  foreign corporation in each of the other
states in which it conducts business; and (ii) Bottler shall secure or has
secured all permits, licenses, regulatory approvals and registrations required
to deliver and sell the Products, including registration with the appropriate
taxing authorities for remittance of taxes.

c.

In performing its obligations under this Agreement, CCR represents and warrants
to Bottler as follows: (i) CCR is in good standing in the state of its
incorporation and is

 

9

--------------------------------------------------------------------------------

 

qualified to do business as a foreign corporation in each of the other states in
which it is doing business; and (ii) CCR shall secure or has secured all
permits, licenses, regulatory approvals and registrations required to perform
its obligations under this Agreement. 

15.

Product Warranty

a.

Bottler warrants to CCR that the Products sold to CCR under this Agreement
comply at the time of shipment to Bottler in all respects with the Federal Food,
Drug and Cosmetic Act, as amended (the “Act”), and all federal, state and local
laws, rules, regulations and guidelines applicable.  Further, Bottler warrants
that all Products shipped to CCR under this Agreement, and all packaging and
other materials which come in contact with such Products, will not at the time
of shipment to CCR be adulterated, contaminated, or misbranded within the
meaning of the Act or any other federal, state or local law, rule or regulation
applicable, and that such Products, packaging and other materials will not
constitute articles prohibited from introduction into interstate commerce under
the provisions of Sections 301(d), 404, 405 or 505 of the Act. CCR warrants to
Bottler that the Products sold to CCR under this Agreement will be handled,
stored and transported properly by Bottler, up to the time of shipment to
Bottler.

b.

Bottler makes no covenant, representation or warranty concerning the Products of
any kind whatsoever, express or implied, except as expressly set forth in this
Agreement.  THE EXPRESS WARRANTIES SET FORTH IN THIS AGREEMENT ARE IN LIEU OF
ALL OTHER WARRANTIES, EXPRESS OR IMPLIED, AND INCLUDING BUT NOT LIMITED TO
IMPLIED WARRANTIES OF MERCHANTABILITY AND FITNESS, AND CONSTITUTE THE ONLY
WARRANTIES OF CCR WITH RESPECT TO CCR’S PRODUCTS.

16.

Returns of Rejected Products

a.

Product Returns Classification.  CCR or Bottler may discover or become aware of
the existence of Product related problems, quality or other technical problems
relating to Products at the time of receipt by CCR, after acceptance by CCR, or
after delivery by CCR to customers.  If such problems or quality issues are
discovered, and such quality issues were due to quality or technical defects
prior to delivery to CCR’s Distribution Center, then the affected Products will
be returned to Bottler following the procedures in this Section based on the
timing or circumstances of the discovery of quality or technical problems.

b.

Product Return – At Receipt.  If CCR discovers any of the following issues
associated with Products within 24 hours following delivery of such Products to
the Distribution Center (or of pickup by CCR at a Manufacturing Facility, if
applicable):

 

i.

any Product that has either not been ordered and scheduled for delivery on a
particular date, or

 

10

--------------------------------------------------------------------------------

 

 

ii.

any Product that does not match the shipping documents presented at delivery,
or 

 

iii.

any defect or deficiency in such Product (e.g., loose caps or leaking seams), or

 

iv.

any non-conformance of such Product with any applicable warranties or quality
standards,

then CCR will, within 24 hours following delivery of such Products to the
Distribution Center (or of pickup by CCR at a Manufacturing Facility, if
applicable), notify Bottler of such defect, deficiency or non-conformance.  CCR
will be entitled to credit equal to the price paid by CCR for the defective,
deficient or non-conforming Product (or cancellation of any unpaid charges
associated with the defective, deficient or non-conforming Product), plus
freight costs, if any, incurred by CCR in connection with the delivery and
return of such defective, deficient or non-conforming product.  Any such credits
will be applied within twenty-one (21) days against amounts otherwise due from
CCR and will be reflected in reasonable detail on appropriate invoices sent to
CCR.  All credit requests must be submitted by CCR to Bottler within forty-five
(45) days of shipment acceptance for credit requests to be considered.

c.

Product Return – Quality Issues Post-Acceptance.  If after acceptance of any
Product and more than 24 hours following delivery to a Distribution Center (or
of pickup by CCR at a Manufacturing Facility, if applicable), CCR discovers:

 

i.

any defect or deficiency in such Products, or

 

ii.

any non-conformance of such Products with any applicable warranties or quality
standards,

then CCR will notify Bottler within 24 hours of CCR’s identification of such
defect, deficiency or non-conformance.  If the Product issue was discovered
while in CCR’s possession, CCR will be entitled to a credit equal to price paid
by CCR for the defective, deficient or non-conforming Product (or cancellation
of any unpaid charges associated with the defective, deficient or non-conforming
Product) as identified by CCR, plus freight costs, if any, incurred by CCR in
connection with the delivery and return of such defective, deficient or
non-conforming product.  If the Product issue was discovered while in possession
of CCR’s customer or another third party, CCR will be entitled to reimbursement
of any reasonable expenses it incurred in connection with removing, returning
and/or replacing such defective, deficient or non-conforming Product.  Any such
credits awarded hereunder will be

 

11

--------------------------------------------------------------------------------

 

applied against amounts otherwise due from CCR and will be reflected in
reasonable detail on appropriate invoices sent to CCR.

17.

Product Recalls

Duties regarding Product Recalls are as provided in the Manufacturing Agreement
and Bottler’s CBA.

18.

Local Innovation

a.

Primary packaging local innovation requests will go through Company’s
commercialization process, as described in Exhibit G, as updated from time to
time by Company in its sole discretion. [Exhibit G describes Company’s “stages
and gates” commercialization process as of effective date of this Agreement]

b.

If a local innovation request has Secondary and Tertiary Packaging changes and
the request calls for graphics changes, the local innovation execution process
for the graphics changes will be the same as set forth in Subsection 18(a)
hereof.

In all other respects, the approval process for a local innovation request
relating to Secondary or Tertiary Packaging will be as set forth below:

 

i.

Within one business day of a request from CCR, Bottler will inform CCR whether
Bottler has the capability to provide the requested local innovation; provided,
however, that this response will not constitute a commitment by Bottler to
proceed with the local innovation request.

 

ii.

If Bottler indicates that it does have the capability and capacity to supply the
requested local innovation, then within three (3) business days of a written
request from CCR in the form attached as Exhibit H, Bottler will inform CCR of
the price of such requested local innovation within an expected range of +/- 40%
accuracy.

 

iii.

Within twenty (20) business days of a written request from CCR in the form
attached as Exhibit H, Bottler will inform CCR in writing of the actual price,
delivery dates and projected production quantities for the requested local
innovation.  If within twenty (20) business days following such written notice,
CCR accepts such price and delivery dates set forth in the notice and agrees to
purchase all or a portion of such quantities set forth in such notice, Bottler
shall be obligated to produce and deliver such quantities at the price and dates
set forth in the notice.

19.

Return of Deposit Materials, Recyclable Materials, and Tertiary Packaging

a.

CCR will work with Bottler to coordinate return of deposit SKUs, Tertiary
Packaging, non-hazardous recyclables, and CO2 cylinders from Distribution
Centers at

 

12

--------------------------------------------------------------------------------

 

commercially reasonable times.  CCR will be responsible for shipping such items
to Bottler at CCR’s expense, utilizing Bottler back hauling to the extent
available. 

b.

Bottler will credit CCR at Bottler’s invoice rates any deposit amounts due to
CCR for returned items.  Any such credits will be applied within twenty-one (21)
days against amounts otherwise due from CCR.

c.

Bottler will accept the return of non-hazardous recyclables based on the
recyclables list approved by Bottler.

20.

Recycling Programs

CCR and Bottler will work together in good faith to develop recycling programs
for the disposal of defective, damaged or expired Products held by CCR or CCR’s
customers that have been paid for by CCR and for which CCR has not received
credit.

21.

Compliance with Laws

a.

Bottler will, and will cause its Affiliates and subcontractors to, comply with
all applicable federal, state and local laws and regulations applicable to each
of them relating to: (i) the production, packaging, labeling, marketing,
promotion, transport and delivery of the Products; and (ii) the performance of
Bottler’s obligations set forth herein.

b.

CCR will comply with all applicable federal, state and local laws and
regulations applicable to it and relating to: (i) the storage, marketing,
promotion, distribution and sale of the Products; and (ii) and the performance
of CCR’s obligations set forth herein.

22.

Indemnity

Bottler will indemnify, defend, and hold harmless CCR against any and all
damages, loss, costs, or other liability (including reasonable attorneys’ fees)
arising out of a third party claim that (i) results from Bottler’s breach of
this Agreement or any representation or warranty in this Agreement, or any
negligent act or omission of Bottler, or (ii) alleges damage for loss to
property, death, illness or injuries, resulting from the use or consumption of
any Products, except as set forth below. Bottler will assume responsibility and
expense of investigation, litigation, judgment and/or settlement of any such
claim on the condition that Bottler is notified promptly (in no event later than
thirty (30) days after the first receipt of written notice thereof by CCR) in
writing of any such claim and is permitted to deal therewith at its own
discretion and through its own representatives; except that CCR’s failure to
provide notice of a claim will not affect Bottler’s obligation to indemnify the
claim under this Section 22 unless such failure prejudices the defense of such
claim.  The Parties will cooperate reasonably in the investigation and defense
of any such claim, and Bottler will not settle any such claim that imposes on
CCR a non-monetary obligation or a liability that is not indemnified without
CCR’s prior written consent, which consent shall not be unreasonably withheld,

 

13

--------------------------------------------------------------------------------

 

conditioned or delayed.  Bottler will have no obligation to indemnify CCR for
any claim to the extent that such claim arises out of the negligence or
recklessness of CCR.  This Section 22 sets forth the sole and exclusive remedy
for CCR against Bottler with respect to third party claims relating to the
Products purchased by CCR from Bottler under this Agreement.  BOTTLER WILL NOT
BE LIABLE TO CCR WHETHER IN CONTRACT OR IN TORT OR ON ANY OTHER LEGAL THEORY FOR
ANY INDIRECT, INCIDENTAL, SPECIAL OR CONSEQUENTIAL DAMAGES, ANY LOST REVENUES,
PROFITS OR BUSINESS OPPORTUNITIES, OR FOR ANY OTHER LOSS OR COST OF A SIMILAR
TYPE (COLLECTIVELY, “CONSEQUENTIAL DAMAGES”) OF CCR OR ANY CUSTOMER OF CCR OR OF
ANY PERSON WHO MAY HAVE BECOME INJURED BY BOTTLER’s PRODUCTS PURCHASED FROM CCR
(EXCEPT TO THE EXTENT THAT AN INDEMNIFIED THIRD PARTY CLAIM INCLUDES
CONSEQUENTIAL DAMAGES).

23.

Termination

This Agreement will terminate on December 31, 2016.

24.

Confidentiality

The terms and conditions of this Agreement are strictly confidential and are
subject to the requirements of Section 39 of the Manufacturing Agreement.

25.

Modification/Waivers

No modification, waiver or amendment to this Agreement will be binding upon
either Party unless first agreed to in writing by both Parties.  A waiver by
either Party of any default or breach by the other Party will not be considered
as a waiver of any subsequent default or breach of the same or other provisions
of this Agreement.

26.

Assignment

Except as otherwise permitted in the Manufacturing Agreement, Bottler may not
assign this Agreement or any of the rights hereunder or delegate any of its
obligations hereunder, without the prior written consent of CCR, and any such
attempted assignment will be void. In accordance with this Section 26, Bottler
hereby assigns its rights and obligations under this Agreement in whole to its
wholly-owned Affiliate, CCBCC Operations, LLC effective immediately following
the execution of this Agreement by CCR and Bottler.  Notwithstanding the
foregoing, Bottler hereby acknowledges and agrees that such assignment does not
relieve Bottler of any of its obligations under this Agreement.  By execution of
this Agreement, CCBCC Operations, LLC accepts the assignment by Bottler of its
rights and obligations under this Agreement, and agrees to be bound by and
comply with the obligations of Bottler under this Agreement.

 

14

--------------------------------------------------------------------------------

 

27.

Relationship of Parties 

The Parties are acting under this Agreement as independent contractors.  Nothing
in this Agreement will create or be construed as creating a partnership, joint
venture or agency relationship between the Parties, and no Party will have the
authority to bind the other in any respect.

28.

Authority

Each Party represents and warrants that it has the full right and authority
necessary to enter into this Agreement.  Each Party further represents and
warrants that all necessary approvals for this Agreement have been obtained, and
the person whose signature appears below has the power and authority necessary
to execute this Agreement on behalf of the Party indicated.

29.

Force Majeure

Neither Party will be liable to the other for any delay or failure to perform
fully where such delay or failure is caused by terrorism, acts of public enemy,
acts of a sovereign nation or any state or political subdivision, fires, floods
or explosions, where such cause is beyond the reasonable control of the affected
Party and renders performance commercially impracticable as defined under the
Uniform Commercial Code (a “Force Majeure Event”).

30.

Business Continuity

Bottler will develop and maintain a commercially reasonable business continuity
plan.

31.

Notices

All notices under this Agreement or the Service Level Agreement by either Party
to the other Party must be in writing, delivered by electronic mail and
confirmed by overnight delivery, certified or registered mail, return receipt
requested, or by overnight courier, and will be deemed to have been duly given
when received or when deposited in the United States mail, postage prepaid,
addressed as follows:

 

If to Bottler:

The then current address of Bottler as contained in CCR’s contractual files

 

With a copy to:  Bottler’s Chief Financial Officer or other designated
representative, at the above address

 

15

--------------------------------------------------------------------------------

 

 

If to CCR:

One Coca-Cola Plaza

 

Atlanta, Georgia 30313

 

Direct:

 

 

 

Fax:

 

 

 

Attention:  Michael Broaders, VP - Logistics

 

With a copy to:  General Counsel, North America Group, at the above address

32.

Governing Law

This Agreement and any dispute arising out of or relating to this Agreement will
be governed by and construed in accordance with the laws of the State of
Georgia, without reference to its conflict of law rules.

33.

Entire Agreement

a.

This Agreement and the Manufacturing Agreement constitute the final, complete
and exclusive written expression of the intentions of the Parties and supersede
all previous communications, representations, agreements, promises or
statements, either oral or written, by or between either Party concerning the
activities described herein.

b.

Bottler will not be bound by any provisions in CCR’s purchase order(s) or other
documents, electronic or otherwise (including counter offers) which propose any
terms or conditions in addition to or differing with the terms and conditions
set forth in this Agreement, and any such terms and conditions of CCR and any
other modification to this Agreement will have no force or effect and will not
constitute any part of the terms and conditions of purchase, except to the
extent separately and specifically agreed to in writing by Bottler. Bottler’s
failure to object to provisions contained in CCR’s documents will not be deemed
a waiver of the terms and conditions set forth in this Agreement, which will
constitute the entire agreement between the Parties.

c.

CCR will not be bound by any provisions in Bottler’s confirmation of acceptance
or other documents, electronic or otherwise (including counter offers) which
propose any terms or conditions in addition to or differing with the terms and
conditions set forth in this Agreement, and any such terms and conditions of
Bottler and any other modification to this Agreement will have no force or
effect and will not constitute any part of the terms and conditions of purchase,
except to the extent separately and specifically agreed to in writing by
CCR.  CCR’s failure to object to provisions contained in Bottler’s documents
will not be deemed a waiver of the terms and conditions set forth herein, which
constitute the entire agreement between the Parties.

 

16

--------------------------------------------------------------------------------

 

d.

No amendment, deletion, supplement or change in terms and conditions contained
in this Agreement will be binding on either Party unless approved in writing by
both Parties. 

e.

This Agreement will inure to the benefit of and be binding upon each of the
Parties and their successors and permitted assigns.

f.

In the event of a conflict between this Agreement and the Service Level
Agreement, the terms of this Agreement will govern.

g.

In the event of a conflict between this Agreement and the Manufacturing
Agreement, the Manufacturing Agreement will govern.

[Signature Page Follows]

 

 

17

--------------------------------------------------------------------------------

 

Agreed to and accepted as of the date indicated below.

 

Coca-Cola Refreshments USA, Inc.

 

[Bottler]

By:

 

 

By:

 

 

 

 

 

 

Print Name:

 

 

Print Name:

 

 

 

 

 

 

Title:

 

 

Title:

 

 

 

 

 

 

 

CCBCC Operations, LLC

 

 

By:

 

 

 

 

 

 

 

 

 

Print Name:

 

 

 

 

 

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

Signature Page to Finished Goods Supply Agreement

Classified - Confidential

--------------------------------------------------------------------------------

 

EXHIBIT A

Products and Price

[Note To Draft:  At Closing, Exhibit A will list all Finished Product SKUs and
all Permitted Beverage Products produced by Bottler, in each case with the
applicable price.]

 

 

A_1

--------------------------------------------------------------------------------

 

EXHIBIT B

Transfer Price Methodology

 

1.

Purchase Price Variances and material usage variances will be reconciled at year
end, except as provided for Trimester Adjustments in Paragraph 2 of this Exhibit
B.  “Purchase Price Variance” means any variance between (i) the Transfer Price
established on January 1 (as may be adjusted through Trimester Adjustments), and
(ii) the actual costs, including freight, incurred by Bottler to produce the
Products during the year.  Bottler will provide CCR with an interim report on
Purchase Price Variances and material usage variances on a quarterly basis, for
informational purposes only, but the reconciliation will occur within 120 days
following year end.  If the actual [***] incurred by Bottler during the year and
included in the year-end reconciliation exceed the [***] included in the
Transfer Price established on January 1, then Bottler will, to the extent
permitted by law, provide an explanation for such increase in [***] to CCR once
the year-end reconciliation results are completed.

 

2.

Transfer Price may be adjusted by Bottler (a “Trimester Adjustment”) during the
year on May 1 and September 1 (each, a “Trimester Adjustment Date”).  If
Bottler’s costs for any of the components shown in the table below change by
more than the amounts indicated in the table below as of a Trimester Adjustment
Date, then a Trimester Adjustment will be made in conjunction with the overall
EPB national delivered transfer price process:

 

Component

May 1

September 1

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

 

 

3.

If the change in Bottler’s costs for a component is within the range specified
above on the applicable Trimester Adjustment Date, then no adjustment will be
made on the date indicated.  If the change in Bottler’s costs for a component is
outside of the range specified above on the applicable Trimester Adjustment
Date, then the adjustment to the Transfer Price will be made and will reflect
the full value of the variance for the remaining annual volume in conjunction
with the overall EPB national delivered transfer price process.  No Trimester
Adjustments will be made for any pricing components other than [***].  Bottler
may, in its discretion, adjust the cost ranges specified in the table above as
Expanding Participating Bottler volume produced by Bottler increases.

 

4.

The Transfer Price charged to CCR for each Product under this Agreement [***].

 

5.

Bottler will apply a handling fee to less than full pallet orders, as specified
in Exhibit A.

 

6.

CCR will pay Bottler a deposit equal to CCR’s standard rate, as stated in
Exhibit A, for shells, pallets, and CO2 containers (Bottler to maintain
ownership of the CO2 containers), which will be refunded to CCR when returned.

 

 

B_1

 

[***] – THIS CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT.

--------------------------------------------------------------------------------

 

EXHIBIT C

[TBD matrix reflecting current CCR SKU versioning for primary and secondary
sourcing locations – Includes Bottler production facilities and applicable CCR
distribution centers]

 

 

C_1

--------------------------------------------------------------------------------

 

EXHIBIT D

CCR Rolling Replenishment Forecast Form

[TBD]

 

 

D_1

--------------------------------------------------------------------------------

 

EXHIBIT E

Innovation SKU Forecast Form

[TBD]

 

 

E_1

--------------------------------------------------------------------------------

 

EXHIBIT F

Service Level Agreement

 

 

F_1

--------------------------------------------------------------------------------

 

EXHIBIT G

[Commercialization Process]

 

 

G_1

--------------------------------------------------------------------------------

 

EXHIBIT H

[Form of Bottler local innovation requests relating to secondary or tertiary
packaging]

 

 

H_1

--------------------------------------------------------------------------------

 

Schedule 2.16

Related Agreements

1.

Interim Finished Goods Supply Agreement.

 

 

--------------------------------------------------------------------------------

 

Schedule 2.17

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

 

 

[***] – THIS CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT.

--------------------------------------------------------------------------------

 

Schedule 9.4

Regional Manufacturing Agreement

See attached.

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

Regional Manufacturing Agreement

 

 

 

Entered into by The Coca-Cola Company, a Delaware corporation, and
________________________, a _______________ corporation, with Effective Date of
____________ __, 20__.

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

1.

RECITALS

1

2.

DEFINITIONS

2

3.

AUTHORIZATION FOR BOTTLER TO PURCHASE CONCENTRATES AND TO MANUFACTURE AUTHORIZED
COVERED BEVERAGES

4

4.

AUTHORIZATION FOR BOTTLER TO SELL AND SUPPLY AUTHORIZED COVERED BEVERAGES

4

5.

COMPANY AND BOTTLER RIGHTS AND OBLIGATIONS REGARDING THE TRADEMARKS

6

6.

REFORMULATION AND DISCONTINUATION OF THE CONCENTRATES

7

7.

TERRITORIAL LIMITATIONS AND TRANSSHIPPING

7

8.

ACQUIRED MANUFACTURING RIGHTS

7

9.

EFFECT OF NEW OR AMENDED MANUFACTURING AGREEMENTS WITH OTHER REGIONAL PRODUCING
BOTTLERS

8

10.

OBLIGATIONS OF BOTTLER AS TO MANUFACTURE OF OTHER BEVERAGE PRODUCTS

8

11.

WARRANTIES OF COMPANY RELATING TO MANUFACTURE AND QUALITY OF THE CONCENTRATE

10

12.

OBLIGATIONS AND WARRANTIES OF BOTTLER RELATING TO MANUFACTURE AND QUALITY OF THE
AUTHORIZED COVERED BEVERAGES

10

13.

OBLIGATIONS OF COMPANY AND BOTTLER RELATING TO RECALL OF AUTHORIZED COVERED
BEVERAGES

12

14.

OBLIGATIONS OF BOTTLER RELATING TO MANUFACTURE OF AUTHORIZED COVERED BEVERAGES,
SYSTEM GOVERNANCE, INVESTMENT, MANAGEMENT, REPORTING AND PLANNING ACTIVITIES

14

15.

PRICING AND OTHER CONDITIONS OF PURCHASE AND SALE OF CONCENTRATES

15

16.

OWNERSHIP AND CONTROL OF BOTTLER

16

17.

TERM OF AGREEMENT

18

18.

COMMERCIAL IMPRACTICABILITY AND FORCE MAJEURE

18

19.

TERMINATION FOR DEFINED EVENTS

19

20.

DEFICIENCY TERMINATION

20

21.

BOTTLER RIGHT TO CURE

21

22.

BOTTLER’S RIGHTS AND OBLIGATIONS WITH RESPECT TO SALE OF ITS BUSINESS

23

23.

EFFECT OF THIS AGREEMENT ON BOTTLER’S CBA IN CERTAIN EVENTS

23

24.

POST-EXPIRATION AND POST-TERMINATION OBLIGATIONS

23

 

--------------------------------------------------------------------------------

 

25.

COMPANY’S RIGHT OF ASSIGNMENT

24

26.

LITIGATION

24

27.

INDEMNIFICATION

24

28.

BOTTLER’S INSURANCE

25

29.

LIMITATION ON BOTTLER REPRESENTATIONS OR DISCLOSURE REGARDING AUTHORIZED COVERED
BEVERAGES

25

30.

INCIDENT MANAGEMENT

26

31.

SEVERABILITY

26

32.

REPLACEMENT OF CERTAIN PRIOR CONTRACTS, MERGER, AND REQUIREMENTS FOR
MODIFICATION

26

33.

NO WAIVER

27

34.

NATURE OF AGREEMENT AND RELATIONSHIP OF THE PARTIES

27

35.

HEADINGS AND OTHER MATTERS

28

36.

EXECUTION IN MULTIPLE COUNTERPARTS

28

37.

NOTICE AND ACKNOWLEDGEMENT

28

38.

CHOICE OF LAW AND VENUE

30

39.

CONFIDENTIALITY

31

40.

ACTIVE AND COMPLETE ARMS LENGTH NEGOTIATIONS

32

41.

RESERVATION OF RIGHTS

32

42.

BOTTLER AFFILIATES

32

 

--------------------------------------------------------------------------------

 

TABLE OF EXHIBITS

Exhibit

Title

Exhibit References by Section

A

Regional Manufacturing Facilities

2.13

8.1

 

B

Authorized Covered Beverages

2.3

9.3

 

[C]

[Finished Goods Supply Agreements]

[2.8]

 

 

 

 

 

--------------------------------------------------------------------------------

 

TABLE OF SCHEDULES

Schedule

Title

Schedule References by Section

2.16

Related Agreements

2.16

2.17

[***]

2.17

10.1.5

Third Party Beverages

10.1.5
10.1.6

12.2

Technical Requirements

12.2

28

Insurance Requirements

28

32.1.2

Agreements Not Affected by this Agreement

32.1.2

32.1.4

 

 

 

[***] – THIS CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT.

--------------------------------------------------------------------------------

 

Regional Manufacturing Agreement

 

THIS AGREEMENT IS ENTERED INTO BY THE COCA-COLA COMPANY, A DELAWARE CORPORATION
(“COMPANY”), AND ________________________, A _______________ CORPORATION
(“BOTTLER”).

1.

RECITALS

1.1.

Company and Bottler (or one or more Affiliates of Bottler) have entered into one
or more Comprehensive Beverage Agreement(s) (as may be amended, restated or
modified from time to time, “Bottler’s CBA”) authorizing Bottler to market,
promote, distribute and sell Covered Beverages and Related Products within
specific geographic Territories, subject to the terms and conditions contained
in Bottler’s CBA.  Capitalized terms used in this Agreement will have the
meanings ascribed to them in Bottler’s CBA, unless a different meaning is
ascribed under this Agreement;

1.2.

Company manufactures and sells, or authorizes others to manufacture and sell,
the Concentrates used to manufacture certain of the Covered Beverages, the
formulas for all of which constitute trade secrets owned by Company and which
are identified by the Trademarks;

1.3.

Company and Bottler acknowledge that the manufacture of such Covered Beverages
is subject to strict production standards and applicable regulatory
requirements;

1.4.

Bottler and Company wish to enter into this Agreement in order to permit Bottler
to manufacture, produce and package (collectively, “manufacture”), at the
Regional Manufacturing Facilities, the Authorized Covered Beverages in
Authorized Containers both for (i) distribution and sale by Bottler and its
Affiliates for their own account in accordance with Bottler’s CBA; and (ii) sale
by Bottler and its Affiliates to Company and to certain other U. S. Coca-Cola
Bottlers in accordance with this Agreement;

1.5.

Bottler has requested an authorization from Company to use the Trademarks in
connection with such manufacture of the Authorized Covered Beverages;

1.6.

Company is willing to grant the requested authorization to Bottler under the
terms and conditions set forth in this Agreement; and

1.7.

Company and Bottler are parties to certain pre-existing contracts, some of which
are identified in Bottler’s CBA Exhibit D under which Company has previously
authorized Bottler (or one or more Affiliates of Bottler) to manufacture in
certain authorized containers, and market, promote, distribute and sell,
Coca-Cola and other beverages marketed under Company’s trademarks.  All such
pre-existing contracts are amended, restated and superseded by this Agreement
and Bottler’s CBA, as of the Effective Date, to the extent provided in Section
32.

 

 

 

--------------------------------------------------------------------------------

 

COMPANY AND BOTTLER AGREE AS FOLLOWS:

2.

DEFINITIONS

2.1.

“Agreement” means this Regional Manufacturing Agreement between Bottler and
Company, as amended from time to time.

 

2.2.

“Authorized Containers” means containers of certain types, sizes, shapes and
other distinguishing characteristics that Company from time to time approves in
its sole discretion, subject to Section 12.9, for use by all Regional Producing
Bottlers in manufacturing Authorized Covered Beverages. A list of Authorized
Containers for each Authorized Covered Beverage will be provided by Company to
Bottler, which list may be amended by additions, deletions or modifications by
Company from time to time in its sole discretion.

 

2.3.

“Authorized Covered Beverages” means the Covered Beverages identified on Exhibit
B, that all Regional Producing Bottlers are authorized to manufacture in
Authorized Containers at their respective regional manufacturing facilities,
which Exhibit will be deemed automatically amended to add any Covered Beverage
that Company hereafter authorizes for concentrate-based, cold-fill manufacturing
by any U.S. Coca-Cola Bottler, and which may otherwise be updated from time to
time as mutually agreed by Company and the NPSG.  For purposes hereof, cold-fill
manufacturing means the process of manufacturing beverages in which the product
is chilled, or equal to or less than ambient temperature, at time of filling and
packaging. [Note to Draft: Authorization to manufacture Incubation Beverages and
fountain syrups to be covered under separate agreements.]

 

2.4.

“Company Owned Manufacturer” means any Affiliate or operating unit of Company
located in the United States that manufactures any of the Authorized Covered
Beverages for distribution or sale within the United States.

 

2.5.

“Concentrates” means the concentrates and/or beverage bases used to manufacture
the Authorized Covered Beverages, the formulas for all of which constitute trade
secrets owned by Company and which are identified by the applicable Trademarks.

 

2.6.

“Effective Date” means __________________________.

 

2.7.

“Expanding Participating Bottler” has the meaning ascribed to that term under
the Comprehensive Beverage Agreement.

2.8.

“Finished Goods Supply Agreement”:  [Note to Draft:  Definitions to be updated
as necessary as a result of impact of conversion of Bottler’s legacy
territory.  Parties to discuss attaching NPSG Finished Goods Supply Agreement
and Regional Finished Goods Supply Agreement as Exhibit C when finalized.]

 

2.8.1.

“NPSG Finished Goods Supply Agreement” means [the form of finished goods supply
agreement to be mutually agreed by Company and Bottler, that will provide, among
other things, that Bottler’s pricing to other Regional Producing Bottlers will
be calculated by Bottler in accordance with the  pricing formula set

 

- 2 –

--------------------------------------------------------------------------------

 

 

forth in Section 4.1.2 hereof, which has been determined unilaterally by Company
in a manner that supports and enables [***], and to strengthen the
competitiveness of the Coca-Cola finished goods production system.] 

 

2.8.2.

“Regional Finished Goods Supply Agreement” means [the form of finished goods
supply agreement to be mutually agreed by Company and Bottler, that will
provide, among other things, that Bottler’s pricing to Expanding Participating
Bottlers and Participating Bottlers will, at Company’s election, be either:

 

2.8.2.1.

[a price calculated by Bottler in accordance with the pricing formula set forth
in Section 4.1.3.1 hereof, which has been determined unilaterally by Company in
a manner that supports and enables [***], and to strengthen the competitiveness
of the Coca-Cola finished goods production system;]

 

2.8.2.2.

[***], and to strengthen the competitiveness of the Coca-Cola finished goods
production system.]

2.9.

“National Product Supply Group” or “NPSG” means The Coca-Cola System National
Product Supply Group, as described more fully in the National Product Supply
System Governance Agreement.

2.10.

“National Product Supply Group Board” or “NPSG Board” means The Coca-Cola System
National Product Supply Group Governance Board, the governing body for the
Coca-Cola National Product Supply Group consisting of representatives of Company
and all Regional Producing Bottlers, as described more fully in the National
Product Supply System Governance Agreement between Bottler, certain other
Regional Producing Bottlers and Company dated as of __________, 20__.  

2.11.

“Participating Bottler” means any U.S. Coca-Cola Bottler that is not a Regional
Producing Bottler or an Expanding Participating Bottler that is party to a
Comprehensive Beverage Agreement with Company.

2.12.

“Recipient Bottler” means the U.S Coca-Cola Bottlers which Bottler is authorized
pursuant to this Agreement to supply with Authorized Covered Beverages
manufactured by Bottler.

2.13.

“Regional Manufacturing Facilities” means the manufacturing facilities owned and
operated by Bottler and listed on Exhibit A, which Exhibit will be deemed
automatically amended to add any manufacturing facility acquired or built by
Bottler after the Effective Date with the approval of the NPSG, and, subject to
the requirements of National Product Supply System Governance Agreement, may
otherwise be updated from time to time as mutually agreed by Company and
Bottler.  

2.14.

“Regional Producing Bottler” means (i) Bottler; (ii) any other Expanding
Participating Bottler that is a member of the NPSG that Company has authorized
to manufacture Authorized Covered Beverages in accordance with a regional
manufacturing authorization agreement with

 

[***] – THIS CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT

- 3 –

 

--------------------------------------------------------------------------------

 

terms and conditions that are substantially similar to those of this Agreement
(or that are substantially similar to the form of regional manufacturing
authorization agreement the parties previously entered into); and (iii) a
Company Owned Manufacturer that is a member of the National Product Supply
Group. 

2.15.

[Reserved.]

2.16.

“Related Agreement” means any agreement identified on Schedule 2.16 between
Company and any of Company’s Affiliates and Bottler and any of Bottler’s
Affiliates relating to the manufacturing of Authorized Covered Beverages.

2.17.

[***]

2.18.

[***]

3.

AUTHORIZATION FOR BOTTLER TO purchase Concentrates AND TO MANUFACTURE AUTHORIZED
COVERED BEVERAGES  

3.1.

Company appoints Bottler as an authorized purchaser of the Concentrates for the
purpose of manufacture of the Authorized Covered Beverages in Authorized
Containers at the Regional Manufacturing Facilities.  Except as otherwise
mutually agreed in writing by Company and Bottler, Company shall not appoint,
and shall not consent to any appointment by Coca-Cola Refreshments USA, Inc. or
any of its other Affiliates of, any other Person as an authorized purchaser of
the Concentrates for the purposes of manufacture, packaging and distribution of
such Authorized Covered Beverages in Authorized Containers for sale in Bottler’s
First Line Territory or in Bottler’s Sub-Bottling Territory, respectively.

3.2.

Bottler will purchase its entire requirements of Concentrates for such
Authorized Covered Beverages exclusively from Company and will not use any other
syrup, beverage base, concentrate or other ingredient not specified by Company
in the manufacture of Authorized Covered Beverages.

4.

AUTHORIZATION FOR BOTTLER TO SELL AND SUPPLY AUTHORIZED COVERED BEVERAGES [Note
to Draft: Section 4 to be updated as necessary as a result of conversion of
Bottler’s legacy territory.]

 

4.1.

With the objective of ensuring that U.S. Coca-Cola Bottlers are able to acquire
finished goods from Regional Producing Bottlers at a price that enables the
Coca-Cola Bottler System to be highly competitive in the marketplace, Company
authorizes Bottler to sell and supply Authorized Covered Beverages manufactured
by Bottler:

 

4.1.1.

To other Regional Producing Bottlers at the price specified in this Section
4.1.1 in accordance with the terms and conditions of the NPSG Finished Goods
Supply Agreement:

 

[***] – THIS CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT

- 4 –

 

--------------------------------------------------------------------------------

 

 

4.1.1.1.

For calendar year 2017, the price shall be [***].  

 

4.1.1.2.

For calendar year 2018 and thereafter, the price shall be [***].

 

4.1.2.

To Expanding Participating Bottlers and Participating Bottlers at the price
specified in this Section 4.1.2 and in accordance with the terms and conditions
of the Regional Finished Goods Supply Agreement:

 

4.1.2.1.

Unless [***], the price shall be:

 

4.1.2.1.1.

For calendar year 2017, [***].

 

4.1.2.1.2.

For calendar year 2018 and thereafter, [***].

 

4.1.2.2.

[***], and to strengthen the competitiveness of the Coca-Cola finished goods
production system.

4.2.

Company authorizes Bottler to sell and supply Authorized Covered Beverages
manufactured by Bottler to Company, and Bottler agrees to sell to Company
Authorized Covered Beverages, at a price equivalent to [***], in quantities
sufficient to enable Company to satisfy demand of U.S. Coca-Cola Bottlers that
are not Regional Producing Bottlers, Expanding Participating Bottlers or
Participating Bottlers in accordance with sourcing plans developed by the NPSG
from time to time.

4.3.

Upon Company’s request, Bottler agrees to advise Company, in accordance with
written instructions issued by Company from time to time, of the amount of the
Authorized Covered Beverages in Authorized Containers that are manufactured and
sold by Bottler to Company, and, as applicable, to each Regional Producing
Bottler, Expanding Participating Bottler and Participating Bottler; provided,
however, that Bottler will not be required to provide Company with duplicate
copies of any such information provided to the NPSG that expressly directs the
NPSG to provide such information to Company.

5.

COMPANY AND BOTTLER RIGHTS AND OBLIGATIONS REGARDING THE TRADEMARKS

5.1.

Bottler acknowledges and agrees that Company is the sole and exclusive owner of
all rights, title and interest in and to the Trademarks.  Company has the
unrestricted right, in its sole discretion, to use the Trademarks on the
Authorized Covered Beverages and on all other products and merchandise, to
determine which Trademarks will be used on which Authorized Covered Beverages,
and to determine how the Trademarks will be displayed and used on and in
connection with the Authorized Covered Beverages. Bottler agrees not to dispute
the validity of the Trademarks or their exclusive ownership by Company either
during the Term or thereafter, notwithstanding any applicable doctrines of
licensee estoppel.  

5.2.

Company grants to Bottler only a nonexclusive, royalty-free license to use the
Trademarks in connection with the manufacture of the Authorized Covered
Beverages in Authorized

 

[***] – THIS CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT

- 5 –

 

--------------------------------------------------------------------------------

 

Containers at the Regional Manufacturing Facilities and in connection with the
sale of such Authorized Covered Beverages to Recipient Bottlers and Company as
provided in this Agreement, and in accordance with standards adopted and issued
by Company from time to time, and made available to Bottler through written,
electronic, on-line or other form or media, subject to the rights reserved to
Company under this Agreement.   

5.3.

Nothing in this Agreement, nor any act or failure to act by Bottler or Company,
will give Bottler any proprietary or ownership interest of any kind in the
Trademarks or in the goodwill associated therewith.

5.4.

Bottler acknowledges and agrees that, as between Company and Bottler, all use by
Bottler of the Trademarks will inure to the benefit of Company.

5.5.

Except as provided in Bottler’s CBA or as otherwise authorized by Company in
writing, Bottler must not adopt or use any name, corporate name, trading name,
title of establishment or other commercial designation or logo that includes the
words “Coca-Cola”, “Coca”, “Cola”, “Coke”, or any of them, or any word, name or
designation that is confusingly similar to any of them, or any graphic or visual
representation of the Trademarks or any other Trademark or intellectual property
owned by Company, without the prior written consent of Company, which consent
will not be unreasonably withheld and will be contingent on Bottler’s compliance
with Bottler’s CBA and this Agreement.

5.6.

Bottler recognizes that the uniform external appearance of the Trademarks on
primary and secondary packaging and on equipment and materials used under this
Agreement is important to the Trademarks, the successful marketing of the
Covered Beverages, and the Coca-Cola system.

 

 

[***] – THIS CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT

- 6 –

 

--------------------------------------------------------------------------------

 

 

5.6.1.

Bottler agrees, to the extent such Trademarks are utilized by Bottler in
connection with the manufacture of Authorized Covered Beverages, to accept and,
within a reasonable time, apply, any new or modified standards adopted and
issued from time to time by Company that are generally applicable, and made
available to Bottler for the design and decoration of trucks and other delivery
vehicles, packaging materials, cases, cartons, and other materials and equipment
that bear such Trademarks.  

 

5.6.2.

If Company changes such standards, the new standards will apply to all such
assets acquired by Bottler following receipt of Notice of the change in
standards to the extent Bottler uses the Trademarks on such assets, and will be
applied to such existing assets in the normal course of Bottler’s business
(e.g., trucks would be repainted consistent with normal maintenance cycles).

6.

REFORMULATION AND DISCONTINUATION OF THE CONCENTRATES

6.1.

Company has the sole and exclusive right and discretion to reformulate any of
the Concentrates.

6.2.

Company has the right to discontinue any Concentrates for any Authorized Covered
Beverage that is discontinued or Transferred in accordance with the terms of
Bottler’s CBA.  

7.

TERRITORIAL LIMITATIONS AND TRANSSHIPPING

7.1.

Company and Bottler hereby agree that, notwithstanding the provisions of Section
10 of Bottler’s CBA, Bottler may supply Authorized Covered Beverages in
Authorized Containers to Recipient Bottlers in accordance with Section 4 for
distribution by such Recipient Bottlers in their respective territories in
accordance with their respective Comprehensive Beverage Agreement(s) or other
agreements with Company.

7.2.

Bottler agrees not to sell, distribute or otherwise transfer any Authorized
Covered Beverage except, (i) distribution and sale in Bottler’s (or any one or
more of its Affiliates’) Territories in accordance with Bottler’s CBA, and (ii)
sales of Authorized Covered Beverages in Authorized Containers to Recipient
Bottlers or Company in accordance with Section 4.

8.

ACQUIRED MANUFACTURING RIGHTS

8.1.

If, after the Effective Date, Bottler acquires from another U.S. Coca-Cola
Bottler the right to manufacture any of the Authorized Covered Beverages, then,
unless otherwise agreed in writing by Company and Bottler, such manufacturing
rights will automatically be deemed covered under this Agreement for all
purposes and Exhibit A will be deemed automatically amended to add any
manufacturing facilities acquired in such acquisition to the list of Regional
Manufacturing Facilities identified in Exhibit A, and any separate agreement
that may exist concerning such manufacturing rights will be deemed amended,
restated and superseded by this Agreement.

 

- 7 –

--------------------------------------------------------------------------------

 

8.2.

The parties agree to cooperate in taking such other actions as may reasonably be
required to further document any amendments and modifications resulting from the
application of Section 8.1 to Bottler’s acquisition of manufacturing rights from
another U.S. Coca-Cola Bottler.  

9.

EFFECT OF NEW OR AMENDED MANUFACTURING AGREEMENTS WITH OTHER REGIONAL PRODUCING
BOTTLERS

9.1.

If Company or a Company Affiliate on or after [Note to Draft: insert effective
date of initial Regional Manufacturing Agreement] (a) enters into a new
authorization agreement to manufacture all or substantially all Authorized
Covered Beverages in territories in the United States of America with another
Regional Producing Bottler (other than a Company Owned Distributor) that is more
favorable to such other Regional Producing Bottler than the terms and conditions
of this Agreement in any material respect, or (b) agrees to an amendment of the
terms of a regional manufacturing agreement or other similar agreement
authorizing manufacture of all or substantially all Authorized Covered Beverages
in territories in the United States with another Regional Producing Bottler
(other than a Company Owned Distributor) that is more favorable to such other
Regional Producing Bottler than the terms and conditions of this Agreement in
any material respect, then Company will offer such other new agreement or
amended agreement, as the case may be (a “New Agreement”), in its entirety, to
Bottler.  If the New Agreement relates to less than all of the Authorized
Covered Beverages, then the New Agreement offered to Bottler under this Section
9.1 will cover only those Authorized Covered Beverages covered by the New
Agreement.

9.2.

The foregoing obligation will not apply to any consent, waiver or approval
provided under this Agreement or under any agreement held by another Regional
Producing Bottler; provided, however, that Company will not waive or otherwise
enter into any agreement with any other Regional Producing Bottler that limits
(a) the requirement set forth in Section 14.1 or any equivalent requirement
under any Regional Manufacturing Agreement held by another Regional Producing
Bottler or (b) the requirement set forth in Section 14.3.1 or any equivalent
requirement under any Regional Manufacturing Agreement held by another Regional
Producing Bottler.  

9.3.

Nothing in this Section 9 will affect (a) Company’s obligation under Section
15.2 or (b) Company’s agreement that the list of Covered Beverages identified on
Exhibit B will be the same for all Regional Producing Bottlers.

9.4.

The parties agree to cooperate in taking such other actions as may reasonably be
required to further document any amendments and modifications resulting from the
provisions of this Section 9.

10.

OBLIGATIONS OF BOTTLER AS TO MANUFACTURE OF OTHER BEVERAGE PRODUCTS

10.1.

Bottler covenants and agrees (subject to any requirements imposed upon Bottler
under applicable law) not to manufacture any Beverage, Beverage Component, or
other beverage product except for:

 

10.1.1.

Authorized Covered Beverages, subject to the terms and conditions of this
Agreement and any Related Agreement;

 

- 8 –

--------------------------------------------------------------------------------

 

 

10.1.2.

Beverages (including Incubation Beverages), Beverage Components and other
beverage products, if and to the extent (a) authorized under any separate
written agreement with Company or any of Company’s Affiliates, or (b) otherwise
requested by Company or any of its Affiliates;  

 

10.1.3.

Permitted Beverage Products distributed by Bottler or its Affiliates for their
own account, subject to the terms and conditions of Bottler’s or Bottler
Affiliate’s CBA;

 

10.1.4.

Beverages, Beverage Components and other beverage products manufactured by
Bottler under license from a third party brand owner and supplied by Bottler to
a Recipient Bottler, subject to the terms and conditions of the Recipient
Bottler’s CBA or other bottling and distribution agreements between Company and
Recipient Bottler; provided that Bottler will not supply any such Beverage,
Beverage Component or other beverage product to any Recipient Bottler if Company
provides Bottler with Notice that such Beverage, Beverage Component or other
beverage product is not a Permitted Beverage Product under such Recipient
Bottler’s CBA (or that is prohibited by other bottling and distribution
agreements between Company and Recipient Bottler); provided, further, that
Bottler’s supply of any Beverage, Beverage Component or other beverage product
to a Recipient Bottler that is not a Permitted Beverage Product under such
Recipient Bottler’s CBA (or that is prohibited by other bottling and
distribution agreements between Company and Recipient Bottler) will not be a
breach of this Section 10.1.4 unless Company provides Bottler with such Notice
and Bottler continues to supply such Beverage to such Recipient Bottler
thereafter in violation of such Notice;

 

10.1.5.

Beverages, Beverage Components and other beverage products manufactured by
Bottler under license from a third party brand owner and supplied by Bottler to
another U.S. Coca-Cola Bottler as of the Effective Date, as specified on
Schedule 10.1.5; and [Note to Draft: Bottler to provide Company with list of
such Beverages produced for each recipient U.S. Coca-Cola Bottler; Company to
confirm that any such U.S. Coca-Cola Bottler is permitted to distribute any such
Beverage to under such bottler’s agreements with Company.

 

10.1.6.

Beverages, Beverage Components and other beverage products, not otherwise
permitted under Sections 10.1.3, 10.1.4, or 10.1.5, manufactured by Bottler
under license from a third party brand owner with Company’s  prior written
consent, which consent will not be unreasonably withheld and will be specified
on Schedule 10.1.5. [Note to Draft: Bottler to provide Company with list of such
Beverages produced for each recipient for Company’s consideration in developing
initial Schedule 10.1.5.]

10.2.

Notwithstanding anything in Section 10.1 to the contrary, if the NPSG reasonably
determines during product supply system sourcing plan development routines that
Bottler should supply any Beverage manufactured by Bottler under license from a
third party brand owner to certain Recipient Bottlers and/or certain other
Regional Producing Bottlers in order to optimize the location for production of
such Beverages, then Bottler may do so on a temporary basis as

 

- 9 –

--------------------------------------------------------------------------------

 

reasonably determined by the NPSG (but in any event not to exceed one hundred
eighty (180) days).  

11.

WARRANTIES OF COMPANY RELATING TO MANUFACTURE AND QUALITY OF THE CONCENTRATE

Company agrees and warrants that the Concentrates supplied to Bottler, as well
as Company’s package designs and design specifications of packages and labels
authorized by Company for use on Authorized Covered Beverages, shall comply with
all food, labeling, health, packaging and all other applicable laws, including
the Federal Food, Drug and Cosmetic Act, as amended (the “Act”), and
regulations, and when supplied to Bottler will not be adulterated, contaminated,
or misbranded within the meaning of the Act or any other federal, state or local
law, rule or regulation applicable thereto.

12.

Obligations AND WARRANTIES of Bottler Relating to Manufacture AND QUALITY of the
AUTHORIZED Covered beverages  

 

12.1.

Bottler agrees and warrants that Bottler’s handling and storage of the
Concentrates and Bottler’s manufacture, handling, storage, transportation and
delivery of the Authorized Covered Beverages, including any Authorized Covered
Beverages supplied to Company or any Recipient Bottler, will at all times and in
all events:

 

12.1.1.

be accomplished in accordance with the product, package and equipment quality;
food safety; workplace safety; and environmental sustainability standards,
requirements and instructions  reasonably established and routinely communicated
in writing, including through electronic systems and media, by Company to
Bottler from time to time (collectively “Technical Requirements”); and

 

12.1.2.

comply with all food, labeling, health, packaging, environmental, safety,
sanitation and all other applicable laws, rules, orders, regulations and
requirements of any federal, state, city, county or other local government,
including any law, statute, ordinance, rule regulation, order, determination,
restrictive covenant or deed restriction that regulates the use, generation,
disposal, release, storage or presence at the Regional Manufacturing Facilities
of substances based upon corrosiveness, toxicity, carcinogenic properties,
radioactivity, environmentally hazardous or similar characteristics.

 

12.2.

The Technical Requirements as of the Effective Date are identified on Schedule
12.2, which schedule will be updated by Company from time to time following
discussion with the NPSG and Notice to each Regional Producing Bottler
(including any Company Owned Manufacturers).

 

12.2.1.

Company agrees that all Regional Producing Bottlers will be required to comply
with same Technical Requirements; provided, however, that (i) Company may make
limited exceptions in application or enforcement where necessary to prevent
undue hardship for a Regional Producing Bottler, which exceptions shall not in
any way be deemed to modify the Technical Requirements and (ii) this Section
12.2.1 shall not in any way effect, limit, or modify any of Bottler’s or
Company’s respective rights and obligations under this Agreement, including
Bottler’s obligations under Section 12.1.

 

- 10 –

--------------------------------------------------------------------------------

 

 

12.3.

Bottler  represents, warrants and covenants that Bottler possesses, or will
possess, prior to the manufacture of the Authorized Covered Beverages, and will
maintain during the Term, such plant or plants, machinery and equipment,
qualified technical personnel and trained staff as are capable of manufacturing
the Authorized Covered Beverages in Authorized Containers in accordance with
this Agreement and in sufficient quantities to meet fully the demand for the
Authorized Covered Beverages in Authorized Containers by Bottler in the
Territory in accordance with sourcing plans developed by the NPSG from time to
time.   

 

12.4.

Bottler agrees to use commercially reasonable efforts to meet fully the demand
for the Authorized Covered Beverages in Authorized Containers from Recipient
Bottlers in accordance with sourcing plans developed by the NPSG from time to
time.

 

12.5.

Bottler recognizes that increases in the demand for the Authorized Covered
Beverages, as well as changes in the list of Authorized Containers, may, from
time to time, require adaptation of its existing manufacturing or packaging
equipment or the purchase of additional manufacturing or packaging
equipment.  Bottler agrees to use commercially reasonable efforts to make such
modifications and adaptations as necessary and to purchase and install such
equipment, in time to permit the introduction and manufacture of sufficient
quantities of the Authorized Covered Beverages in Authorized Containers, to
satisfy fully the demand for the Authorized Covered Beverages in Authorized
Containers in the Territory and to fulfill Bottler’s supply obligations, if any,
to Recipient Bottlers, in each case in accordance with sourcing plans developed
by the NPSG from time to time.

 

12.6.

As of the date the Authorized Covered Beverages in Authorized Containers are
shipped by Bottler, the Authorized Covered Beverages manufactured by Bottler
will meet the Technical Requirements and will comply with all applicable laws;
provided, however, that Bottler will not be responsible for any failure to
comply with the Technical Requirements or applicable laws to the extent such
failure results from the content or design of labels authorized by Company for
use on Authorized Covered Beverages.  

 

12.7.

Bottler, in accordance with such instructions as may be given from time to time
by Company, will submit to Company, at Bottler’s expense, samples of the
Authorized Covered Beverages and the raw materials used in the manufacture of
the Authorized Covered Beverages.  Bottler will permit representatives of
Company to have access to the premises of Bottler during ordinary business hours
to inspect the plant, equipment, and methods used by Bottler in order to
ascertain whether Bottler is complying with the terms of this Section 12,
including whether Bottler is complying strictly with the Technical Requirements
with respect to the manufacturing, handling and storage of the Authorized
Covered Beverages.  Bottler will also provide Company with all the information
regarding Bottler’s compliance with the terms of this Section 12, as Company may
reasonably request from time to time.

 

12.8.

Bottler is authorized to use only Authorized Containers in the manufacture of
the Authorized Covered Beverages, and will use only such Authorized Containers,
closures, cases, cartons and other packages and labels as will be authorized
from time to time by

 

- 11 –

--------------------------------------------------------------------------------

 

 

Company for Bottler and will purchase such items only from manufacturers
approved by Company, which approval will not be unreasonably withheld.   

 

12.8.1.

Company will approve three (3) or more manufacturers of such items, if in the
reasonable opinion of Company, there are three (3) or more manufacturers who are
capable of producing such items to be fully suitable for the purpose intended
and in accordance with the high quality standards and image of excellence of the
Trademarks and the Authorized Covered Beverages.

 

12.8.2.

Such approval by Company does not relieve Bottler of Bottler’s independent
responsibility to assure that the Authorized Containers, closures, cases,
cartons and other packages and labels purchased by Bottler are suitable for the
purpose intended, and in accordance with the good reputation and image of
excellence of the Trademarks and Covered Beverages (it being understood and
agreed, however, that Bottler will not be responsible for the review or
inspection of the content or design of labels authorized by Company for use on
Authorized Covered Beverages).

 

12.9.

Company reserves the right to withdraw from time to time its approval of any of
the Authorized Containers upon six (6) months’ prior Notice to Bottler, and, in
such event, the repurchase provisions of Section 24.1.2 will apply to such
containers so disapproved that are owned by Bottler. Company will exercise its
right to approve, and to withdraw its approval of, specific Authorized
Containers in good faith and after consultation with Bottler so as to permit
Bottler to continue to satisfy the demand in Bottler’s Territory as a whole for
Authorized Covered Beverages.

 

12.10.

Bottler will use commercially reasonable efforts to maintain at all times a
stock of, or have entered into other alternate supply arrangements to obtain,
Authorized Containers, closures, labels, cases, cartons, and other essential
related materials bearing the Trademarks, sufficient to satisfy fully the demand
for Authorized Covered Beverages in Authorized Containers in Bottler’s Territory
and to fulfill Bottler’s supply obligations, if any, to Recipient Bottlers, in
each case in accordance with sourcing plans developed by the NPSG from time to
time, and Bottler will not use or authorize any other Person to use Authorized
Containers, or such closures, labels, cases, cartons and other materials, if
they bear the Trademarks or contain any Beverages, for any purpose other than
the packaging of the Authorized Covered Beverages.

 

12.11.

Bottler agrees not to refill or otherwise reuse nonreturnable containers.

 

12.12.

The parties acknowledge that Bottler makes the representations, warranties and
agreements set forth in this Section 12 in reliance on Company’s warranty in
Section 11.

13.

Obligations of company and Bottler Relating to RECALL of AUTHORIZED Covered
beverages

 

13.1.

If Company determines or becomes aware of the existence of any quality or
technical problems relating to any Authorized Covered Beverages, or any package
used for such Authorized Covered Beverage, in Bottler’s Territory, Company will
immediately notify Bottler by telephone, facsimile, e-mail or any other form of
immediate communication.  This notification will include, to the extent
available to Company, (a) the identity and

 

- 12 –

--------------------------------------------------------------------------------

 

 

quantities of Authorized Covered Beverages involved, including the specific
packages, (b) coding data, and (c) all other relevant data that will assist in
tracing such Authorized Covered Beverages.  

 

13.1.1.

Company may require Bottler to take all necessary action to recall all of such
Authorized Covered Beverages, or any package used for such Authorized Covered,
or withdraw immediately such Authorized Covered Beverages from the market or the
trade, as the case may be.  

 

13.1.2.

Company will notify Bottler by telephone, facsimile, e-mail or any other form of
immediate communication of the decision by Company to require Bottler to recall
Authorized Covered Beverages or withdraw such Authorized Covered Beverages from
the market or trade.

 

13.2.

If Bottler determines or becomes aware of the existence of quality or technical
problems relating to Authorized Covered Beverages, then Bottler must immediately
notify Company by telephone, e-mail or any other form of immediate
communication. This notification must include: (a) the identity and quantities
of Authorized Covered Beverages involved, including the specific packages, (b)
coding data, and (c) all other relevant data that will assist in tracing such
Authorized Covered Beverages.  

 

13.3.

In the event of a withdrawal or recall of any Authorized Covered Beverage or any
package used for such Authorized Covered Beverage, that was produced by Bottler
and sold to a Recipient Bottler, Bottler will use its commercially reasonable
efforts to respond promptly and fairly if a claim is made by a Recipient Bottler
as a result of any such withdrawal or recall.  

 

13.4.

If any withdrawal or recall of any Authorized Covered Beverage or any of the
packages used therefor is caused by (i) quality or technical defects in the
Concentrates, or other materials prepared by Company from which the product
involved was prepared by Bottler, or (ii) quality or technical defects in
Company’s designs and design specifications of packages and labels authorized by
Company for use on Authorized Covered Beverages (and specifically excluding
designs and specifications of other parties and the failure of other parties to
manufacture packages in strict conformity with the designs and specifications of
Company), Company will reimburse Bottler for Bottler’s total reasonable expenses
incident to such withdrawal or recall, including any payment made by Bottler to
a Recipient Bottler in connection with the specific withdrawal or recall.  

 

13.5.

Conversely, if any withdrawal or recall is caused by Bottler’s failure to comply
with the Technical Requirements or any applicable laws, rules and regulations
(it being understood and agreed that Bottler will not be responsible for any
failure to comply with the Technical Requirements or applicable laws to the
extent such failure results from the content or design of labels authorized by
Company for use on Authorized Covered Beverages), Bottler will bear its total
expenses of such withdrawal or recall and reimburse Company for Company’s total
reasonable expenses incident to such withdrawal or recall.

14.

Obligations of Bottler Relating to MANUFACTURE OF AUTHORIZED COVERED BEVERAGES,
SYSTEM GOVERNANCE, INVESTMENT, MANAGEMENT, REPORTING AND PLANNING ACTIVITIES

 

- 13 –

--------------------------------------------------------------------------------

 

 

14.1.

Bottler will participate fully in, and comply fully with, the requirements and
programs established from time to time by the NPSG Board; provided, however,
that Bottler will not be required to engage in conduct that would result in
breach of this Agreement, Bottler’s CBA, or any other agreements between Company
and Bottler. 

 

14.2.

Bottler will provide competent and well-trained management and recruit, train,
maintain and direct all personnel as required to perform all of Bottler’s
obligations under this Agreement, and, in accordance with any requirements
imposed upon Bottler under applicable laws, consult with Company, as applicable,
before hiring a new Chief Executive Officer, senior operating officer, senior
financial officer, senior product supply or manufacturing officer, or senior
commercial officer of Bottler; provided however, that Company’s consent will not
be required with respect to such hiring decisions made by Bottler.

 

14.3.

Company and Bottler hereby agree that:

 

14.3.1.

Notwithstanding any provision of Bottler’s CBA to the contrary regarding minimum
capital expenditures, Bottler shall make capital expenditures (as defined under
generally accepted accounting principles in force in the United States of
America or in any successor set of accounting principles that may then be in
effect), in Bottler’s business of marketing, promoting, distributing, selling
and manufacturing Covered Beverages in Bottler’s Territory, in sufficient
amounts such that, when taken together with the capital expenditures required
under Section 14.5 of Bottler’s CBA, Bottler’s aggregate capital expenditures
with respect to such business shall equal the greater of (a) two and one/half
percent (2.5%) of Bottler’s Annual Net Revenue related to the manufacture,
distribution and sale of Covered Beverages over each rolling five-calendar year
period during the Term, or (b) such other amount as reasonably required for
Bottler to comply with its obligations under Bottler’s CBA and this Agreement.
Such capital expenditures will be for the organization, installation, operation,
maintenance and replacement within Bottler’s Territory of such manufacturing,
warehousing, distribution, delivery, transportation, vending equipment,
merchandising equipment, and other facilities, infrastructure, assets, and
equipment.  For the avoidance of doubt, any capital expenditures related to
Strategic Infrastructure Planning projects approved by the NPSG Board are
separate from, and in addition to, the capital expenditures described in this
paragraph.

 

14.3.2.

For this purpose, capital expenditures will be calculated on a cash (rather than
accrual) basis (i.e., it will be assumed that all such capitalized expenditures
are expensed in the year made rather than capitalized and amortized).

 

14.4.

Bottler will maintain the consolidated financial capacity reasonably necessary
to assure that Bottler and all Bottler Affiliates will be financially able to
perform their respective duties and obligations under this Agreement.

 

14.5.

Upon Company’s request, Bottler will provide to Company each year and review
with Company an annual and long range operating plan and budget for Bottler’s
business of manufacturing Authorized Covered Beverages, including financials and
capital investment budgets, and, if requested by Company, discuss changes in
general

 

- 14 –

--------------------------------------------------------------------------------

 

 

management and senior management of Bottler’s manufacturing business, except to
the extent otherwise prohibited by applicable law.  

 

14.6.

Bottler will:

 

14.6.1.

Maintain accurate books, accounts and records relating to the purchasing of
Concentrate and the manufacture of Authorized Covered Beverages under this
Agreement; and

 

14.6.2.

Upon Company’s request, provide to Company such operational, financial,
accounting, forecasting, planning and other information, including audited and
unaudited detail of cost of goods sold and sales volume for Authorized Covered
Beverages to the extent, in the form and manner, as permitted by applicable law
and at such times as reasonably required (a) by Company to determine whether
Bottler is performing its  obligations under this Agreement; (b) by Company to
calculate finished goods pricing under the NPSG Finished Goods Supply Agreement
or Regional Finished Goods Supply Agreement and (c) by the NPSG Board for the
purpose of implementing, administering, and operating the NPSG, subject to
appropriate regulatory firewalls ((a), (b), and (c) collectively, the “Financial
Information”); provided, however, that Bottler will not be required to provide
Company with duplicate copies of any compilation of Financial Information
provided to the NPSG that expressly directs the NPSG to provide such compilation
to Company.]

 

14.7.

The parties recognize that the Financial Information is critical to the ability
of Company and the NPSG to maintain, promote, and safeguard the overall
performance, efficiency, integrity, and competitiveness of the product supply
system for Authorized Covered Beverages.

 

14.8.

Company will hold the Financial Information provided by Bottler in accordance
with the confidentiality provisions of Section 39 and will not use such
information for any purpose other than determining compliance with this
Agreement, to calculate finished goods pricing under the NPSG Finished Goods
Supply Agreement or Regional Finished Goods Supply Agreement or as necessary to
provide to the NPSG, subject to appropriate regulatory firewalls, for the
purpose of facilitating the NPSG’s execution of operational responsibilities
such as infrastructure optimization, national sourcing and strategic initiative
decisions.

15.

PRICING AND OTHER CONDITIONS OF PURCHASE AND SALE OF CONCENTRATES  

 

15.1.

Subject to Section 15.2, Company reserves the right to establish and to revise
at any time, in its sole discretion, the price of any of the Concentrates, the
terms of payment, and the other terms and conditions of supply, any such
revision to be effective immediately upon Notice to Bottler.  Bottler
acknowledges that information related to pricing of Company’s Concentrates is
confidential and will be maintained as such in accordance with Section 39.

 

15.2.

If Company exercises its discretion under Section 15.1, the “price” charged by
Company or its Affiliate for any of the Concentrates will be the same as the
“price” charged by Company or its Affiliate for such Concentrate, the terms of
payment and other terms

 

- 15 –

--------------------------------------------------------------------------------

 

 

and conditions of supply will be the same as those applied by Company for such
Concentrates, to each other Regional Producing Bottler (other than a Company
Owned Manufacturer) in the United States.  

 

15.3.

Bottler will purchase from Company only such quantities of the Concentrates as
will be necessary and sufficient to carry out Bottler’s obligations under this
Agreement.  Bottler will use the Concentrates exclusively for its manufacture of
the Authorized Covered Beverages.  Bottler will not sell or otherwise transfer
any Concentrates or permit the same to get into the hands of third parties.

16.

OWNERSHIP AND CONTROL OF BOTTLER

 

16.1.

Bottler hereby acknowledges the personal nature of Bottler’s obligations under
this Agreement, including with respect to the performance standards applicable
to Bottler, the dependence of the Trademarks on proper quality control, and the
confidentiality required for protection of Company’s trade secrets and
confidential information.

 

16.2.

Bottler represents and warrants to Company that, prior to execution of this
Agreement, Bottler has made available to Company a complete and accurate list of
Persons that own more than five percent (5%) of the outstanding securities of
Bottler, and/or of any third parties having a right to, or effective power of,
control or management of Bottler (whether through contract or otherwise).

 

16.3.

Except as otherwise permitted under Bottler’s CBA, Bottler covenants and agrees:

 

16.3.1.

To inform Company without delay of any changes in the record ownership (or, if
known to Bottler, any change in the Beneficial Ownership) of more than ten
percent (10%) of the shares of Bottler’s outstanding equity interests in a
transaction or series of related transactions, provided, that if Bottler is
subject to the disclosure and reporting requirements of the Securities Exchange
Act of 1934, as amended, this Section 16.3.1 shall not apply;

 

16.3.2.

To inform Company without delay if a Change of Control occurs with respect to
Bottler; and

 

16.3.3.

Not to change its legal form of organization without first obtaining the written
consent of Company, which consent will not be unreasonably withheld, conditioned
or delayed. It is understood and agreed that Company will not withhold its
consent unless the change in legal form could reasonably be expected to affect
Bottler’s obligations under this Agreement. For this purpose, (a) the making of
an election to be taxed as a Subchapter S corporation for federal income tax
purposes, or termination of such an election, and/or (b) reincorporation in
another state within the United States of America, will not be considered a
change in Bottler’s legal form of organization and will not require Company’s
consent.

 

16.4.

Bottler acknowledges that Company has a vested and legitimate interest in
maintaining, promoting and safeguarding the overall performance, efficiency and
integrity of Company's bottling, distribution and sales system. Bottler
therefore covenants and agrees:

 

- 16 –

--------------------------------------------------------------------------------

 

 

16.4.1.

Except as otherwise permitted by Bottler’s CBA, not to assign, transfer or
pledge this Agreement or any interest herein, in whole or in part, whether
voluntarily, involuntarily, or by operation of law (including by merger or
liquidation), or sublicense its rights under this Agreement, in whole or in
part, to any third party or parties, without the prior written consent of
Company; and 

 

16.4.2.

Not to delegate any material element of Bottler’s performance under this
Agreement, in whole or in part, to any third party or parties without the prior
written consent of Company.

 

16.5.

Notwithstanding Section 16.4, the following shall be expressly permitted
hereunder:

 

16.5.1.

Bottler may, after Notice to Company, assign, transfer or pledge this Agreement
or any interest herein, in whole or in part, or delegate any material element of
Bottler's performance of this Agreement, in whole or in part, to any
wholly-owned Affiliate of Bottler; provided that (a) any such Affiliate must
agree in writing to be bound by and comply with the terms and conditions of this
Agreement, and (b) any such assignment, transfer, pledge or delegation will not
relieve Bottler of any of its obligations under this Agreement; and

 

16.5.2.

Bottler may engage third party contractors and service providers for the purpose
of receiving services relating to non-core functions (e.g., back-office
administrative services, human resources, payroll, information technology
services and similar services); provided that (a) Bottler will retain full
responsibility to Company for all of Bottler’s obligations under this Agreement;
and (b) Bottler may not subcontract core functions (i.e., manufacturing, market
and customer-facing functions) without the prior written consent of Company.

 

16.6.

Any attempt to take any actions prohibited by Sections 16.4 and 16.5 without
Company’s prior written consent shall be void and shall be deemed to be a
material breach of this Agreement, unless such actions are otherwise permitted
under Bottler’s CBA.

 

16.7.

Bottler may not describe Company or Bottler’s relationship with Company in any
prospectus, offering materials, or marketing materials used by or on behalf of
Bottler in connection with the issue, offer, sale, transfer, or exchange of any
ownership interest in Bottler or any bonds, debentures or other evidence of
indebtedness of Bottler, unless Bottler provides Company with such description
at least five (5) Business Days prior to filing or use.  Company must provide
any comments within three (3) Business Days following receipt of the materials
from Bottler.  Except as otherwise provided by this Agreement in connection with
a Change of Control or sale of the Business, Company shall not require Bottler
to disclose the identity of prospective investors, bondholders or lenders or the
terms, rates or conditions of the underlying agreements with such
Persons.  Bottler will not be required to provide to Company any description
that has been previously reviewed by Company.

 

- 17 –

--------------------------------------------------------------------------------

 

17.

TERM OF AGREEMENT 

This Agreement will commence on the Effective Date and continue so long as
Bottler’s CBA is in effect (the “Term”).

18.

COMMERCIAL IMPRACTICABILITY AND FORCE MAJEURE

 

18.1.

With respect to any one or more Concentrates (the “Affected Products”), as
applicable:

 

18.1.1.

The obligation of Company (including any of its Affiliates) to supply Affected
Products to Bottler, and Bottler’s obligation to purchase Affected ‎Products
from Company and to manufacture any Authorized Covered Beverages manufactured
from such Affected Products, shall be ‎suspended during any period when there
occurs a change in applicable laws, regulations or administrative measures
(including any government ‎permission or authorization regarding customs, health
or manufacturing, and further including the withdrawal of any government
authorization required by any of the parties to ‎carry out the terms of this
Agreement), or issuance of any judicial decree or order binding on any of the
parties hereto, in each case in such a manner as to render unlawful or
‎commercially impracticable:

 

18.1.1.1.

The importation or exportation of any essential ingredients of the Affected
Products that cannot be produced in ‎quantities sufficient to satisfy the demand
therefor by existing Company (including any of its Affiliates) facilities in the
United States;

 

18.1.1.2.

The manufacture and distribution of Affected Products to Bottler; or

 

18.1.1.3.

Bottler’s manufacture of Authorized Covered Beverages using such Affected
Products.

 

18.2.

“Force Majeure Event” means any strike, blacklisting, boycott or sanctions
imposed by a sovereign nation or supra-national organization of sovereign
nations, however incurred, or any act of God, act of foreign enemies, embargo,
quarantine, riot, insurrection, a declared or undeclared war, state of war or
belligerency or hazard or danger incident thereto.

 

18.3.

Neither Company (including any of its Affiliates) nor Bottler shall be liable
for or be subject to any claim for breach or termination as the result of a
failure to perform their respective obligations to purchase or supply
Concentrate under this Agreement or to manufacture Authorized Covered Beverages
made from such Concentrate in quantities to satisfy demand of Company and
Recipient Bottlers, as applicable, if and to the extent that such failure is
caused by or results from a Force Majeure Event; provided, however:

 

18.3.1.

The party claiming the excuse afforded by this Section 18.3 must use
commercially reasonable efforts to comply with any excused obligations under
this Agreement that are impaired by such Force Majeure Event; and

 

18.3.2.

If Bottler is the party claiming the excuse afforded by this Section 18.3:

 

- 18 –

--------------------------------------------------------------------------------

 

 

18.3.2.1.

To the extent that Bottler is unable to remediate the effect on its ability to
perform caused by such Force Majeure Event within three (3) months from the date
of the occurrence of the Force Majeure Event, then, 

 

18.3.2.1.1.

Company shall have the right (but not the obligation) upon not less than one (1)
month prior Notice to suspend this Agreement and Related Agreements during the
period of time that such Force Majeure Event results in Bottler being unable to
perform its obligations under this Agreement.

 

18.3.2.2.

To the extent that Bottler is unable to remediate the effect on its ability to
perform caused by such Force Majeure Event within two (2) years from the date of
occurrence of the Force Majeure Event, Company shall have the right to terminate
this Agreement.

19.

TERMINATION FOR DEFINED EVENTS

 

19.1.

Company may, at Company’s option, terminate this Agreement, subject to the
requirements of Section 23, if any of the following events occur:

 

19.1.1.

An order for relief is entered with respect to Bottler under any Chapter of
Title 11 of the United States Code, as amended;

 

19.1.2.

Bottler voluntarily commences any bankruptcy, insolvency, receivership, or
assignment for the benefit of creditors proceeding, case, or suit or consents to
such a proceeding, case or suit under the laws of any state, commonwealth or
territory of the United States or any country, kingdom or commonwealth or
sub-division thereof not governed by the United States;

 

19.1.3.

A petition, proceeding, case, complaint or suit for bankruptcy, insolvency,
receivership, or assignment for the benefit of creditors, under the laws of any
state, territory or commonwealth of the United States or any country,
commonwealth or sub-division thereof or kingdom not governed by the United
States, is filed against Bottler, and such a petition, proceeding, suit,
complaint or case is not dismissed within sixty (60) days after the commencement
or filing of such a petition, proceeding, complaint, case or suit or the order
of dismissal is appealed and stayed;

 

19.1.4.

Bottler makes an assignment for the benefit of creditors, deed of trust for the
benefit of creditors or makes an arrangement or composition with creditors; a
receiver or trustee for Bottler or for any interest in Bottler's business is
appointed and such order or decree appointing the receiver or trustee is not
vacated, dismissed or discharged within sixty (60) days after such appointment
or such order or decree is appealed and stayed;

 

19.1.5.

Any of Bottler's equipment or facilities is subject to attachment, levy or other
final process for more than twenty (20) days or any of its equipment or
facilities is noticed for judicial or non-judicial foreclosure sale and such
attachment, levy, process or sale would materially and adversely affect
Bottler's ability to fulfill its obligations under this Agreement; or

 

- 19 –

--------------------------------------------------------------------------------

 

 

19.1.6.

Bottler becomes insolvent or ceases to conduct its operations relating to the
Business in the normal course of business. 

20.

DEFICIENCY TERMINATION

 

20.1.

Company may also, at Company’s option, terminate this Agreement, subject to the
requirements of Section 21 and Section 23, if any of the following events of
default occur:

 

20.1.1.

Bottler fails to make timely payment for Concentrate, or of any other material
debt owing to Company;

 

20.1.2.

The condition of the facilities or equipment used by Bottler in manufacturing
the Authorized Covered Beverages, as reflected in any data collected by Company
or generated by Bottler, or in any audit or inspection conducted by or on behalf
of Company, fails to meet the Technical Requirements reasonably established by
Company, and Bottler fails to complete corrective measures approved by Company
within the timeframe therefor reasonably established by Company and specified in
the applicable Technical Corrective Action Plan;

 

20.1.3.

Bottler fails to handle the Concentrates or manufacture or handle the Authorized
Covered Beverages in strict conformity with the Technical Requirements and
applicable laws, rules and regulations and Bottler fails to complete corrective
measures approved by Company within the timeframe therefor reasonably
established by Company;

 

20.1.4.

Bottler or any Affiliate of Bottler engages in any of the activities prohibited
under Section 10;

 

20.1.5.

A Change of Control occurs with respect to Bottler, except as permitted under
Bottler’s CBA;

 

20.1.6.

Any Disposition of any voting securities representing more than fifty percent
(50%) of the voting power of any Bottler Subsidiary (other than to a
wholly-owned Affiliate in connection with an internal corporate reorganization)
is made by Bottler or by any Bottler Subsidiary, except as permitted under
Bottler’s CBA. “Bottler Subsidiary” means any Person that is Controlled,
directly or indirectly, by Bottler, and that is a party, or Controls directly or
indirectly a party, to an agreement with Company or any of its Affiliates
regarding the manufacturing of Authorized Covered Beverages;

 

20.1.7.

Bottler breaches in any material respect any of Bottler’s other material
obligations under this Agreement;

 

20.1.8.

Bottler breaches in any material respect any of Bottler’s material obligations
under the NPSG Governance Agreement and such breach is not timely cured; or

 

20.1.9.

Any event of default occurs under Section 22 of Bottler’s CBA that is not timely
cured in the manner provided in Bottler’s CBA.

 

- 20 –

--------------------------------------------------------------------------------

 

 

20.2.

In any such event of default, Company may either exercise its right to terminate
under this Section 20 (subject to Section 21 and Section 23), or pursue any
rights and remedies (other than termination) against Bottler with respect to any
such event of default; provided, that Company will not take any action pursuant
to this Section 20.2 or Section 21.4 that would limit Bottler’s right to cure
under Section 21 of this Agreement or Section 23 of Bottler’s CBA. 

21.

BOTTLER RIGHT TO CURE

 

21.1.

Upon the occurrence of any of the events of default enumerated in Section 20,
Company will give Bottler Notice of default.

 

21.2.

In the case of an event of default due to a material breach by Bottler of its
obligations under Section 12 (other than Sections 12.2 or 12.4) or Section 13:

 

21.2.1.

Bottler shall have a period of sixty (60) days from receipt of the Notice of
default within which to cure such default, by:

 

21.2.1.1.

at the instruction of Company and at Bottler’s expense, promptly withdrawing
from the market and destroying any Authorized Covered Beverage that fails to
meet the Technical Requirements;

 

21.2.1.2.

compliance with the “Corrective Action” provision of the Technical Requirements;
and

 

21.2.1.3.

implementing a corrective action plan (the “Technical Corrective Action Plan”),
to be negotiated in good faith and agreed to by Company and Bottler, that
reasonably meets the applicable requirements of the “Corrective Action”
provision of the Technical Requirements (which Technical Corrective Action Plan
may, by mutual agreement of the parties, provide for actions to be taken after
expiration of the cure periods specified herein).

 

21.2.2.

If such default has not been cured within such initial sixty (60) day period (or
such extended period, if any, provided for under a Technical Corrective Action
Plan), then Bottler must cure such default within a second period of sixty (60)
days (or such extended period, if any, provided for under a Technical Corrective
Action Plan) during which period Company may, by giving Bottler further Notice
to such effect, suspend sales to Bottler of Concentrates and require Bottler to
cease manufacture of Authorized Covered Beverages and the supply and sale of
Authorized Covered Beverages by Bottler to Recipient Bottlers; provided,
however, that if Bottler has throughout the first and second cure periods
strictly complied with Section 13 (Recall) and Section 30 (Incident Management),
then such suspension of Concentrate sales and cessation of manufacture and
supply shall be limited to the manufacturing facilities in which the default
occurred.

 

21.2.3.

If such default has not been cured during such second period of sixty (60) days
(or such extended period, if any, provided for under a Technical Corrective
Action Plan), then Company may terminate this Agreement, by giving Bottler
Notice to such effect, effective immediately; provided, however, that if Bottler
has throughout the first and second cure periods strictly complied with Section
13 (Recall) and Section 30 (Incident

 

- 21 –

--------------------------------------------------------------------------------

 

 

Management), then Bottler will have a third period of sixty (60) days (or such
extended period, if any, provided for under a Technical Corrective Action Plan)
within which to cure the default.  

 

21.2.4.

If such default has not been cured during any such third period of sixty (60)
days (or such extended period, if any, provided for under a Technical Corrective
Action Plan), then Company may terminate this Agreement, by giving Bottler
notice to such effect, effective immediately.

 

21.3.

In the case of an event of default other than those specified in Section 21.2:

 

21.3.1.

Within sixty (60) days of receipt of such Notice, Bottler will provide Company
with a corrective action plan (the “Non-Technical Corrective Action Plan”). The
Non-Technical Corrective Action Plan must provide for correction of all issues
identified in the Notice of default within one (1) year or less from the date on
which the Non-Technical Corrective Action Plan is provided to Company.

 

21.3.2.

Company will negotiate in good faith with Bottler the terms of the Non-Technical
Corrective Action Plan.

 

21.3.3.

If Company and Bottler fail to agree on a Non-Technical Corrective Action Plan
within sixty (60) days of Bottler’s tender of such plan, Bottler must cure the
default described in the Notice of default within one (1) year of Bottler’s
receipt of the Notice of default. If Bottler fails to cure the default described
in the Notice of default within one (1) year of Bottler’s receipt of the Notice,
the default will be deemed not to have been cured.

 

21.3.4.

If Company and Bottler timely agree on a Non-Technical Corrective Action Plan,
but Bottler fails to implement the agreed Non-Technical Corrective Action Plan
to Company’s reasonable satisfaction within the time period specified by the
Non-Technical Corrective Action Plan, the default will be deemed not to have
been cured.

 

21.3.5.

In the event of an uncured default under this Section 21.3, Company may, by
giving Bottler further Notice of termination, terminate this Agreement under
Section 20 and require Bottler to cease manufacturing Authorized Covered
Beverages.  

 

21.4.

The provisions of this Section 21 (including any cure) will not limit Company’s
right to pursue remedies under this Agreement on account of Bottler’s default,
other than (a) termination of this Agreement under Section 20, (b) cessation of
Company’s performance of its obligations under this Agreement, or (c)
rescission.  

 

21.5.

In the case of a breach by Bottler or one of its Affiliates of its obligations
under this Agreement (other than an event of default specified by Section 21.2),
such breach will be deemed to be cured for purposes of this Section 21 if
Bottler (or its Affiliate) has terminated the acts or omissions described in
such Notice of breach, and has taken reasonable steps under the circumstances to
prevent the recurrence of such breach.

22.

BOTTLER’S RIGHTS AND OBLIGATIONS WITH RESPECT TO SALE OF ITS BUSINESS

 

- 22 –

--------------------------------------------------------------------------------

 

For purposes of clarity, the parties hereby agree that any purchase or sale of
the “Business”, as that term is used in Bottler’s CBA, will include Bottler’s
aggregate business directly and primarily related to the manufacture of
Authorized Covered Beverages and other beverage products. [Note to Draft:
Bottler’s CBA Schedule 24.1 will include Bottler’s manufacturing business as an
“Included Business”.]

23.

EFFECT OF THIS AGREEMENT ON BOTTLER’S CBA IN CERTAIN EVENTS

 

23.1.

Unless otherwise agreed in writing by the parties, if Company terminates this
Agreement in accordance with Section 19 or Section 20 hereof, Company will
concurrently terminate Bottler’s CBA in accordance with Section 21.1.7 thereof,
and the compensation provisions set forth in Section 25 of Bottler’s CBA will
govern.

 

23.2.

Upon any termination of Bottler’s CBA by Company, Company will concurrently
terminate this Agreement unless otherwise agreed in writing by the parties.

 

23.3.

If Bottler’s CBA is amended in accordance with Section 24.4.3 thereof, then this
Agreement will be deemed automatically amended to revise the text in Section
10.1.3 by deleting it in its entirety and replacing it with the following:
“Permitted Beverage Products distributed by Bottler or its Affiliates, subject
to the terms and conditions of Bottler’s or Bottler Affiliate’s CBA;”.  Except
as set forth in the preceding sentence, the amendment of Bottler’s CBA in
accordance with Section 24.4.3 thereof will not affect any of the other rights
or obligations of the parties under this Agreement.

24.

POST-EXPIRATION AND POST-TERMINATION OBLIGATIONS

 

24.1.

Upon the termination of this Agreement, except to the extent provided in any
other agreement between Bottler and Company (or one of Company’s Affiliates):  

 

24.1.1.

Bottler shall not thereafter continue to manufacture any of the Authorized
Covered Beverages in Authorized Containers or to make any use of the Trademarks
or Authorized Containers, or any closures, cases or labels bearing the
Trademarks; and

 

24.1.2.

Bottler shall forthwith deliver all materials used by Bottler exclusively for
the manufacturing of the Authorized Covered Beverages in Authorized Containers,
including Concentrates, usable returnable or any nonreturnable containers,
cases, closures, and labels bearing the Trademarks, still in Bottler’s
possession or under Bottler’s control, to Company or Company’s nominee, as
instructed, and, upon receipt, Company shall pay to Bottler a sum equal to the
reasonable market value of such supplies or materials; provided, however, that
no such payment shall be made in connection with a purchase by Company of
Bottler’s Business or production assets in accordance with Section 22. Company
will accept and pay for only such articles as are, in the opinion of Company, in
first-class and usable condition, and all other such articles shall be destroyed
at Bottler’s expense.  Containers, closures and all other items bearing the name
of Bottler, in addition to the Trademarks, that have not been purchased by
Company shall be destroyed without cost to Company, or otherwise disposed of in
accordance with instructions given by Company, unless Bottler can remove or
obliterate the Trademarks therefrom to the satisfaction of Company.  The
provisions for repurchase contained this Section 24.1.2 shall apply with regard
to any Authorized Container approval of which

 

- 23 –

--------------------------------------------------------------------------------

 

 

has been withdrawn by Company under Section 12.10, except under circumstances
under which this Agreement is terminated by Company in accordance with Section
20.  

25.

COMPANY’S RIGHT OF ASSIGNMENT

Company may assign any of its rights and delegate all or any of its duties or
obligations under this Agreement to one or more of its Affiliates; provided,
however, that any such assignment or delegation will not relieve Company from
any of its contractual obligations under this Agreement.  

26.

LITIGATION

 

26.1.

Company reserves and has the sole and exclusive right and responsibility to
institute any civil, administrative or criminal proceedings or actions, and
generally to take or seek any available legal remedy it deems desirable, for the
protection of its reputation, the Trademarks, and other intellectual property
rights, as well as for the Concentrates, and to defend any action affecting
these matters.  

 

26.2.

At the request of Company, Bottler will render reasonable assistance in any such
action, including, if requested to do so in the sole discretion of Company,
allowing Bottler to be named as a party to such action. However, no financial
burden will be imposed on Bottler for rendering such assistance.

 

26.3.

Bottler shall not have any claim against Company or its Affiliates as a result
of such proceedings or action or for any failure to institute or defend such
proceedings or action.

 

26.4.

Bottler must promptly notify Company of any litigation or proceedings instituted
or threatened against Bottler affecting these matters.

 

26.5.

Bottler must not institute any legal or administrative proceedings against any
third party that may affect the interests of Company in the Trademarks without
the prior written consent of Company, which consent Company may grant or
withhold in its sole discretion.

 

26.6.

Bottler will consult with Company on all product liability claims, proceedings
or actions brought against Bottler in connection with the Authorized Covered
Beverages and will take such action with respect to the defense of any such
claim or lawsuit as Company may reasonably request in order to protect the
interests of Company in the Authorized Covered Beverages or the goodwill
associated with the Trademarks.

27.

INDEMNIFICATION

 

27.1.

Company will indemnify, protect, defend and hold harmless each of Bottler and
its Affiliates, and their respective directors, officers, employees,
shareholders, owners and agents, from and against all claims, liabilities,
losses, damages, injuries, demands, actions, causes of action, suits,
proceedings, judgments and expenses, including reasonable attorneys' fees, court
costs and other legal expenses (collectively, “Losses”), to the extent arising
from, connected with or attributable to: (a) Company’s

 

- 24 –

--------------------------------------------------------------------------------

 

 

manufacture of the Concentrates (except to the extent arising from matters for
which Bottler is responsible under Section 13.5 or Section 27.2); (b) the breach
by Company of any provision this Agreement; (c) Bottler’s use, in accordance
with this Agreement and Company guidelines respecting use of Company
intellectual property, of the Trademarks or of package labels; or (d) the
inaccuracy of any warranty or representation made by Company herein or in
connection herewith. None of the above indemnities shall require Company to
indemnify, protect, defend or hold harmless any indemnitee with respect to any
claim to the extent such claim arises from, is connected with or is attributable
to the negligence or willful misconduct of such indemnitee. 

 

27.2.

Bottler will indemnify, protect, defend and hold harmless each of Company and
its Affiliates, and their respective directors, officers, employees,
shareholders, owners and agents, from and against all Losses to the extent
arising from, connected with or attributable to: (a) Bottler’s manufacture of
the Authorized Covered Beverages (except to the extent arising from matters for
which Company is responsible under Section 13.4 or Section 27.1); (b) the breach
by Bottler of any provision of this Agreement; or (c) the inaccuracy of any
warranty or representation made by Bottler herein or in connection herewith.
None of the above indemnities shall require Bottler to indemnify, protect,
defend or hold harmless any indemnitee with respect to any claim to the extent
such claim arises from, is connected with or is attributable to the negligence
or willful misconduct of such indemnitee.  

 

27.3.

Neither party will be obligated under this Section 27 to indemnify the other
party for Losses consisting of lost profits or revenues, loss of use, or similar
economic loss, or for any indirect, special, incidental, consequential or
similar damages (“Consequential Damages”) arising out of or in connection with
the performance or non-performance of this Agreement (except to the extent that
an indemnified third party claim asserted against a party includes Consequential
Damages).

28.

BOTTLER’S INSURANCE

Bottler will obtain and maintain a policy of insurance with insurance carriers
in such amounts and against such risks as would be maintained by a similarly
situated company of a similar size and giving full and comprehensive coverage
both as to amount and risks covered in respect of matters referred to in Section
27 (including Bottler’s indemnity of Company contained therein) and will on
request produce evidence satisfactory to Company of the existence of such
insurance.  Compliance with this Section 28 will not limit or relieve Bottler
from its obligations under Section 27.  In addition, Bottler will satisfy the
insurance requirements specified on Schedule 28.

29.

LIMITATION ON BOTTLER REPRESENTATIONS OR DISCLOSURES REGARDING AUTHORIZED
COVERED BEVERAGES

Bottler covenants and agrees that, except as required by law, it will make no
representations or disclosures to the public or any Governmental Authority or to
any third party concerning the attributes of the Authorized Covered Beverages
(other than statements consistent with representations or disclosures previously
made or authorized by Company), without the prior written consent of
Company.  If Bottler is required to make any such representations or disclosures
to a Governmental Authority, Bottler first will notify Company before making any
such

 

- 25 –

--------------------------------------------------------------------------------

 

representation or disclosure and will cooperate with Company in good faith to
ensure the accuracy of all such information (except to the extent that such
Notice and cooperation would otherwise be prohibited under applicable
law).  This Section 29 will not apply to financial information disclosed in
accordance with applicable securities laws.

30.

INCIDENT MANAGEMENT

 

30.1.

Company and Bottler recognize that incidents may arise that can threaten the
reputation and business of Bottler and/or negatively affect the good name,
reputation and image of Company and the Trademarks.  

 

30.2.

In order to address such incidents, including any questions of quality of the
Authorized Covered Beverages that may occur, Bottler will designate and organize
an incident management team and inform Company of the members of such team.  

 

30.3.

Bottler further agrees to cooperate fully with Company and such third parties as
Company may designate and coordinate all efforts to address and resolve any such
incident consistent with procedures for crisis management that may be issued to
Bottler by Company from time to time.  

31.

SEVERABILITY

If any provision of this Agreement is or becomes legally ineffective or invalid,
the validity or effect of the remaining provisions of this Agreement shall not
be affected; provided that the invalidity or ineffectiveness of such provision
shall not prevent or unduly hamper performance hereunder or prejudice the
ownership or validity of the Trademarks.

32.

REPLACEMENT OF CERTAIN PRIOR CONTRACTS, MERGER, AND REQUIREMENTS FOR
MODIFICATION

 

32.1.

As to all matters and things herein mentioned, the parties agree:

 

32.1.1.

Subject to Section 32.1.4, upon the execution and delivery of this Agreement and
Bottler’s CBA, the existing bottle contracts under which Company (or its
Affiliate) has previously authorized Bottler (or one or more of its Affiliates)
to manufacture in certain authorized containers, and/or market, promote,
distribute and sell, Coca-Cola and other beverages marketed under Company’s
trademarks, including those contracts identified on Exhibit D of Bottler’s CBA
(other those contracts set forth on Schedule 32.1.4), are amended, restated and
superseded in their entirety by this Agreement and Bottler’s CBA, and all
rights, duties and obligations of Company and Bottler regarding the Trademarks
and the manufacture of the Authorized Covered Beverages  will be determined
under this Agreement and Bottler’s CBA, without regard to the terms of any prior
agreement and without regard to any prior course of conduct between the parties
(the parties acknowledge that any existing bottle contract authorizing Bottler
to produce Coca-Cola and other beverages marketed under Company’s trademarks
between Company and Bottler that is not listed on Exhibit D of Bottler’s CBA is
nevertheless amended, restated and superseded hereby, except as otherwise
provided in Section 32.1.4);

 

- 26 –

--------------------------------------------------------------------------------

 

 

32.1.2.

This Agreement, together with the National Product Supply System Governance
Agreement and the documents implementing and governing the NPSG and the NPSG
Board set forth the entire agreement between Company and Bottler with respect to
the subject matter hereof, and all prior understandings, commitments or
agreements relating to such matters between the parties or their
predecessors-in-interest are of no force or effect and are cancelled hereby;
provided, however, that any written representations made by either party upon
which the other party relied in entering into this Agreement will remain binding
to the extent identified on Schedule 32.1.2; 

 

32.1.3.

Any waiver, amendment or modification of this Agreement or any of its
provisions, and any consents given under this Agreement will not be binding upon
Bottler or Company unless made in writing, signed by an officer or other duly
qualified and authorized representative of Company or by a duly qualified and
authorized representative of Bottler; and

 

32.1.4.

Except as expressly provided in this Agreement, this Section 32.1 is not
intended to affect in any way the rights and obligations of Bottler (or any of
its Affiliates) or Company (or any of its Affiliates) under Bottler’s CBA or the
agreements listed in Schedule 32.1.4.

33.

NO WAIVER

Failure of Company or Bottler (including any of their respective Affiliates) to
exercise promptly any right herein granted, or to require strict performance of
any obligation undertaken herein by the other party, will not be deemed to be a
waiver of such right or of the right to demand subsequent performance of any and
all obligations herein undertaken by Bottler or by Company.

34.

NATURE OF AGREEMENT AND RELATIONSHIP OF THE PARTIES

 

34.1.

Bottler is an independent contractor and is not an agent of, or a partner or
joint venturer with, Company.  

 

34.2.

Each of Company and Bottler agree that it will neither represent, nor allow
itself to be held out as an agent of, or partner or joint venturer with the
other (including any of its Affiliates).

 

34.3.

Bottler and Company do not intend to create, and this Agreement will not be
construed to create, a partnership, joint venture, agency, or any form of
fiduciary relationship.  Each party covenants and agrees never to assert that a
partnership, joint venture or fiduciary relationship exists or has been created
under or in connection with this Agreement and the Related Agreements.  There is
no partnership, joint venture, agency, or any form of fiduciary relationship
existing between Bottler and Company, but if it there is determined or found to
be a partnership, joint venture, or agency, then Bottler and  Company expressly
disclaim all fiduciary duties that might otherwise exist under applicable law.

 

34.4.

Nothing in this Agreement, express or implied, is intended or will be construed
to give any Person, other than the parties to this Agreement and their
successors and permitted assigns, any legal or equitable right, remedy or claim
under or in respect of

 

- 27 –

--------------------------------------------------------------------------------

 

 

any agreement or any provision contained in this Agreement. This Agreement does
not, and is not intended to, confer any rights or remedies upon any Person other
than Bottler and Company.  

35.

HEADINGS AND OTHER MATTERS

 

35.1.

The headings herein are solely for the convenience of the parties and will not
affect the interpretation of this Agreement.  

 

35.2.

As used in this Agreement, the phrase “including” means “including, without
limitation” in each instance.

 

35.3.

References in this Agreement to Sections are to the respective Sections of this
Agreement, and references to Exhibits and Schedules are to the respective
Exhibits and Schedules of this Agreement as they may be amended from time to
time.

36.

EXECUTION IN MULTIPLE COUNTERPARTS

The parties may execute this Agreement in counterparts, each of which is deemed
an original and all of which only constitute one original.

37.

NOTICE AND ACKNOWLEDGEMENT

 

37.1.

Notices.

 

37.1.1.

Requirement of a Writing and Permitted Methods of Delivery.  Each party giving
or making any notice, request, demand or other communication (each, a “Notice”)
pursuant to this Agreement must give the Notice in writing and use one of the
following methods of delivery, each of which for purposes of this Agreement is a
writing:

 

37.1.1.1.

personal delivery;

 

37.1.1.2.

Registered or Certified Mail, in each case, return receipt requested and postage
prepaid;

 

37.1.1.3.

nationally recognized overnight courier, with all fees prepaid;

 

37.1.1.4.

facsimile; or

 

37.1.1.5.

e-mail (followed by delivery of an original by another delivery method provided
for in this Section).

 

37.1.2.

Addressees and Addresses.  Each party giving a Notice must address the Notice to
the appropriate person at the receiving party (the “Addressee”) at the address
listed below or to another Addressee or at another address designated by a party
in a Notice pursuant to this Section.

 

- 28 –

--------------------------------------------------------------------------------

 

 

Company:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Attention:

 

 

 

 

 

Facsimile:

 

 

 

 

 

E-mail:

 

 

 

With a copy to:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Attention: General Counsel

 

 

 

 

 

Facsimile:

 

 

 

 

 

E-mail:

 

 

 

Bottler:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Attention:

 

 

 

 

 

Facsimile:

 

 

 

 

 

E-mail:

With a copy to:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Attention:

 

 

 

 

 

Facsimile:

 

 

 

 

- 29 –

--------------------------------------------------------------------------------

 

 

 

E-mail:

 

37.1.3.

Effectiveness of a Notice.  Except as specifically provided elsewhere in this
Agreement, a Notice is effective only if the party giving or making the Notice
has complied with Sections 37.1.1 and 37.1.2 and if the Addressee has received
the Notice.  A Notice is deemed to have been received as follows:

 

37.1.3.1.

If a Notice is delivered in person, when delivered to the Addressee.

 

37.1.3.2.

If delivered by Registered or Certified Mail, upon receipt by Addressee, as
indicated by the date on the signed receipt.

 

37.1.3.3.

If delivered by nationally recognized overnight courier service, one Business
Day after deposit with such courier service.

 

37.1.3.4.

If sent by e-mail, when sent (if followed promptly by delivery of an original by
another delivery method provided for in this Section).

 

37.1.3.5.

If the Addressee rejects or otherwise refuses to accept the Notice, or if the
Notice cannot be delivered because of a change in address for which no Notice
was given, then upon the rejection, refusal or inability to deliver.

 

37.1.3.6.

Despite the other clauses of this Section 37.1.3, if any Notice is received
after 5:00 p.m. on a Business Day where the Addressee is located, or on a day
that is not a Business Day where the Addressee is located, then the Notice is
deemed received at 9:00 a.m. on the next Business Day where the Addressee is
located.

 

37.2.

If Bottler’s signature or acknowledgment is required or requested with respect
to any document in connection with this Agreement and any employee or
representative authorized by Bottler “clicks” in the appropriate space on the
website designated by Company or takes such other action as may be indicated by
Company, Bottler shall be deemed to have signed or acknowledged the document to
the same extent and with the same effect as if Bottler had signed the document
manually; provided, however, that no such signature or acknowledgment shall
amend or vary the terms and conditions of this Agreement.  

 

37.3.

Bottler acknowledges and agrees that Bottler has the ability and knowledge to
print information delivered to Bottler electronically, or otherwise knows how to
store that information in a way that ensures that it remains accessible to
Bottler in an unchanged form.

38.

CHOICE OF LAW AND VENUE

 

38.1.

This Agreement shall be interpreted, construed and governed by and in accordance
with the laws of the State of Georgia, United States of America, without giving
effect to any applicable principles of choice or conflict of laws, as to
contract formation, construction

 

- 30 –

--------------------------------------------------------------------------------

 

 

and interpretation issues, and the federal trademark laws of the United States
of America as to trademark matters.  

 

38.2.

The parties agree that any lawsuit commenced in connection with, or in relation
to, this Agreement must be brought in a United States District Court, if there
is any basis for federal court jurisdiction.  If the party bringing such action
reasonably concludes that federal court jurisdiction does not exist, then the
party may commence such action in any court of competent jurisdiction.

39.

CONFIDENTIALITY

 

39.1.

In the performance of this Agreement, each party may disclose to the other party
certain Proprietary Information.  The Proprietary Information of the Disclosing
Party will remain the sole and exclusive property of the Disclosing Party or a
third party providing such information to the Disclosing Party.  The disclosure
of the Proprietary Information to the Receiving Party does not confer upon the
Receiving Party any license, interest, or right of any kind in or to the
Proprietary Information, except as expressly provided under this Agreement.  

 

39.2.

At all times and notwithstanding any termination or expiration of this Agreement
or any amendment hereto, the Receiving Party agrees that it will hold in strict
confidence and not disclose to any third party the Proprietary Information of
the Disclosing Party, except as approved in writing by the Disclosing
Party.  The Receiving Party will only permit access to the Proprietary
Information of the Disclosing Party to those of its or its Affiliates’ employees
or authorized representatives having a need to know and who have signed
confidentiality agreements or are otherwise bound by confidentiality obligations
at least as restrictive as those contained in this Agreement (including external
auditors, attorneys and consultants).  

 

39.3.

The Receiving Party will be responsible to the Disclosing Party for any third
party’s use and disclosure of the Proprietary Information that the Receiving
Party provides to such third party in accordance with this Agreement.  The
Receiving Party will use at least the same degree of care it would use to
protect its own Proprietary Information of like importance, but in any case with
no less than a reasonable degree of care, including maintaining information
security standards specific to such information as set forth in this
Agreement.  

 

39.4.

If the Receiving Party is required by a Governmental Authority or applicable law
to disclose any of the Proprietary Information of the Disclosing Party, the
Receiving Party will (a) first give Notice of such required disclosure to the
Disclosing Party (to the extent permitted by applicable law), (b) if requested
by the Disclosing Party, use reasonable efforts to obtain a protective order
requiring that the Proprietary Information to be disclosed be used only for the
purposes for which disclosure is required, (c) if requested by the Disclosing
Party, take reasonable steps to allow the Disclosing Party to seek to protect
the confidentiality of the Proprietary Information required to be disclosed, and
(d) disclose only that part of the Proprietary Information that, after
consultation with its legal counsel, it determines that it is required to
disclose.

 

- 31 –

--------------------------------------------------------------------------------

 

 

39.5.

Each party will immediately notify the other party in writing upon discovery of
any loss or unauthorized use or disclosure of the Proprietary Information of the
other party. 

 

39.6.

The Receiving Party will not reproduce the Disclosing Party’s Proprietary
Information in any form except as required to accomplish the intent of this
Agreement.  Any reproduction of any Proprietary Information by the Receiving
Party will remain the property of the Disclosing Party and must contain any and
all confidential or proprietary Notices or legends that appear on the original,
unless otherwise authorized in writing by the Disclosing Party.

 

39.7.

Neither party will communicate any information to the other party in violation
of the proprietary rights of any third party.

 

39.8.

Upon the earlier of termination of this Agreement, written request of the
Disclosing Party, or when no longer needed by the Receiving Party for
fulfillment of its obligations under this Agreement, the Receiving Party will,
if requested by the Disclosing Party,  either: (a) promptly return to the
Disclosing Party all documents and other tangible materials representing the
Disclosing Party’s Proprietary Information, and all copies thereof in its
possession or control, if any; or (b) destroy all tangible copies of the
Disclosing Party’s Proprietary Information in its possession or control, if any,
in each case, except to the extent that such action would violate applicable
regulatory or legal requirements.  Each party’s counsel may retain one copy of
documents and communications between the Parties as necessary for archival
purposes or regulatory purposes.

40.

ACTIVE AND COMPLETE ARMS LENGTH NEGOTIATIONS

The parties acknowledge and agree that the terms and conditions of this
Agreement have been the subject of active and complete negotiations, and that
such terms and conditions must not be construed in favor of or against any party
by reason of the extent to which a party or its professional advisors may have
participated in the preparation of this Agreement.

41.

RESERVATION OF RIGHTS

Company reserves all rights not expressly granted to Bottler under this
Agreement or Bottler’s CBA.

42.

BOTTLER AFFILIATES

Bottler hereby absolutely, unconditionally and irrevocably guarantees that any
actions taken by any of Bottler’s Affiliates pursuant to this Agreement will be
taken in accordance with all applicable requirements set forth herein to the
same extent as if such actions had been taken by Bottler.  Bottler acknowledges
and agrees that any breach of this Agreement by any Affiliate of Bottler shall
be considered a breach by Bottler for all purposes hereof.

 

[Signature page(s) follow]

 

 

- 32 –

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, COMPANY AT ATLANTA, GEORGIA, AND BOTTLER AT ______________
HAVE CAUSED THESE PRESENTS TO BE EXECUTED IN TRIPLICATE BY THE DULY AUTHORIZED
PERSON OR PERSONS ON THEIR BEHALF ON THE DATES INDICATED BELOW.

 

THE COCA-COLA COMPANY

 

By:

 

Authorized Representative

 

Date:

 

[BOTTLER]

 

By:

 

 

Authorized Representative

 

Date:

 

 

--------------------------------------------------------------------------------

 

EXHIBIT A

Regional Manufacturing Facilities

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT B

Authorized Covered Beverages

[Subject to further discussion. To be agreed by the parties prior to Closing]

The following Beverages and all SKUs, packages, flavor, calorie and other
variations (e.g., Sprite Cranberry, Sprite Zero Cranberry) of each such Beverage
offered by Company that are identified by the primary Trademark that also
identifies such Beverage or any modification of such primary Trademark, such as,
e.g., the primary Trademark used in conjunction with a prefix, a suffix or other
modifier:

Coca-Cola

Caffeine Free Coca-Cola

Diet Coke

Diet Coke with Lime

Diet Coke with Splenda®

caffeine free Diet Coke

Coca-Cola Life

Coca-Cola Zero

caffeine free Coca-Cola Zero

Cherry Coke

Diet Cherry Coke

Cherry Coke Zero

Vanilla Coke

Diet Vanilla Coke

Vanilla Coke Zero

Barq’s

Diet Barq’s

DASANI

DASANI Plus

DASANI Sparkling

Fanta

 

--------------------------------------------------------------------------------

 

Fanta Zero

Fresca

Mello Yello

Mello Yello Zero

PiBB Xtra

PiBB Zero

Seagram’s ginger ale

Seagram’s mixers

Seagram’s seltzer water

Sprite

Sprite Zero

TaB

VAULT

VAULT Zero

Delaware Punch

FUZE

FUZE Tea

FUZE Juices

FUZE Refreshments

FUZE slenderize

 

--------------------------------------------------------------------------------

 

[EXHIBIT C]

[Finished Goods Supply Agreement]

[Subject to further discussion. To be agreed by the parties prior to Closing]

 

--------------------------------------------------------------------------------

 

Schedule 2.16

Related Agreements

[To be completed prior to execution of this Agreement.]

 

 

--------------------------------------------------------------------------------

 

Schedule 2.17

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

 

[***] – THIS CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT.

--------------------------------------------------------------------------------

 

Schedule 10.1.5

Third Party Beverages

A.As of the Effective Date:

[To be completed prior to execution of this Agreement.]

 

B.Added After the Effective Date:

 

--------------------------------------------------------------------------------

 

Schedule 12.2

Technical Requirements

All of Company’s product, package and equipment quality; food safety; workplace
safety; and environmental sustainability specifications, standards, instructions
and requirements published by Company in the Beverage Products and Environmental
Sustainability sections of the Coca-Cola Operating Requirements (KORE) website
documents library, as updated by Company from time to time following discussion
with the NPSG and Notice to each Regional Producing Bottler (including any
Company Owned Manufacturers).

 

 

--------------------------------------------------------------------------------

 

Schedule 28

Insurance Requirements

 

 

 

--------------------------------------------------------------------------------

 

Schedule 32.1.2

Agreements not affected by this Agreement

 

 

 

--------------------------------------------------------------------------------

 

Schedule 10.1.5

Third Party Beverages

A.As of the Effective Date:

None.

B.Added After the Effective Date:

 

--------------------------------------------------------------------------------

 

Schedule 12.2

Technical Requirements

All of Company’s product, package and equipment quality; food safety; workplace
safety; and environmental sustainability specifications, standards, instructions
and requirements published by Company in the Beverage Products and Environmental
Sustainability sections of the Coca-Cola Operating Requirements (KORE) website
documents library, as updated by Company from time to time following discussion
with the NPSG and Notice to each Regional Producing Bottler (including any
Company Owned Manufacturers).

 

--------------------------------------------------------------------------------

 

Schedule 28

Insurance Requirements

Bottler will, at its own cost and expense, acquire and maintain during the Term,
with carriers having an AM Best Rating of A-VII or better, sufficient insurance
to adequately protect the respective interests of the parties.  Specifically,
Bottler must carry the following minimum types and amounts of insurance (the
“Required Policies”) on an occurrence basis or in the case of coverage that
cannot be obtained on an occurrence basis, then, coverage can be obtained on a
claims-made basis with a three (3) year tail following the termination or
expiration of this Agreement:

 

 

a)

Commercial General Liability including, but not limited to, premises-operations,
broad form property damage, products /completed operations, contractual
liability, independent  contractors, personal injury and advertising injury and
liability assumed under an insured contract with limits of at least $25,000,000
per occurrence and $25,000,000  general aggregate and $25,000,000  Products /
Completed Operations Aggregate;

 

 

b)

Statutory Workers’ Compensation Insurance and Employer’s Liability Insurance in
the minimum amount of $1,000,000 each employee by accident, $1,000,000 each
employee by disease and $1,000,000 aggregate by disease with benefits afforded
under the laws of the state or country in which the services are to be
performed.  Policy will include an alternate employer endorsement providing
coverage in the event any employee of Bottler sustains a compensable accidental
injury while on work assignment with Company.  Insurer for Bottler will be
responsible for the Workers’ Compensation benefits due such injured employee;

 

 

c)

Commercial Automobile Liability for any owned, non-owned, hired, or borrowed
automobile used in the performance of Bottler’s obligations under this Agreement
is required in the minimum amount of $25,000,000 combined single limit. If the
Bottler is driving a vehicle owned by Company in connection with the performance
of its obligations under this Agreement, then the Bottler will be responsible
for the cost of repairing any physical damage to the vehicle resulting from
Bottler’s use of the vehicle.  If the vehicle cannot be repaired, then the
Bottler will be responsible for replacing Company’s vehicle;

 

Bottler will notify Company in writing within sixty (60) days of any
cancellation, non-renewal, termination, material change or reduction in
coverage.

Bottler’s insurance as outlined above shall be primary and non-contributory
coverage.

The coverage territory for the stipulated insurance shall be The United States
of America.

 

Bottler will cause their insurance companies to waive their right of recovery
against Company under the Required Policies.

Bottler will be solely responsible for any deductible or self-insured retention.

The above insurance limits may be achieved by a combination of primary and
umbrella/excess policies. 

 

 

--------------------------------------------------------------------------------

 

The Coca-Cola Company, its subsidiaries, affiliates, authorized bottlers,
directors, officers, employees, partners, customers and agents shall be included
as an “Additional Insured” on the Bottler’s Commercial General Liability and
Commercial Auto Liability policies listed above and shall be evidenced on the
certificate of insurance.   Prior to the execution of this Agreement   and
annually upon the anniversary date(s) of the insurance policy’s renewal date(s),
the Bottler will furnish Company with a properly executed Certificate of
Insurance clearly  evidencing compliance with the insurance requirements set
forth above. The certificate of insurance should be sent to:  The Coca-Cola
Company, attn.:  General Counsel – Bottler Contracts, 1 Coca-Cola Plaza, Atlanta
GA 30313.

 

The stipulated limits of coverage above shall not be construed as a limitation
of any potential liability to Company, and failure to request evidence of this
insurance shall not be construed as a waiver of Bottler's obligation to provide
the insurance coverage specified.

 

--------------------------------------------------------------------------------

 

Schedule 32.1.2

Agreements not affected by this Agreement

Exhibit D of Bottler’s CBA is incorporated herein by reference.

 

 

 